Exhibit 10.7



_________________________________________________


AMENDED AND RESTATED LOAN AGREEMENT
by and among
RP HOTEL HOLDINGS, LLC, a Delaware limited liability company,
as Borrower,
THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 12.12,
as Lenders,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent

_________________________________________________




Entered into as of March 9, 2015
Loan No. 1013507








--------------------------------------------------------------------------------

Loan No. 1013507

ARTICLE I
DEFINITIONS
1


 
 
 
 
 
 
Section
1.1
Defined Terms
1


 
Section
1.2
Exhibits Incorporated
22


 
 
 
 
 
ARTICLE II
LOAN
22


 
 
 
 
 
 
Section
2.1
Loan
22


 
Section
2.2
Rates and Payment of Interest on Loans
22


 
Section
2.3
Payments
25


 
Section
2.4
Fees
26


 
Section
2.5
Intentionally Omitted
26


 
Section
2.6
Repayment of Loan
26


 
Section
2.7
Prepayments
26


 
Section
2.8
Loan Documents
27


 
Section
2.9
Effective Date
27


 
Section
2.10
Maturity Date
27


 
Section
2.11
Full Repayment and Release
27


 
Section
2.12
Letters of Credit
28


 
Section
2.13
Additional Security Interest
28


 
Section
2.14
Extension of Maturity Date
28


 
Section
2.15
Authorized Representative
29


 
Section
2.16
Lenders' Accounting
29


 
 
 
 
 
ARTICLE III
DISBURSEMENT
29


 
 
 
 
 
 
Section
3.1
Conditions Precedent
29


 
Section
3.2
Borrower's Account, Pledge and Assignment, and Disbursement Authorization
32


 
Section
3.3
Disbursement
33


 
 
 
 
 
ARTICLE IV
INTENTIONALLY OMITTED
33


 
 
 
 
 
ARTICLE V
INSURANCE
33


 
 
 
 
 
 
Section
5.1
Title Insurance
33


 
Section
5.2
Property Insurance
33


 
Section
5.3
Flood Hazard Insurance
34


 
Section
5.4
Liability Insurance
34


 
Section
5.5
Terrorism
34


 
Section
5.6
Business Interruption Insurance
34


 
Section
5.7
Other Coverage
34







--------------------------------------------------------------------------------

Loan No. 1013507

 
Section
5.8
General
34


 
 
 
 
 
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
34


 
 
 
 
 
 
Section
6.1
Authority/Enforceability
35


 
Section
6.2
Binding Obligations
35


 
Section
6.3
Formation and Organizational Documents
35


 
Section
6.4
No Violation
35


 
Section
6.5
Compliance with Laws
35


 
Section
6.6
Litigation
35


 
Section
6.7
Financial Condition
35


 
Section
6.8
No Material Adverse Change
36


 
Section
6.9
Accuracy
36


 
Section
6.10
Americans with Disabilities Act Compliance
36


 
Section
6.11
Tax Liability; Separate Tax Parcel
36


 
Section
6.12
Business Loan
37


 
Section
6.13
Condemnation
37


 
Section
6.14
Enforceability
37


 
Section
6.15
Certificate of Occupancy; Licenses
37


 
Section
6.16
Physical Condition
37


 
Section
6.17
Management Agreement
37


 
Section
6.18
Franchise Agreement
38


 
Section
6.19
Contracts
38


 
Section
6.20
Personal Property
38


 
Section
6.21
FF&E and Inventory
38


 
Section
6.22
Accounts
38


 
Section
6.23
Vehicles
38


 
Section
6.24
Budgets
38


 
Section
6.25
Special Purpose Entity Status
38


 
Section
6.26
Survival of Representations
40


 
 
 
 
 
ARTICLE VII
HAZARDOUS MATERIALS
40


 
 
 
 
 
 
Section
7.1
Special Representations and Warranties
40


 
Section
7.2
Hazardous Material Covenants
41


 
Section
7.3
Inspection by Administrative Agent
42


 
Section
7.4
Hazardous Materials Indemnity
42


 
 
 
 
 
ARTICLE VIII
COVENANTS OF BORROWER
43


 
 
 
 
 
 
Section
8.1
Performance Obligations
43


 
Section
8.2
Expenses
43


 
Section
8.3
ERISA Compliance
43


 
Section
8.4
Leasing
43


 
Section
8.5
Approval of Leases
43


 
Section
8.6
Subdivision Maps; Use
44


 
Section
8.7
Opinion of Legal Counsel
44







--------------------------------------------------------------------------------

Loan No. 1013507

 
Section
8.8
Franchise Agreement
44


 
Section
8.9
Actions to Maintain Property
45


 
Section
8.10
Proceedings
45


 
Section
8.11
Correction of Defects
46


 
Section
8.12
Personal Property
46


 
Section
8.13
Operation of the Property
46


 
Section
8.14
Completions of Renovations
46


 
Section
8.15
Accounts
47


 
Section
8.16
FF&E Reserves
47


 
Section
8.17
Taxes, Assessments, Encumbrances
48


 
Section
8.18
Management of Property
48


 
Section
8.19
Subordination of Management Agreement
48


 
Section
8.20
Comfort Letter
48


 
Section
8.21
Replacement of Manager
48


 
Section
8.22
Liens
48


 
Section
8.23
Dissolution
48


 
Section
8.24
Material Contracts
49


 
Section
8.25
Indebtedness
49


 
Section
8.26
Transactions with Affiliates
49


 
Section
8.27
Other Business
49


 
Section
8.28
Further Assurances
49


 
Section
8.29
Assignment
49


 
Section
8.30
Interest Rate Protection
49


 
Section
8.31
No Sale or Encumbrance
50


 
Section
8.32
Organization Documents
50


 
 
 
 
 
ARTICLE IX
REPORTING COVENANTS
50


 
 
 
 
 
 
Section
9.1
Monthly Reporting
51


 
Section
9.2
DSCR Certificate
51


 
Section
9.3
Other
51


 
Section
9.4
Books and Records
52


 
 
 
 
 
ARTICLE X
DEFAULTS AND REMEDIES
52


 
 
 
 
 
 
Section
10.1
Default
52


 
Section
10.2
Acceleration Upon Default; Remedies
55


 
Section
10.3
Disbursements To Third Parties
55


 
Section
10.4
Repayment of Funds Advanced
55


 
Section
10.5
Rights Cumulative, No Waiver
55


 
 
 
 
 
ARTICLE XI
THE ADMINISTRATIVE AGENT; INTERCREDITOR PROVISIONS
56


 
 
 
 
 
 
Section
11.1
Appointment and Authorization
56


 
Section
11.2
Wells Fargo as Lender
57


 
Section
11.3
Defaulting Lenders
57







--------------------------------------------------------------------------------

Loan No. 1013507

 
Section
11.4
Distribution and Apportionment of Payments; Defaulting Lenders
58


 
Section
11.5
Pro Rata Treatment
59


 
Section
11.6
Sharing of Payments, Etc
60


 
Section
11.7
Collateral Matters; Protective Advances
60


 
Section
11.8
Post-Foreclosure Plans
61


 
Section
11.9
Approvals of Lenders
62


 
Section
11.10
Notice of Defaults
63


 
Section
11.11
Administrative Agent's Reliance, Etc
63


 
Section
11.12
Indemnification of Administrative Agent
64


 
Section
11.13
Lender Credit Decision, Etc
65


 
Section
11.14
Successor Administrative Agent
65


 
Section
11.15
No Set-Offs
66


 
Section
11.16
Taxes
66


 
 
 
 
 
ARTICLE XII
MISCELLANEOUS PROVISIONS
70


 
 
 
 
 
 
Section
12.1
Indemnity
70


 
Section
12.2
Form of Documents
71


 
Section
12.3
No Third Parties Benefited
71


 
Section
12.4
Notices
71


 
Section
12.5
Attorney-in-Fact
71


 
Section
12.6
Actions
71


 
Section
12.7
Rights of Contest
72


 
Section
12.8
Relationship of Parties
72


 
Section
12.9
Delay Outside Lender's Control
72


 
Section
12.10
Attorneys' Fees and Expenses; Enforcement
72


 
Section
12.11
Amendments and Waivers
72


 
Section
12.12
Successors and Assigns
74


 
Section
12.13
Capital Adequacy; Additional Costs
76


 
Section
12.14
Lender's Agent
80


 
Section
12.15
Tax Service
80


 
Section
12.16
Waiver of Right to Trial by Jury
80


 
Section
12.17
Severability
81


 
Section
12.18
Time
81


 
Section
12.19
Headings
81


 
Section
12.20
Governing Law
81


 
Section
12.21
Integration; Interpretation
81


 
Section
12.22
Joint and Several Liability
81


 
Section
12.23
Counterparts
81


 
Section
12.24
Electronic Delivery of Certain Information
82


 
Section
12.25
Public/Private Information
82


 
Section
12.26
USA Patriot Act Notice; Compliance
83


 
Section
12.27
Syndication Cooperation
83







--------------------------------------------------------------------------------

Loan No. 1013507

 
Section
12.28
Operating Lessee - No Liability
83


 
Section
12.29
Assignment of Loan Documents
83



















































--------------------------------------------------------------------------------

Loan No. 1013507

SCHEDULES
 
 
 
SCHEDULE 1.1
PRO RATA SHARES
SCHEDULE 6.3
BORROWER’S ORGANIZATIONAL CHART
SCHEDULE 6.6
LITIGATION
SCHEDULE 8.15
ACCOUNTS
SCHEDULE 8.26
AFFILIATE TRANSACTIONS
 
 
EXHIBITS
 
 
 
EXHIBIT A
DESCRIPTION OF PROPERTY
EXHIBIT B
DOCUMENTS
EXHIBIT C
CONTRACTS
EXHIBIT D
FORM ASSIGNMENT AND ASSUMPTION AGREEMENT
EXHIBIT E
FORM DSCR COMPLIANCE CERTIFICATE
EXHIBIT F
FORM PROMISSORY NOTE
EXHIBIT G
FORM DISBURSEMENT INSTRUCTION AGREEMENT
EXHIBIT H-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
EXHIBIT H-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
EXHIBIT H-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
EXHIBIT H-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE







--------------------------------------------------------------------------------

Loan No. 1013507

AMENDED AND RESTATED LOAN AGREEMENT
THIS AMENDED AND RESTATED LOAN AGREEMENT (this “Agreement”) is entered into as
of March 9, 2015, by and among RP HOTEL HOLDINGS, LLC, a Delaware limited
liability company (“Borrower”), each of the financial institutions initially a
signatory hereto together with their successors and assignees under Section
12.12 (“Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity
as administrative agent for itself and Lenders (“Administrative Agent”).
R E C I T A L S
A.    Borrower owns the real property (including the Improvements (as hereafter
defined) now or hereafter located thereon) described in Exhibit A hereto (the
“Property”).
B.    Pursuant to the terms of a Loan Agreement, dated as of June 11, 2013,
Administrative Agent previously made a loan to Borrower and RP Hotel Operating
Co., Inc., a Delaware corporation (“Operating Lessee”), in the principal amount
of $130,000,000 (as heretofore amended, the “Original Loan Agreement”);
provided, for clarity, Operating Lessee was not an obligor under the original
promissory note executed in connection with the Original Loan Agreement and is
not and will not become an obligor under the Note executed in connection with
this Agreement or otherwise be or become obligated to pay the Indebtedness due
under the Note or the other Loan Documents.
C.    Borrower, Lenders and Administrative Agent desire to amend and restate the
Original Loan Agreement in accordance with the terms of this Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:
ARTICLE I
DEFINITIONS


Section 1.1    Defined Terms. The following capitalized terms generally used in
this Agreement shall have the meanings defined or referenced below. Certain
other capitalized terms used only in specific sections of this Agreement are
defined in such sections.
“Acceptable Counterparty” - means (i) Administrative Agent, or (ii) any
counterparty to a Derivative Contract acceptable to Administrative Agent that
has a long-term unsecured debt rating of “A-” or better by S&P and “A3” or
better from Moody's, which rating shall not include a “t” or otherwise reflect a
termination risk.
“Account Collateral” – means and includes (i) all cash, instruments, securities
and Funds on deposit in the Accounts, (ii) all investments of funds in the
Accounts and all certificates, securities and instruments evidencing any such
investments of funds in or from the Accounts and (iii) all interest, dividends,
cash, instruments and other property received as Proceeds or otherwise of, or in
substitution or exchange for, any collateral described in (i) and (ii) above.




--------------------------------------------------------------------------------

Loan No. 1013507

“Accounts” – means the accounts identified on Schedule 8.15 attached hereto.
“Accounts Payable” – means amounts payable by Borrower to another Person.
“Accounts Receivable” – means amounts due to Borrower from another Person,
customarily for the sale of a good or services.
“ADA” – means the Americans with Disabilities Act, 42 U.S.C. §§ 12101, et seq.
as now or hereafter amended or modified.
“Additional Costs” shall have the meaning given to such term in Section
12.13(b).
“Adjusted NOI” - means, as determined for the applicable twelve-month period,
the Net Operating Income of the Property, subject to the following adjustments:
(a)    management fees for the Property shall equal the greater of (i) three
percent (3%) of Gross Operating Revenues for the Property, or (ii) the actual
Base Management Fees paid under the Management Agreement;
(b)    reserves for FF&E and capital items for the Property shall equal the
greater of (i) four percent (4%) of Gross Operating Revenues for the Property,
or (ii) the amount of reserves required under the Management Agreement or
Franchise Agreement;
(c)    franchise fees for the Property shall equal the greater of (i) four
percent (4%) of Gross Operating Revenues for the Property, or (ii) the actual
franchise fees (which includes both royalty fees and program or marketing fees)
payable under the applicable Franchise Agreement; provided, the adjustment for
franchise fees shall be applicable only if the Property is subject to a
Franchise Agreement; and
(d)    Incentive Management Fees shall not be included in Permitted Operating
Expenses for purposes of calculating Adjusted NOI so long as they are
effectively subordinated to payment of all Obligations hereunder.
“Administrative Agent” means Wells Fargo Bank, National Association, or any
successor Administrative Agent appointed pursuant to Section 11.14.
“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to Administrative Agent in a form supplied by
Administrative Agent to Lenders from time to time.
“Affiliate” – means, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person. In no event shall Administrative Agent or any Lender be deemed to
be an Affiliate of Borrower.
“Agreement” – shall have the meaning given to such term in the preamble hereto.




--------------------------------------------------------------------------------

Loan No. 1013507

“Alternate Rate” – is a rate of interest per annum four percent (4%) in excess
of the Variable Rate.
“Amortization Payments” – shall have the meaning given to such term in Section
2.7(b)(ii).
“Applicable Law” - means all constitutions, statutes, rules, regulations and
orders of any Governmental Authority, including all orders and decrees of all
courts, tribunals and arbitrators applicable to a Loan Party, the Property, the
Administrative Agent or any Lender, as the context requires.
“Appraisal” - means an M.A.I. appraisal of the Property commissioned by and
addressed to the Administrative Agent (acceptable to the Administrative Agent as
to form and substance), prepared by a qualified, independent appraiser
acceptable to the Administrative Agent, having at least the minimum
qualifications required under Applicable Law governing the Administrative Agent
and the Lenders, including without limitation, FIRREA, and determining the
“as-is” market value of the Property as between a willing buyer and a willing
seller.
“Approved Fund” – means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any
entity that administers or manages a Lender.
“Approved Operating Budget” - shall have the meaning given to such term in
Section 9.3(a).
“Approved Capital Budget” - shall have the meaning given to such term in Section
9.3(a).
“Approved Marketing Plan” - shall have the meaning given to such term in Section
9.3(a).
“Assignee” – shall have the meaning given to such term in Section 12.12(c).
“Assignment and Assumption Agreement” - means an Assignment and Assumption
Agreement among a Lender, an Assignee, and the Administrative Agent,
substantially in the form of Exhibit E.
“Bankruptcy Code” – means the Bankruptcy Reform Act of 1978 (11 USC § 101-1330)
as now or hereafter amended or recodified.
“Base Management Fees” – means fees payable under the Management Agreement that
are calculated on the basis of a percentage of Gross Operating Revenues.
“Book Value” means, with respect to any asset, the book value of such asset as
determined in accordance with GAAP.
“Borrower” – shall have the meaning given to such term in the preamble hereto.
“Borrower’s Agents” – means James L. Francis, Douglas W. Vicari or Graham J.
Wootten.




--------------------------------------------------------------------------------

Loan No. 1013507

“Business Day” – means (a) any day of the week other than Saturday, Sunday or
other day on which the offices of Administrative Agent in San Francisco,
California are authorized or required to close and (b) with reference to the
LIBO Rate, any such day that is also a day on which dealings in Dollar deposits
are carried out in the London interbank market. Unless specifically referenced
in this Agreement as a Business Day, all references to “days” shall be to
calendar days.
“Calculated Interest Rate” – means the rate of interest, equal to the sum of:
(a) two and two-fifths percent (2.40%) plus (b) the LIBO Rate.
“Capitalized Lease Obligation” - means obligations under a lease (to pay rent or
other amounts under any lease or other arrangement conveying the right to use)
that are required to be capitalized for financial reporting purposes in
accordance with GAAP. The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation determined in accordance with GAAP.
“Chattel Paper” – shall have the meaning given to such term in the Uniform
Commercial Code.
“Collateral” - means any real or personal property directly or indirectly
securing any of the Obligations or any other obligation of a Person under or in
respect of any Loan Document or specified Derivative Contract to which it is a
party, and includes, without limitation, the “Subject Property” under and as
defined in the Mortgage, the Management Agreement and all other property subject
to a Lien created by a Security Document.
“Commitment” - means, as to each Lender, an amount up to, but not exceeding the
amount set forth for such Lender on Schedule 1.1 as such Lender’s “Commitment
Amount” (as the same may be assigned in accordance with this Agreement) in each
case as the same may be reduced from time to time pursuant to the terms of this
Agreement.
“Commitment Percentage” - means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders hereunder; provided, however, that if
at the time of determination the Commitments have been terminated or been
reduced to zero, the “Commitment Percentage” of each Lender with a Commitment
shall be the “Commitment Percentage” of such Lender in effect immediately prior
to such termination or reduction.
“Contracts” – means all contracts, agreements, warranties, guaranties and
representations relating to or governing the use, occupancy, operation,
management, name or chain affiliation and/or guest reservation, repair and
service of the Property, and all leases, occupancy agreements, concession
agreements, and commitments to provide rooms or facilities in the future,
including all amendments, modifications and supplements to any of the foregoing.
“Control” – means, with respect to any Person, the power to direct the
management, operation and business of such Person, directly or indirectly,
whether through the ownership of voting securities or other beneficial
interests, by contract or otherwise.
“Default” – shall have the meaning given to such term in Section 10.1.




--------------------------------------------------------------------------------

Loan No. 1013507

“Defaulting Lender” – means, subject to Section 11.4(c), any Lender that (a) has
failed to (i) fund all or any portion of its Commitment within 2 Business Days
of the date required to be funded hereunder unless such Lender notifies
Administrative Agent and Borrower in writing that such failure is the result of
such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to Administrative Agent or any other Lender any other amount required to be paid
by it hereunder within 2 Business Days of the date when due, (b) has notified
Borrower and Administrative Agent in writing that it does not intend to comply
with its funding obligations hereunder, or has made a public statement to that
effect (unless such writing or public statement relates to such Lender’s
obligation to fund an advance of the Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within 3 Business Days after written request by
Administrative Agent or Borrower, to confirm in writing to Administrative Agent
and Borrower that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by
Administrative Agent and Borrower), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any
Federal Bankruptcy, insolvency or other similar state or federal debtor relief
law, or (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 11.4(c)) upon delivery of written notice
of such determination to Borrowers and each Lender.
“Derivative Contract” – means any swap, derivative, foreign exchange or hedge
transaction or arrangement (or other similar transaction or arrangement,
howsoever described or defined) transaction entered into by Borrower and an
Acceptable Counterparty, including, without limitation, the Existing Swap,
together with all documents and agreements relating thereto, including any ISDA
Master Agreement, Schedule and/or Confirmation, together with all modifications,
extensions, renewals and replacements thereof.
“Derivatives Termination Value” - means, in respect of any one or more
Derivatives Contracts, after taking into account the effect of any legally
enforceable netting agreement or provision relating thereto, (a) for any date on
or after the date such Derivatives Contracts have been terminated or closed out,
the termination amount or value determined in accordance therewith, and (b) for
any date prior to the date such Derivatives Contracts have been terminated or
closed out,




--------------------------------------------------------------------------------

Loan No. 1013507

the then-current mark-to-market value for such Derivatives Contracts, determined
based upon one or more mid-market quotations or estimates provided by any
recognized dealer in Derivatives Contracts (which may include the Administrative
Agent, any Lender or any Affiliate of any thereof).
“DSCR” – means the ratio of (a) Adjusted NOI for the most recent twelve-month
period for which information is available (provided, Borrower’s failure to
timely deliver financial information as required herein shall not render such
information unavailable) to (b) Pro Forma Debt Service calculated as of the date
of determination.
“DSCR Certificate” – means a certificate, in the form attached hereto as Exhibit
E, delivered by Borrower to Administrative Agent as and when required under
Section 9.2.
“DSCR Failure” – means the failure to satisfy the Minimum DSCR Hurdle as of the
date of determination of such Minimum DSCR Hurdle.
“DSCR Test Date” – means the last day of each calendar quarter during the term
of the Loan, commencing with June 30, 2016.
“Effective Date” – means March 9, 2015.
“Effective Rate” – shall have the meaning given to such term in Section 2.2(e).
“Eligible Assignee” – means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
(i) the Administrative Agent and (ii) unless a Default exists, Borrower (each
such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include Borrower or
any of Borrower’s Affiliates or Subsidiaries.
“Environmental Report” – shall have the meaning given to such term in Section
7.1(a).
“Equipment” – shall have the meaning given to such term in the Uniform
Commercial Code.
“Equity Interests” – means, with respect to any Person, any share of capital
stock of (or other ownership or profit interests in) such Person, any warrant,
option or other right for the purchase or other acquisition from such Person of
any share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.
“ERISA” - means the Employee Retirement Income Security Act of 1974, as amended.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or




--------------------------------------------------------------------------------

Loan No. 1013507

measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment or (ii) such Lender changes its lending office, except in each case
to the extent that, pursuant to Section 11.16, amounts with respect to such
Taxes were payable either to such Lender's assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 11.16(g), and (d) any U.S. federal withholding Taxes imposed under
FATCA.
“Existing Swap” – means ISDA Master Agreement entered into by Borrower with
Wells Fargo Bank, dated as of March 9, 2015, and the rate confirmation letter,
dated March 9, 2015, referring to trade number 15552648.
“Extended Maturity Date” – means March 9, 2018.
“Extended Term” – means the period beginning on the day following the Original
Maturity Date and ending on the Extended Maturity Date.
“Extension DSCR Hurdle” means 1.25:1.00.
“FATCA” – means Sections 1471 through 1474 of the Internal Revenue Code, as of
the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any applicable intergovernmental agreement with respect thereto entered
into with the United States.
“Federal Funds Rate” – means for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.
“Fees” - means the fees and commissions provided for or referred to in
Section 2.4 and any other fees payable by the Borrower hereunder, under any
other Loan Document or under any fee letter entered into by and among Borrower
and Wells Fargo.
“Fee Letter” – means the Fee Letter dated as of the date hereof by and between
Administrative Agent and Borrower.




--------------------------------------------------------------------------------

Loan No. 1013507

“FF&E” – all furnishings, furniture, fixtures, machinery, apparatus, equipment,
fittings, appliances, beds, bureaus, chiffonniers, chests, chairs, desks, lamps,
mirrors, bookcases, tables, rugs, carpeting, drapes, draperies, curtains,
shades, venetian blinds, screens, paintings, hangings, pictures, divans,
couches, luggage carts, luggage racks, stools, sofas, china, glassware, linens,
flatware, uniforms, utensils and other items of a similar nature, linens,
pillows, blankets, glassware, silverware, foodcarts, cookware, dry cleaning
facilities, dining room wagons, keys or other entry systems, bars, bar fixtures,
liquor and other drink dispensers, icemakers, radios, television sets, intercom
and paging equipment, electric and electronic equipment, dictating equipment,
private telephone systems, computers, monitors, printers, other computer
equipment, wireless internet equipment, in-room internet equipment, fiber optic
or other internet cable, audio visual equipment, speakers, sound systems,
entertainment systems, “disc jockey” systems, projectors, fitness equipment,
free weights, treadmills, stationary bicycles, “stairmasters”, weight machines,
spa equipment, massage tables, beauty treatment supplies, hair styling
equipment, saloon equipment, sun beds, medical equipment, automobiles, tractors,
trailers, golf carts, potted plants, heating, lighting and plumbing fixtures,
fire prevention and extinguishing apparatus, cooling and air-conditioning
systems, elevators, escalators, fittings, plants, apparatus, stoves, ranges,
refrigerators, laundry machines, tools, machinery, engines, dynamos, motors,
boilers, incinerators, switchboards, conduits, compressors, vacuum cleaning
systems, floor cleaning-waxing and polishing equipment, call systems, brackets,
electrical signs, bulbs, bells, ash and fuel, conveyors, cabinets, lockers,
shelving, spotlighting equipment, dishwashers, garbage disposals, washers and
dryers), building supplies and materials, chattels, goods, consumer goods,
inventory, other customary hotel equipment, and all other articles of personal
property of every kind and nature whatsoever, tangible or intangible, now,
heretofore or hereafter arising out of or related to the ownership of the
Property, or acquired with proceeds of the Loan, or located in, on or about the
Property, or used or intended to be used with or in connection with the
construction, use, operation or enjoyment of the Property, excluding any
personal property owned by the tenants or a Manager of the Property; together
with all replacements and proceeds of, and additions and accessions to, any of
the foregoing.
“FF&E Expenses” – means the costs of FF&E actually incurred by the Borrower in
accordance with the terms of a Franchise Agreement or Management Agreement, or
otherwise in accordance with an Approved Capital Budget.
“FF&E Reserve” – shall have the meaning given to such term in Section 8.16.
“FF&E Reserve Account” - means Borrower’s account No. 4025236928 at Wells Fargo
Bank, denominated RP Hotel Holdings, LLC”.
“FIRREA” - means the Financial Institution Recovery, Reform and Enforcement Act
of 1989, as amended.
“Franchise Agreement” – means, (a) The Royal Palm, Miami-South Beach Franchise
Agreement For Conversion Hotel, dated as of March 9, 2015, by and between
Operating Lessee and Franchisor, or (b) any replacement agreement entered into
by Borrower in accordance with the terms of this Agreement from time to time.
“Franchisor” – means The Sheraton LLC, a Delaware limited liability company.




--------------------------------------------------------------------------------

Loan No. 1013507

“Fund” – means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Funds” – means all money, checks, drafts, instruments, items or other things of
value from time to time paid, held or deposited in or to be deposited in
(whether for collection or otherwise), or credited to (whether provisionally or
otherwise) the Accounts.
“GAAP” – means generally accepted accounting principles as set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the U.S. accounting profession.
“General Intangibles” – shall have the meaning given to such term in the Uniform
Commercial Code.
“Governmental Authority” - means any national, state or local government
(whether domestic or foreign), any political subdivision thereof or any other
governmental, quasi governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.
“Gross Operating Revenues” – means, for any period of time, without duplication,
all income and proceeds of sales of every kind (whether in cash or on credit and
computed on an accrual basis) received by Borrower, Operating Lessee or Manager
for the use, occupancy or enjoyment of the Property or the sale of any goods,
services or other items sold on or provided from the Property in the ordinary
course of operation of the Property, including, without limitation, all income
received from tenants, transient guests, lessees (other than communications
equipment lessees or service providers), licensees and concessionaires and other
services to guests at the Property, and the proceeds from business interruption
insurance, but excluding the following: (i) any excise, sales or use taxes or
similar government charges collected directly from patrons or guests, or as a
part of the sales price of any goods, services or displays, such as gross
receipts, admission, cabaret or similar or equivalent taxes; (ii) receipts from
condemnation awards or sales in lieu of or under threat of condemnation; (iii)
proceeds of insurance (other than business interruption insurance); (iv) other
allowances and deductions as provided by the Uniform System in determining the
sum contemplated by this definition, by whatever name, it may be called; (v)
proceeds of sales, whether dispositions of capital assets, FF&E or Equipment
(other than sales of Inventory in the ordinary course of business); (vi) gross
receipts received by tenants (other than Operating Lessee), lessees, licensees
or concessionaires of the Property; (vii) consideration received at the Property
for hotel accommodations, goods and services to be provided at other hotels
although arranged by, for or on behalf of, and paid over to, the applicable
Manager; (viii) tips, service charges and gratuities collected for the benefit
of employees; (ix) proceeds of any financing; (x) working capital provided by
Borrower or Operating Lessee; (xii) amounts collected from guests or patrons of
the Property on




--------------------------------------------------------------------------------

Loan No. 1013507

behalf of Property tenants and other third parties; (xii) the value of any goods
or services in excess of actual amounts paid (in cash or services) provided by
the applicable Manager on a complimentary or discounted basis; and (xiii) other
income or proceeds resulting other than from the use or occupancy of the
Property, or any part thereof, or other than from the sale of goods, services or
other items sold on or provided from the Property in the ordinary course of
business. Gross Operating Revenues shall be reduced by credits or refunds to
guests at the applicable Property.
“Guarantor(s)” - means, individually or collectively, Parent and the Operating
Partnership.
“Guaranty”, “Guaranteed” or to “Guarantee” – as applied to any obligation means
and includes: (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit, or (v) the supplying of funds to or
investing in a Person on account of all or any part of such Person’s obligation
under a Guaranty of any obligation or indemnifying or holding harmless, in any
way, such Person against any part or all of such obligation. As the context
requires, “Guaranty” shall also mean the Limited Guaranty.
“Hazardous Materials” – shall have the meaning given to such term in Section
7.1(a).
“Hazardous Materials Claims” – shall have the meaning given to such term in
Section 7.1(c).
“Hazardous Materials Laws” – shall have the meaning given to such term in
Section 7.1(b).
“Incentive Management Fees” – means, with respect to the Property, amounts
denominated in the Management Agreement as “Incentive Management Fees,” or if
there is no such designation, fees in the nature of incentive management fees
(other than reimbursements due to Manager for operating expenses and other
out-of-pocket costs and expenses in accordance with the Management Agreement) to
be paid to the Manager under the Management Agreement that are in excess of the
Base Management Fees.
“Indebtedness” - means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations of such Person (other
than (x) trade payables incurred in the ordinary course of business and not more
than sixty (60) days past due and (y) equipment leases entered into in the
ordinary course of business), whether or not for money borrowed (i) represented
by notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds,




--------------------------------------------------------------------------------

Loan No. 1013507

debentures, notes or similar instruments, or (iii) constituting purchase money
indebtedness, conditional sales contracts, title retention debt instruments or
other similar instruments, upon which interest charges are customarily paid or
that are issued or assumed as full or partial payment for property; (c) all
reimbursement obligations of such Person under or in respect of any letters of
credit or acceptances (whether or not the same have been presented for payment);
(d) net obligations under any Derivative Contract (which shall be deemed to have
an amount equal to the Derivatives Termination Value thereof at such time but in
no event shall be less than zero); and (e) all Indebtedness of other Persons
which (i) such Person has Guaranteed or is otherwise recourse to such Person or
(ii) is secured by a Lien on any property of such Person.
“Indemnifiable Amounts” – shall have the meaning given to such term in Section
11.12.
“Indemnified Taxes” – means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.
“Indemnitee” – shall have the meaning given to such term in Section 12.1.
“Indemnitor” – means Guarantor, and any other Person that, in any manner, is or
becomes obligated to Lender under any indemnity now or hereafter executed in
connection with respect to the Loan (collectively or severally as the context
thereof may suggest or require).
“Information Materials” – shall have the meaning given to such term in Section
12.25.
“Inventory” – shall have the meaning given to such term in the Uniform
Commercial Code, together with and including within the term “Inventory” (a)
items which would be entered on a balance sheet under the line items for
“Inventory” and (b) “china, glassware, silver, linen and uniforms” under the
Uniform System of Accounts.
“Lender” – means each financial institution from time to time party hereto as a
“Lender,” together with its respective successors and permitted assigns. With
respect to matters requiring the consent or approval of all Lenders, at any
given time, all then existing Defaulting Lenders will be disregarded and
excluded, and, for voting purposes only, “all Lenders” shall be deemed to mean
“all Lenders other than Defaulting Lenders.”
“Lending Office” means, for each Lender, the office of such Lender specified in
such Lender’s Administrative Questionnaire or in the applicable Assignment and
Assumption Agreement, or such other office of such Lender as such Lender may
notify Administrative Agent in writing from time to time.
“Letter of Credit” – means a standby letter of credit (and any amendment
thereof) that (i) is issued by a bank acceptable to Administrative Agent, (ii)
has an expiry date of not earlier than the later to occur of: (a) the Original
Maturity Date and, (b) one (1) year from its issuance, (iii) may be drawn upon
by presentation by Administrative Agent of a sight draft at a location
satisfactory




--------------------------------------------------------------------------------

Loan No. 1013507

to Administrative Agent, and (iv) is otherwise satisfactory to Administrative
Agent in its sole discretion.
“LIBO Rate” – means the rate of interest per annum determined by Administrative
Agent on the basis of the rate for United States Dollar deposits for delivery on
the first (1st) day of each LIBO Rate Period, for a period approximately equal
to such LIBO Rate Period, as reported on Reuters Screen LIBOR01 Page (or any
successor page) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the first day of the LIBO Rate Period (or if not so reported, then as
determined by Administrative Agent from another recognized source or interbank
quotation).
“LIBO Rate Commencement Date” – means the date upon which the LIBO Rate Period
commences.
“LIBO Rate Period” – means a period commencing on the first (1st) Business Day
of a calendar month and continuing to, but not including, the first (1st)
Business Day of the next calendar month; provided, however, that no LIBO Rate
Period shall extend beyond the Maturity Date.
“LIBO Rate Portion” – means the principal balance of the Loan outstanding on the
first (1st) Business Day of a given calendar month which is subject to a
Calculated Interest Rate.
“LIBO Rate Price Adjustment” – has the meaning given to such term in Section
2.6(h).
“LIBOR Loan” – means a portion of the Loan bearing interest at a rate based on
the LIBO Rate.
“Licenses” – shall have the meaning given to such term in Section 6.15.
“Lien” - as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases or rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; (c) the filing of any financing statement under the UCC or its
equivalent in any jurisdiction (other than a financing statement filed by a
“true” lessor pursuant to Section 9408 (or a successor section) of the UCC); and
(d) any agreement by such Person to grant, give or otherwise convey any of the
foregoing.
“Limited Guaranty” – means that certain Limited Guaranty, dated of even date
herewith, by Guarantor in favor of Administrative Agent, for the benefit of
Lenders, as the same may be amended, restated or replaced from time to time.




--------------------------------------------------------------------------------

Loan No. 1013507

“Loan” - means the principal sum of up to $125,000,000 that Lenders have agreed
to lend and Borrower has agreed to borrow pursuant to the terms and conditions
of this Agreement.
“Loan Account” – shall have the meaning given to such term in Section 2.16.
“Loan Documents” – means those documents, as hereafter amended, supplemented,
replaced or modified, properly executed and in recordable form, if necessary,
listed in Exhibit B as Loan Documents.
“Loan Party” - means Borrower, Operating Lessee and Guarantor and each other
Person who guarantees all or a portion of the Obligations and/or who pledges any
Collateral to secure all or a portion of the Obligations.
“Lockout Date” – shall have the meaning given to such term in Section 2.7(a).
“Major Lease” - means a Lease of any restaurant space or a Lease that demises
more than 2,000 rentable square feet of the Property.
“Major Renovations” - means Renovations (including all Renovations that are part
of an overall plan or that are similar or related to other Renovations, even
though not performed at the same time) that (a) have resulted in, or are
reasonably expected to result in, more than twenty-five percent (25%) of the
rooms at the Property not being available for occupancy for a period of more
than sixty (60) days, (b) have a projected cost that exceeds twenty percent
(20%) of the Book Value of the Property (as determined prior to the commencement
of such Renovations) or (c) have resulted in, or are reasonably expected to
result in, a reduction of Net Operating Income of the Property of twenty percent
(20%) or more during any period of twelve (12) consecutive months (as compared
to the period of twelve (12) consecutive months immediately prior to the
commencement of such Renovations).
“Management Agreement” - means the Management Agreement dated as of March 9,
2015, between Operating Lessee and Manager, together with all modifications,
amendments, restatements, extensions, renewals or any replacement management
agreement and/or owner agreement entered into with respect to the management of
the Property which is approved by Administrative Agent in its reasonable
discretion.
“Management Agreement Assignment/Subordination” - means, with respect to the
Property, a document or documents, in form and substance satisfactory to
Administrative Agent, pursuant to which (a) Operating Lessee assigns the
Management Agreement for the Property to Administrative Agent for its benefit
and the benefit of Lenders as Collateral and (b) Manager acknowledges and agrees
to such assignment and subordinates the Management Agreement to the Mortgage on
terms and conditions reasonably satisfactory to Administrative Agent.
“Manager” – means Merritt Hospitality, LLC, a Delaware limited liability
company, or any replacement manager (which shall be subject to the prior written
approval of Administrative Agent in its reasonable discretion) engaged to manage
the Property or any portion thereof.




--------------------------------------------------------------------------------

Loan No. 1013507

“Material Adverse Change” – means a change, circumstance, or occurrence that
Administrative Agent reasonably expects to have a Material Adverse Effect.
“Material Adverse Effect” - means a materially adverse effect on (a) the
business, assets, liabilities, condition (financial or otherwise), results of
operations or business prospects of the Loan Parties taken as a whole, (b) the
ability of the Borrower or any other Loan Party to perform its material
obligations under any Loan Document to which it is a party, (c) the validity or
enforceability of any of the Loan Documents, (d) the rights and remedies of
Lenders and Administrative Agent under any of the Loan Documents, or (e) the
Property.
“Material Contract” - means (a) the Management Agreement, (b) the Franchise
Agreement, (c) the Operating Lease, (d) any Major Lease, (e) any material
agreement relating to parking for the Property, and (f) any other contract or
other arrangement relating to the Property (other than Loan Documents), whether
written or oral, to which the Borrower or any other Loan Party is a party as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect.
“Maturity Date” – means the Original Maturity Date or the Extended Maturity
Date, as applicable.
“Minimum DSCR Hurdle” - means the following ratio:
Effective Date
Minimum DSCR Hurdle
From June 30, 2016 through, but not including, December 31, 2016
1.00:1.00
From December 31, 2016 through, but not including the Original Maturity Date
1.10:1.00
From and after the Original Maturity Date
1.25:1.00*

*Such DSCR Hurdle is a condition to exercise the Extension Option and shall
continue during the Extension Period


“Moody’s” - means Moody's Investor Service, Inc.
“Mortgage” – means that certain Second Amended and Restated Mortgage, Assignment
of Leases and Rents, Security Agreement and Fixture Filing, dated of even date
herewith, executed by Borrower and Operating Lessee, as mortgagor, in favor of
Administrative Agent for its benefit and the benefit of Lenders, as mortgagee,
as hereafter amended, supplemented, replaced or modified.
“Negative Pledge” - means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that




--------------------------------------------------------------------------------

Loan No. 1013507

limit a Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.
“Net Operating Income” - means the amount by which the Gross Operating Revenues
from the Property exceed the Permitted Operating Expenses of the Property, in
the aggregate.
“Non-Pro Rata Advance” shall mean a Protective Advance or a disbursement under
the Loan with respect to which fewer than all Lenders have funded their
respective Pro Rata Shares in breach of their obligations under this Agreement.
“Note” – means each promissory note of Borrower substantially in the form of
Exhibit G, payable to the order of a Lender in a principal amount equal to the
amount of such Lender’s Commitment. All of such Notes are referred to herein
collectively as the “Notes”.
“Obligations” - means, individually and collectively: (a) the aggregate
principal balance of, and all accrued and unpaid interest on, the Loan; (b) all
other indebtedness, liabilities, obligations, covenants and duties of Borrower
or any of the other Loan Parties owing to Administrative Agent or any Lender of
every kind, nature and description, under or in respect of this Agreement or any
of the other Loan Documents, including, without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note; and (c) any and all obligations of
Borrower to Wells Fargo Bank, National Association, as a counterparty to any
Derivative Contract entered into pursuant to the terms of this Agreement.
“Operating Account” – means Operating Lessee’s account No. 4981252760 at Wells
Fargo Bank, denominated “RP Hotel Operating Co., Inc.”.
“Operating Lease” – means that certain Lease Agreement dated as of April 8,
2011, between Borrower, as lessor, and Operating Lessee, as lessee, as amended
by First Amendment to Lease Agreement, dated as of January 1, 2013.
“Operating Lessee” – means RP Hotel Operating Co., Inc., a Delaware corporation.
“Operating Partnership” – means Chesapeake Lodging, L.P., a Delaware limited
partnership.
“Option to Extend” - shall have the meaning given to such term in Section 2.14.
“Original Maturity Date” – shall mean March 9, 2017.
“Other Connection Taxes” – means, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).




--------------------------------------------------------------------------------

Loan No. 1013507

“Other Related Documents” – means those documents, as hereafter amended,
supplemented, replaced or modified from time to time, properly executed and in
recordable form, if necessary, listed in Exhibit B as Other Related Documents.
“Other Taxes” – means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.
“Parent” – means Chesapeake Lodging Trust, a Maryland real estate investment
trust.
“Participant” – shall have the meaning given to such term in Section 12.12(b).
“Participant Register” – shall have the meaning given to such term in Section
12.12(g).
“Permitted Debt” – shall mean the Indebtedness permitted pursuant to Section
8.25.
“Permitted Liens” - means, collectively, (i) those matters listed on Schedule B
to the Title Policy, (ii) liens with respect to equipment leases with an
aggregate value of no more than $2,500,000 at any time, and (iii) Liens for
Taxes (excluding any Lien imposed pursuant to any of the provisions of ERISA or
pursuant to any Hazardous Materials Law) which are not at the time required to
be paid or discharged under Section 8.17, (iv) Liens consisting of deposits or
pledges made, in the ordinary course of business, in connection with, or to
secure payment of, obligations under workers’ compensation, unemployment
insurance or similar Applicable Laws; (v) Liens consisting of encumbrances in
the nature of zoning restrictions, easements, and rights or restrictions of
record on the use of real property, which do not materially detract from the
value of the Property or impair the intended use thereof in the business of such
Person; (vi) Liens imposed by laws, such as mechanics’ liens and other similar
liens, arising in the ordinary course of business which secure payment of
obligations not more than sixty (60) days past due; (vii) the rights of tenants
under leases or subleases not interfering with the ordinary conduct of business
of such Person; (viii) Liens in favor of the Administrative Agent for its
benefit and the benefit of the Lenders; (ix) Liens permitted under any Security
Documents; (x) judgment Liens not in excess of $250,000 (exclusive of (1) any
amounts that are duly bonded to the satisfaction of Administrative Agent in its
reasonable discretion or (2) any amount covered by insurance to the satisfaction
of Administrative Agent in its reasonable discretion); (xi) deposits or pledges
to secure bids, tenders, contracts (other than contracts for payment of money),
leases, regulatory or statutory obligations, surety and appeal bonds and other
obligations of like nature arising in the ordinary course of business; (xii)
Liens on leased personal property to secure the lease obligations associated
with such property; (xviii) the Operating Lease and (xiv) any other matters from
time to time that are not material and that are approved in writing by
Administrative Agent, but specifically excluding Liens securing monetary
obligation.
“Permitted Operating Expenses” - means, for any period of time, all costs and
expenses of maintaining, conducting and supervising the operation of the
Property which are properly attributable to the period under consideration under
Borrower’s system of accounting, including without limitation:




--------------------------------------------------------------------------------

Loan No. 1013507

(a)    the cost of all food and beverages sold or consumed and of all Inventory;
(b)    salaries and wages of personnel employed at the Property, including costs
of payroll taxes and employee benefits and all other expenses not otherwise
specifically referred to in this paragraph which are referred to as
“Administrative and General Expenses” in the Uniform System;
(c)    the cost of all other goods and services obtained by Manager in
connection with its operation of the Property including, without limitation,
heat and utilities, office supplies and all services performed by third parties,
including leasing expenses in connection with telephone and data processing
equipment;
(d)    the cost of repairs to and maintenance of the Property (excluding capital
expenditures);
(e)    insurance premiums for all insurance maintained with respect to the
Property, including without limitation, property damage insurance, public
liability insurance, and such business interruption or other insurance as may be
provided for protection against claims, liabilities and losses arising from the
use and operation of the Property and losses incurred with respect to
deductibles applicable to the foregoing types of insurance;
(f)    workers’ compensation insurance or insurance required by similar employee
benefits acts;
(g)    all personal property taxes, real estate taxes, assessments, and any
other ad valorem taxes imposed on or levied in connection with the Property
(less refunds, offsets or credits thereof, and interest thereon, if any,
received during the period in question) and all other taxes, assessments and
other charges (other than federal, state or local income taxes and franchise
taxes or the equivalent) payable by or assessed against Manager, Borrower or
Operating Lessee with respect to the operation of the Property and water and
sewer charges;
(h)    all sums deposited into any maintenance or capital expenditure reserve,
including the amount of the applicable FF&E Reserve;
(i)    legal fees related to the operation of the Property;
(j)    the costs and expenses of technical consultants and specialized
operational experts for specialized services in connection with non-recurring
work on operational, functional, decorating, design or construction problems and
activities, including the fees (if any) of Manager in connection therewith, such
as ADA studies, life safety reviews, and energy efficiency studies;
(k)    all expenses for marketing the Property, including all expenses of
advertising, sales promotion and public relations activities;
(l)    utility taxes and other taxes (as those terms are defined in the Uniform
System) and municipal, county and state license and permit fees;




--------------------------------------------------------------------------------

Loan No. 1013507

(m)    all fees (including base and incentive fees), assessments, royalties and
charges payable under the Management Agreement and Franchise Agreement;
(n)    reasonable reserves for uncollectible accounts receivable;
(o)    credit card fees, travel agent commissions and other third-party
reservation fees and charges;
(p)    all parking charges and other expenses associated with revenues received
by Manager related to parking operations, including valet services;
(q)    common expenses charges, common area maintenance charges and similar
costs and expenses; and
(r)    any other cost or charge classified as an Operating Expense or an
Administrative and General Expense under the Uniform System in the Management
Agreement unless specifically excluded under the provisions of this Agreement.
Permitted Operating Expenses shall not include (a) depreciation and amortization
except as otherwise provided in this Agreement; (b) the cost of any item
specified in the Management Agreement to be provided at Manager’s sole expense;
(c) debt service; (d) capital repairs and other expenditures which are normally
treated as capital expenditures under the Uniform System or GAAP; or (e) other
recurring or non-recurring ownership costs such as partnership or limited
liability company administration and costs of changes to business and liquor
licenses.
“Person” – means any individual, entity, corporation, general or limited
partnership, limited liability company, joint venture, estate, trust,
association or other entity or governmental authority.
“Personal Property” – means, collectively, the Accounts, Chattel Paper,
Contracts, Equipment, General Intangibles, Inventory, FF&E (except to the extent
any such FF&E constitutes fixtures), vehicles and cash on hand at the Property;
together with all books, records and files relating to any of the foregoing.
“PIP” – means a property improvement plan for the Property, or any portion
thereof, prepared by a franchisor or manager (if applicable) of the Property.
“Property” – shall have the meaning given to such term in the Recitals.
“Post Foreclosure Plan” – shall have the meaning set forth in Section 11.8.
“Potential Default” – means an occurrence that but for the passage of time or
giving of notice, or both, would constitute a Default hereunder.
“Price Adjustment Date” – shall have the meaning set forth in Section 2.2(h).
“Pro Forma Debt Service” - means the greatest of (a) an amount obtained by
multiplying the outstanding principal amount of the Loan amount by ten percent
(10.0%), (b) an amount




--------------------------------------------------------------------------------

Loan No. 1013507

(principal and interest) that would be due for the following twelve-month period
assuming (i) an interest rate equal to the then-prevailing 10-year Treasury rate
plus three and one-half percent (3.50%) and (ii) a twenty-five (25) year
amortization schedule and (c) the actual debt service payments (principal plus
interest at the Calculated Interest Rate) that would be due hereunder for the
immediately following twelve (12) months.
“Pro Rata Share” - means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders hereunder; provided, however, that if
at the time of determination the Commitments have terminated or been reduced to
zero, the “Pro Rata Share” of each Lender shall be the Pro Rata Share of such
Lender in effect immediately prior to such termination or reduction.
“Proceeding” – shall have the meaning given to such term in Section 8.10.
“Proceeds” – shall have the meaning given to such term in the Uniform Commercial
Code, and shall include, without limitation, whatever is receivable or received
when Account Collateral or proceeds thereof is sold, leased, collected,
exchanged or otherwise disposed of, whether such disposition is voluntary or
involuntary, and includes, without limitation, all rights to payment, including
return premiums, with respect to any insurance relating thereto (whether or not
Lender is loss payee thereof) and all rights to payment with respect to any
cause of action relating to any of the Account Collateral.
“Property” – shall have the meaning given to such term in the Recitals hereto.
“Protective Advance” - means all sums expended as determined by Administrative
Agent to be necessary or appropriate after Borrower fails to do so when
required: (a) to protect the validity, enforceability, perfection or priority of
the Liens in any of the Collateral and the instruments evidencing the
Obligations; (b) to prevent the value of any Collateral from being materially
diminished; or (c) to protect any of the Collateral from being materially
damaged, impaired, mismanaged or taken, including, without limitation, any
amounts expended in connection therewith in accordance with Section 11.7(e).
“Recipient’ – means (a) Administrative Agent, and/or (b) any Lender, as
applicable.
“Register’ – shall have the meaning given to such term in Section 12.12(g).
“Regulatory Change” - means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy.




--------------------------------------------------------------------------------

Loan No. 1013507

“Regulatory Costs” – means, collectively, future, supplemental, emergency or
other increases in the Reserve Percentage, or the FDIC assessment rates or any
other new or increased requirements or costs imposed by any domestic or foreign
Governmental Authority to the extent that they are attributable to a Lender
having entered into the Loan Documents or the performance of such Lender’s
obligations thereunder, and which result in a reduction in such Lender’s rate of
return from the Loan, such Lender’s rate of return on overall capital or any
amount due and payable to such Lender under any Loan Document. Regulatory Costs
shall not, however, include any requirements or costs that are incurred or
suffered by a Lender as a direct result of such Lender’s willful misconduct.
“REIT” - means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.
“Remargin Payments” – shall have the meaning given to such term in Section
2.7(b)(i).
“Renovations” - means any renovations, remodeling or other capital improvements
at the Property (whether performed pursuant to a PIP or otherwise), but not
routine maintenance or repairs.
“Requisite Lenders” - means, as of any date, Lenders (which must include Lender
then acting as Administrative Agent) having at least 66 2/3% of the aggregate
amount of the Commitments, or, if the Commitments have been terminated or
reduced to zero, Lenders holding at least 66 2/3% of the aggregate principal
amount of the outstanding Loan; provided that (i) in determining such percentage
at any given time, all then existing Defaulting Lenders will be disregarded and
excluded, and the Pro Rata Shares shall be redetermined, for voting purposes
only, to exclude the Pro Rata Shares of such Defaulting Lenders and, (ii) at all
time when two (2) or more Lenders are party to this Agreement, the term
“Requisite Lenders” shall in no event mean less than two (2) Lenders.
“Reserve Percentage” – means at any time the percentage announced by
Administrative Agent as the reserve percentage for the Loan under Regulation D
or other regulations from time to time in effect concerning reserves for
Eurocurrency Liabilities as defined in Regulation D from related institutions as
though Administrative Agent were in a net borrowing position, as promulgated by
the Board of Governors of the Federal Reserve System, or its successor.
“S&P” - means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.
“Securities Act” - means the Securities Act of 1933, as amended from time to
time, together with all rules and regulations issued thereunder.
“Security Documents” – means the Mortgage, the Management Agreement
Assignment/Subordination, and any security agreement, pledge agreement,
financing statement, or other document, instrument or agreement creating,
evidencing or perfecting Administrative Agent’s Liens in any of the Collateral.




--------------------------------------------------------------------------------

Loan No. 1013507

“Security Instruments” – means, collectively, any mortgage, deed of trust, deed
to secure debt, indemnity deed of trust, leasehold mortgage, leasehold deed of
trust, any amendment to or amendment and restatement of any of the preceding,
including without limitation, the Mortgage.
“Senior Loans” – shall have the meaning given to such term in Section 11.4(b).
“Separateness Provisions” – shall have the meaning given to such term in Section
6.25(c).
“Solvent” - means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities); (b) such Person is
able to pay its debts or other obligations in the ordinary course as they
mature; and (c) such Person has capital not unreasonably small to carry on its
business and all business in which it proposes to be engaged.
“Subdivision Map” – shall have the meaning given to such term in Section 8.6.
“Subordinated Debt” - means Indebtedness for money borrowed of any of the Loan
Parties that is fully unsecured and subordinated in right of payment and
otherwise to the Loan and the other Obligations in a manner satisfactory to
Administrative Agent in its sole and absolute discretion.
“Subsidiary” - means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.
“Taxes” – means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Title Company” – means First American Title Insurance Company.
“Title Policy” shall have the meaning given to such term in Section 3.1(xix).
“Transfer” – shall mean any sale, installment sale, exchange, mortgage, pledge,
hypothecation, assignment, encumbrance or other transfer, conveyance, in any
case whether voluntarily, involuntarily or by operation of law or otherwise.
“Uniform Commercial Code” – means the Uniform Commercial Code as in effect in
the state in which the Property is located.
“Uniform System” – means the Uniform System of Accounts for the Lodging
Industry, Tenth Revised Edition, 2014, as published by the Educational Institute
of the American Hotel & Lodging




--------------------------------------------------------------------------------

Loan No. 1013507

Association, as revised from time to time to the extent such revision has been
or is in the process of being generally implemented within the lodging industry.
“Variable Rate” means the greatest of (i) the sum of (a) the per annum rate of
interest equal to the Federal Funds Rate plus one and one-half percent (1.50%),
and (b) two and two-fifths percent (2.40%); and (ii) the Calculated Interest
Rate for a LIBO Rate Period of one month, reset daily (provided that clause (ii)
shall not be applicable during any period in which the LIBO Rate is unavailable
or unascertainable).
“Wells Fargo” – means Wells Fargo Bank, National Association.
“Wholly Owned Subsidiary” - means any Subsidiary of a Person in respect of which
all of the voting, common Equity Interests (other than, in the case of a
corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person.
“Withholding Agent” – means (a) the Borrower, (b) any other Loan Party and/or
(c) Administrative Agent, as applicable.
Section 1.2    Exhibits Incorporated. All recitals, exhibits, schedules and/or
other items attached hereto are incorporated into this Agreement by such
attachment for all purposes.

ARTICLE II
LOAN


Section 2.1    Loan. By and subject to the terms of this Agreement, Lenders
agree to lend to Borrower, and Borrower agrees to borrow from Lenders, the
principal sum of up to One Hundred Twenty-Five Million Dollars ($125,000,000),
said sum to be evidenced by the Notes. The Notes shall be secured, in part, by
the Mortgage encumbering certain real property and improvements as legally
defined therein. Amounts disbursed to or on behalf of Borrower pursuant to the
Notes shall be used for the purposes identified in the Recitals hereto.
Section 2.2    Rates and Payment of Interest on Loans.
(a)    Interest Payments. Interest accrued on the outstanding principal balance
of the Loan shall be due and payable, in the manner provided in Section 2.3, on
the first day of each month commencing with the first month after the Effective
Date.
(b)    Default Interest. Notwithstanding the rates of interest specified in
Section 2.2(e) below and the payment dates specified in Section 2.2(a), at
Requisite Lenders’ discretion at any time following the occurrence and during
the continuance of any Default, the principal balance of the Loan then
outstanding and, to the extent permitted by applicable law, any interest
payments on the Loan not paid when due, shall bear interest payable upon demand
at the Alternate Rate. All other amounts due Administrative Agent or Lenders
(whether directly or for reimbursement) under this Agreement or any of the other
Loan Documents if not paid when due, or if no time period is




--------------------------------------------------------------------------------

Loan No. 1013507

expressed, if not paid within ten (10) days after demand, shall likewise, at the
option of Requisite Lenders, bear interest from and after demand at the
Alternate Rate.
(c)    Late Fee. Borrower acknowledges that any late payment to Administrative
Agent will cause Administrative Agent and Lenders to incur costs not
contemplated by this Agreement. Such costs include, without limitation,
processing and accounting charges. Therefore, if Borrower fails timely to pay
any sum due and payable hereunder through the Maturity Date (other than payment
of the entire outstanding balance of the Loan on the Maturity Date), unless
waived by Administrative Agent, a late charge of four cents ($.04) for each
dollar of any such principal payment, interest or other charge due hereon and
which is not paid within fifteen (15) days after such payment is due, shall be
charged by Administrative Agent for the benefit of Lenders and paid by Borrower
for the purpose of defraying the expense incident to handling such delinquent
payment. Borrower and Administrative Agent agree that this late charge
represents a reasonable sum considering all of the circumstances existing on the
date hereof and represents a fair and reasonable estimate of the costs that
Administrative Agent and Lenders will incur by reason of late payment. Borrower
and Administrative Agent further agree that proof of actual damages would be
costly and inconvenient. In the event the maturity of the Obligations hereunder
occurs or is accelerated pursuant to Section 10.2, this Section shall apply only
to payments overdue prior to the time of such acceleration. Acceptance of any
late charge shall not constitute a waiver of the default with respect to the
overdue installment, and shall not prevent Administrative Agent from exercising
any of the other rights available hereunder or under any other Loan Document.
Such late charge shall be paid without prejudice to any other rights of
Administrative Agent.
(d)    Computation of Interest. Interest shall be computed on the basis of the
actual number of days elapsed in the period during which interest or fees accrue
and a year of three hundred sixty (360) days on the principal balance of the
Loan outstanding from time to time. In computing interest on the Loan, the date
of the making of a disbursement under the Loan shall be included and the date of
payment shall be excluded. Notwithstanding any provision in this Section 2.2,
interest in respect of the Loan shall not exceed the maximum rate permitted by
applicable law.
(e)    Effective Rate. The “Effective Rate” upon which interest shall be
calculated for the Loan shall, from and after the Effective Date of this
Agreement, be one or more of the following:
(i)    Provided no Default exists under this Agreement:
(A)    Initial Disbursement. For the initial disbursement of principal under the
Loan, the Effective Rate on such principal amount shall be the Calculated
Interest Rate on the date of disbursement as determined by Administrative Agent.
Such Effective Rate shall apply to such principal amount from the date of
disbursement through and including the date immediately preceding the first
(1st) Business Day of the next calendar month. On the first (1st) Business Day
of the next calendar month, any principal disbursed during the prior calendar
month shall be added to (or become) the LIBO Rate Portion for purposes of
calculation of the Effective Rate under subsection (e)(i)(B) below.




--------------------------------------------------------------------------------

Loan No. 1013507

(B)    Reset of Effective Rate. Commencing with the first (1st) Business Day of
the first (1st) calendar month after the initial disbursement of principal under
the Loan, and continuing thereafter on the first (1st) Business Day of each
succeeding calendar month, the Effective Rate on the outstanding LIBO Rate
Portion under the Loan (i.e., all outstanding principal on such first (1st)
Business Day) shall be reset to the Calculated Interest Rate, as determined by
Administrative Agent on each such first (1st) Business Day.
(ii)    Default Rate. Upon the occurrence and during the existence of a Default,
the Effective Rate applicable to the Loan shall immediately and automatically,
be the Variable Rate. Borrower shall be responsible for any LIBO Rate Price
Adjustment arising in connection therewith. Further, the Loan may bear interest
at the Alternate Rate subject to the provisions of Section 2.2(b) above.
(f)    Intentionally Omitted.
(g)    Taxes, Regulatory Costs and Reserve Percentages. Upon Administrative
Agent’s demand, Borrower shall pay to Administrative Agent for the account of
each Lender, in addition to all other amounts which may be, or become, due and
payable under this Agreement and the other Loan Documents, any and all Taxes
(other than Excluded Taxes) and Regulatory Costs, to the extent they are not
internalized by calculation of an Effective Rate. Further, at Administrative
Agent’s option, the Effective Rate shall be automatically adjusted by adjusting
the Reserve Percentage, as determined by Administrative Agent in its prudent
banking judgment, from the date of imposition (or subsequent date selected by
Administrative Agent) of any such Regulatory Costs. Administrative Agent shall
give Borrower notice of any such Taxes and Regulatory Costs as soon as
practicable after their occurrence, but Borrower shall be liable for any Taxes
and Regulatory Costs regardless of whether or when notice is so given. A
certificate as to the amount of such Taxes and Regulatory Costs submitted to
Borrower by Administrative Agent shall be conclusive and binding for all
purposes, absent manifest error.
(h)    LIBO Rate Price Adjustment. Borrower acknowledges that prepayment or
acceleration of a LIBO Rate Portion during a LIBO Rate Period shall result in
Lenders incurring additional costs, expenses and/or liabilities and that it is
extremely difficult and impractical to ascertain the extent of such costs,
expenses and/or liabilities. Therefore, on the date a LIBO Rate Portion is
prepaid or the date all sums payable hereunder become due and payable, by
acceleration or otherwise (“Price Adjustment Date”), Borrower will pay
Administrative Agent, for the account of each Lender (in addition to all other
sums then owing to Lenders) an amount (“LIBO Rate Price Adjustment”) equal to
the then present value of (i) the amount of interest that would have accrued on
the LIBO Rate Portion for the remainder of the LIBO Rate Period at the
Calculated Interest Rate set on the LIBO Rate Commencement Date, minus (ii) the
amount of interest that would accrue on the same LIBO Rate Portion for the same
period if the Calculated Interest Rate were set on the Price Adjustment Date at
the Calculated Interest Rate in effect on the Price Adjustment Date. The present
value shall be calculated by Administrative Agent, for the benefit of the
Lenders, using as a discount rate determined by Administrative Agent in respect
of the Calculated Interest Rate quoted on the Price Adjustment Date. Upon the
Borrower’s request, the Administrative Agent shall provide the Borrower with a
statement setting forth the basis for requesting such compensation and the
method for determining the amount thereof.




--------------------------------------------------------------------------------

Loan No. 1013507

By initialing this provision where indicated below, Borrower confirms that
Lenders’ agreement to make the Loan at the interest rates and on the other terms
set forth herein and in the other Loan Documents constitutes adequate and
valuable consideration, given individual weight by Borrower, for this agreement
Borrower Initials.    ___GJW____________
(i)    Purchase, Sale and Matching of Funds. Borrower understands, agrees and
acknowledges the following: (a) Lenders have no obligation to purchase, sell
and/or match funds in connection with the use of a Calculated Interest Rate as a
basis for calculating an Effective Rate or LIBO Rate Price Adjustment; (b) a
Calculated Interest Rate is used merely as a reference in determining an
Effective Rate and a LIBO Rate Price Adjustment; and (c) Borrower has accepted
the Calculated Interest Rate as a reasonable and fair basis for calculating an
Effective Rate and a LIBO Rate Price Adjustment. Borrower further agrees to pay
the LIBO Rate Price Adjustment, Taxes and Regulatory Costs, if any, whether or
not any Lender elects to purchase, sell and/or match funds.
Section 2.3    Payments.
(a)    Manner and Time of Payment. All payments of principal, interest and fees
hereunder payable to Administrative Agent or the Lenders shall be made without
condition or reservation of right and free of set-off or counterclaim, in
Dollars and by wire transfer (pursuant to Administrative Agent’s written wire
transfer instructions) of immediately available funds, to Administrative Agent,
for the account of each Lender as applicable, not later than 11:00 A.M.
(Pacific) on the date due; and funds received by Administrative Agent after that
time and date shall be deemed to have been paid on the next succeeding Business
Day.
(b)    Payments on Non-Business Days. Whenever any payment to be made by
Borrower hereunder shall be stated to be due on a day which is not a Business
Day, payments shall be made on the next succeeding Business Day and such
extension of time shall be included in the computation of the payment of
interest hereunder and of any fees due under this Agreement, as the case may be.
(c)    Presumptions Regarding Payments by Borrower. Unless Administrative Agent
shall have received notice from Borrower prior to the date on which any payment
is due to Administrative Agent for the account of Lenders hereunder that
Borrower will not make such payment, Administrative Agent may assume that
Borrower has made such payment on such date in accordance herewith and may (but
shall not be obligated to), in reliance upon such assumption, distribute to
Lenders, as the case may be, the amount due. In such event, if Borrower has not
in fact made such payment, then each of Lenders, as the case may be, severally
agrees to repay to Administrative Agent on demand that amount so distributed to
such Lender, with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by Administrative Agent in accordance with banking industry rules on
interbank compensation.
Section 2.4    Fees.




--------------------------------------------------------------------------------

Loan No. 1013507

(a)    Closing Fee. On the Effective Date, Borrower agrees to pay to Wells Fargo
Bank, National Association, any fees agreed to be paid by Borrower in a writing
signed by Borrower.
(b)    Extension Fee. If Borrower exercises its right to extend the Maturity
Date in accordance with Section 2.14, Borrower agrees to pay to Administrative
Agent for the account of each Lender a fee equal to one-fifth of one percent
(0.20%) of the then-outstanding principal balance of the Loan.
(c)    Administrative and Other Fees. Borrower agrees to pay other fees of
Administrative Agent as may be expressly agreed to in writing from time to time.
Section 2.5    Intentionally Omitted.
Section 2.6    Repayment of Loan. Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Loan on the
Maturity Date.
Section 2.7    Prepayments.
(a)    Optional. On or before March 9, 2016 (the “Lockout Date”), the Loan may
not be repaid, in whole or in part. Subject to the payment of any LIBO Rate
Price Adjustment under and as defined in Section 2.2(h), the Loan may be repaid
in full or in part at any time after the Lockout Date, with no penalty, and any
such amounts repaid by Borrower may not be reborrowed. Borrower shall give
Administrative Agent at least three (3) Business Days prior written notice of
the prepayment of the Loan. Notwithstanding anything to the contrary contained
herein, if the Loan is accelerated on or before the Lockout Date as a result of
a Default, then in addition to any other amounts due and owing hereunder,
Borrower shall be required to pay to Administrative Agent for the ratable
benefit of Lenders an acceleration fee in an amount equal to one percent (1%) of
the then-outstanding principal balance of the Loan. No prepayment or
acceleration fee shall be payable with respect to any prepayment in connection
with an application of any casualty or condemnation proceeds.
(b)    Mandatory.
(i)    Minimum DSCR Hurdle. On each DSCR Test Date, if there is a DSCR Failure
(as determined based on Adjusted NOI for the twelve months ending on the
applicable DSCR Test Date), then not later than fifteen (15) days following the
day on which the relevant DSCR Certificate is required to be delivered under
Section 9.2, Borrower shall either (i) pay to Administrative Agent, for the
account of Lenders, as a principal payment of the Loan the amount by which the
outstanding principal balance of the Loan would be required to be reduced to
cause the DSCR to equal the Minimum DSCR Hurdle (each, a “Remargin Payment”) or
(ii) deliver to Administrative Agent a Letter of Credit in the amount of the
Remargin Payment. Borrower’s failure to timely make a Remargin Payment shall be
a Default hereunder without the requirement of notice or right to cure. No
prepayment fee shall be due in connection with a Remargin Payment.




--------------------------------------------------------------------------------

Loan No. 1013507

(ii)    Amortization. If the term of the Loan is extended beyond the Original
Maturity Date, then (A) commencing with the first day of the first month
following the month in which the Original Maturity Date occurs, and continuing
on the first day of each calendar quarter thereafter during the Extended Term,
Borrower shall repay to Administrative Agent, for the account of Lenders,
$625,000 (per quarter) of the outstanding principal balance of the Loan (the
“Amortization Payments”). No LIBO Rate Price Adjustment shall be due in
connection with an Amortization Payment.
(c)    Breakage Costs. In connection with the prepayment of the Loan under this
Section 2.7, in addition to any other amounts that might be due, except as
otherwise expressly provided herein, Borrower shall pay to Administrative Agent
any LIBO Rate Price Adjustment.
Section 2.8    Loan Documents. Borrower shall deliver to Administrative Agent
concurrently with this Agreement each of the documents, properly executed and in
recordable form, as applicable, described in Exhibit B as Loan Documents,
together with those documents described in Exhibit B as Other Related Documents.
Section 2.9    Effective Date. The date of the Loan Documents is for reference
purposes only. The effective date of Borrower’s and Lenders’ obligations under
the Loan Documents is the Effective Date.
Section 2.10    Maturity Date. All sums due and owing under this Agreement and
the other Loan Documents shall be repaid in full on the Maturity Date. All
payments due to Administrative Agent, for its benefit or the benefit of any
Lender, under this Agreement, whether at the Maturity Date or otherwise, shall
be paid in immediately available funds, in Dollars.
Section 2.11    Full Repayment and Release. Upon receipt of all sums owing and
outstanding under the Loan Documents, Administrative Agent, on account of
Lenders, shall issue a full reconveyance or release of the Property from the
lien of the Mortgage; provided, however, that all of the following conditions
shall be satisfied at the time of, and with respect to, such reconveyance: (a)
Administrative Agent shall have received all escrow, closing and recording
costs, the costs of preparing and delivering such reconveyance and any sums then
due and payable under the Loan Documents; and (b) Administrative Agent shall
have received a written release satisfactory to Administrative Agent of any
letter of credit or other form of undertaking which Administrative Agent, or any
Lender, has issued to any surety, governmental agency or any other party in
connection with the Loan and/or the Property. The obligation of any Lender to
make further disbursements under the Loan shall terminate as to any portion of
the Loan undisbursed as of the date of issuance of such release or reconveyance,
and any commitment of any Lender to lend any undisbursed portion of the Loan
shall be canceled. Any repayment shall be without prejudice to Borrower’s
obligations under any Derivative Contract between Borrower and Administrative
Agent, which shall remain in full force and effect subject to the terms of such
Derivative Contract (including provisions that may require a reduction,
modification or early termination of a swap transaction, in whole or in part, in
the event of such repayment, and may require Borrower to pay any fees or other
amounts for such reduction, modification or early termination), and no such fees
or amounts shall be deemed a penalty hereunder or otherwise.




--------------------------------------------------------------------------------

Loan No. 1013507

Section 2.12    Letters of Credit. Administrative Agent may draw upon any Letter
of Credit under which it is beneficiary (i) upon the occurrence and during the
continuance of a Default, or (ii) at any time that less than thirty (30) days
remain until the expiry of such Letter of Credit, and amounts so drawn shall be
applied to the obligations of Borrower in such order as Lenders may elect.
Section 2.13    Additional Security Interest. Borrower hereby grants and assigns
to Administrative Agent, for the benefit of the Lenders, a security interest, to
secure payment and performance of all obligations, in all of Borrower’s right,
title and interest, now or hereafter acquired, to the payment of money from
Administrative Agent to Borrower under any Derivative Contract.
Section 2.14    Extension of Maturity Date. Borrower shall have the option to
extend the Maturity Date from the Original Maturity Date to the Extended
Maturity Date (“Option to Extend”), upon satisfaction of each of the following
conditions precedent:
(a)    Intentionally omitted;
(b)    Borrower shall provide Administrative Agent with written notice of
Borrower’s request to exercise the Option to Extend not more than ninety (90)
days but not less than forty-five (45) days prior to the then current Maturity
Date;
(c)    As of the date of Borrower’s delivery of notice of request to exercise
the Option to Extend, and as of the Original Maturity Date, no Default or
Potential Default shall exist, and Borrower shall so certify in writing;
(d)    No material default (beyond the expiration of any applicable notice and
cure periods), as determined by Administrative Agent, shall exist under any
Management Agreement or Franchise Agreement;
(e)    Borrower shall execute or cause the execution of all documents reasonably
required by Administrative Agent to exercise the Option to Extend and shall
deliver to Administrative Agent, at Borrower’s sole cost and expense, such title
insurance endorsements reasonably required by Administrative Agent;
(f)    There shall not have occurred any change in the Property since the
Effective Date or the financial condition of the Borrower or either Guarantor
from that which existed as of the Effective Date that, in the determination of
Administrative Agent in its reasonable discretion, has had, or could reasonably
be expected to have, a Material Adverse Effect;
(g)    On or before the Original Maturity Date, Borrower shall pay to
Administrative Agent all recording costs, the costs of preparing any extension
documents, including reasonable attorneys’ fees if any, and any other reasonable
costs and expense associated with Borrower’s exercise of the Option to Extend;
(h)    On or before the Original Maturity Date, Borrower shall pay to
Administrative Agent the fee provided for in Section 2.4(b);




--------------------------------------------------------------------------------

Loan No. 1013507

(i)    Borrower shall have entered into a Derivative Contract with an Acceptable
Counterparty, which Derivative Contract shall (i) have a notional amount equal
to the outstanding principal amount of the Loan, (ii) have a term expiring not
sooner than the Extended Maturity Date, (iii) if in the form of an interest rate
cap, have a strike rate of not greater than three percent (3.00%) and (iv)
otherwise comply with the requirements of Section 8.30; and
(j)    The Adjusted NOI of the Property, calculated as of the last day of the
month prior to Borrower exercising the Option to Extend, shall be sufficient to
yield a DSCR of not less than the Extension DSCR Hurdle. If the Adjusted NOI of
the Property is insufficient to yield a DSCR which satisfies the Extension DSCR
Hurdle, then Borrower may satisfy the condition in this Section 2.14(j) by
repaying such portion of the outstanding principal amount of the Loan as would
cause such condition to be satisfied.
Section 2.15    Authorized Representative. In order to facilitate timely and
efficient management of the Loan, Borrower hereby appoints and authorizes any of
Borrower’s Agents, acting alone, to serve as the authorized representative of
Borrower. Accordingly, any notice or correspondence directed to any of
Borrower’s Agents shall be deemed given to Borrower, and any action taken by any
of Borrower’s Agents with respect to the Loan shall be deemed taken by Borrower
hereunder.
Section 2.16    Lenders’ Accounting. Administrative Agent shall maintain a loan
account (the “Loan Account”) on its books in which shall be recorded (a) the
names and addresses and the Pro Rata Shares of the commitment of each of the
Lenders, and principal amount of the Loan owing to each Lender from time to
time, and (b) all repayments of principal and payments of accrued interest, as
well as payments of fees required to be paid pursuant to this Agreement. All
entries in the Loan Account shall be made in accordance with Administrative
Agent’s customary accounting practices as in effect from time to time. Monthly
or at such other interval as is customary with Administrative Agent’s practice,
Administrative Agent will render a statement of the Loan Account to Borrower and
will deliver a copy thereof to each Lender. Each such statement shall be deemed
final, binding and conclusive upon Borrower in all respects as to all matters
reflected therein (absent manifest error).
ARTICLE III
DISBURSEMENT




Section 3.1    Conditions Precedent. The obligation of Lenders to make
disbursements of the Loan hereunder is subject to the satisfaction or waiver of
the following conditions precedent:
(a)    There exists no Default, as defined in this Agreement, or Default as
defined in any of the other Loan Documents or in the Other Related Documents, or
Potential Default; and
(b)    The Administrative Agent shall have received each of the following, in
form and substance satisfactory to Administrative Agent:




--------------------------------------------------------------------------------

Loan No. 1013507

(i)    all Loan Documents, other documents, instruments, policies, and forms of
evidence or other materials requested by Administrative Agent under the terms of
this Agreement or any of the other Loan Documents;
(ii)    either (A) the Mortgage is a valid lien upon the Property and is prior
and superior to all other liens and encumbrances thereon, except those approved
by Administrative Agent in writing, or (B) the Title Company has irrevocably
agreed in writing to insure that the Mortgage is a valid lien upon the Property
and is prior and superior to all other liens and encumbrances thereon, except
those approved by Administrative Agent in writing;
(iii)    the Franchise Agreement;
(iv)    an environmental site assessment with respect to the presence, if any,
of Hazardous Materials on the Property; and
(v)    an Appraisal of the Property satisfactory to Administrative Agent in all
respects; and
(vi)    evidence satisfactory to Administrative Agent that the Adjusted NOI of
the Property generated a minimum Adjusted NOI for the twelve month period ended
January 31, 2015 of not less than $10,750,000;
(vii)    the legal opinion of (A) Polsinelli PC, counsel to Borrower and the
other Loan Parties, and (B) each local counsel (if applicable), reasonably
satisfactory to Administrative Agent, as special counsel to the Loan Parties,
each addressed to Administrative Agent and Lenders;
(viii)    the certificate or articles of incorporation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such
Person;
(ix)    a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Person and certificates of qualification
to transact business or other comparable certificates issued by each Secretary
of State (and any state department of taxation, as applicable) of each state in
which such Person is required to be so qualified and where failure to be so
qualified could reasonably be expected to have a Material Adverse Effect;
(x)    a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Person authorized to execute and
deliver the Loan Documents to which such Person is a party, and requests for
disbursement from the FF&E Reserve Account;




--------------------------------------------------------------------------------

Loan No. 1013507

(xi)    copies certified by the secretary or assistant secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Person, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Person to authorize the execution, delivery and performance of the
Loan Documents to which it is a party;
(xii)    a Disbursement Instruction Agreement effective as of the Effective
Date;
(xiii)    UCC, tax, judgment and lien search reports with respect to each Loan
Party in all necessary or appropriate jurisdictions indicating that there are no
Liens of record with respect to the assets of each such Loan Party other than
Permitted Liens;
(xiv)    evidence that the Fees, if any, then due and payable under Section 2.4,
together with all other fees, expenses and reimbursement amounts due and payable
to Administrative Agent and any of the Lenders, including without limitation,
the reasonable fees and expenses of counsel to Administrative Agent, have been
paid;
(xv)    insurance certificates, or other evidence, providing that the insurance
coverage required under Article V (including, without limitation, both property
and liability insurance) is in full force and effect and stating that the
coverage shall not be cancelable or materially changed without ten (10) days
prior written notice to Administrative Agent of any cancellation for nonpayment
or premiums, and not less than thirty (30) days prior written notice to
Administrative Agent of any other cancellation or any modification (including a
reduction in coverage), together with appropriate evidence that Administrative
Agent, for its benefit and the benefit of Lenders is named as a lender’s loss
payee and additional insured, as appropriate, on all insurance policies that
Borrower or any Loan Party actually maintains with respect to the Property and
improvements thereon;
(xvi)    the Security Documents;
(xvii)    a Management Agreement Assignment/Subordination with respect to the
Management Agreement;
(xviii)    copies of all Material Contracts (to the extent not theretofore
delivered) and, if requested by Administrative Agent, collateral assignments
executed by Borrower in favor of Administrative Agent for its benefit and the
benefit of Lenders, of the Material Contracts relating to the use, occupancy,
operation, maintenance, enjoyment or ownership of the Property;
(xix)    an ALTA 2006 Form Loan Policy of Title Insurance for the Property (or
an irrevocable commitment from the Title Company to issue such a policy) in the
aggregate amount of the Loan in favor of Administrative Agent for its benefit
and the benefit of Lenders, including endorsements with respect to such items of
coverage as Administrative Agent may request and which endorsements are
available and customary in the jurisdiction where the




--------------------------------------------------------------------------------

Loan No. 1013507

Property is located, issued by the Title Company, showing the fee simple and
leasehold title to the Property and improvements described in the Mortgage as
vested in Borrower and Operating Lessee, respectively, and insuring that the
Lien granted by the Mortgage is a valid Lien against the Property, subject only
to the Permitted Liens and such other restrictions, encumbrances, easements and
reservations as are acceptable to Administrative Agent (the “Title Policy”);
(xx)    documents required to establish, or evidencing the establishment of, the
FF&E Reserve Accounts; and
(xxi)    such other instruments, documents, agreements, financing statements,
certificates, opinions and other Security Documents as Administrative Agent may
reasonably request.
(c)    In the good faith judgment of Administrative Agent:
(i)    there shall not have occurred or become known to Administrative Agent or
any of the Lenders any event, condition, situation or status since the date of
the information contained in the financial and business projections, budgets,
pro forma data and forecasts concerning any Loan Party delivered to
Administrative Agent and Lenders prior to the date hereof that has had or could
reasonably be expected to result in a Material Adverse Effect; and
(ii)    there shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.
(d)    Borrower shall have entered into the Derivative Contract required by
Section 8.30 below.
Section 3.2    Borrower’s Account, Pledge and Assignment, and Disbursement
Authorization. The proceeds of the Loan, and, if applicable, any sums in any
other accounts referenced in this Agreement (to the extent that Administrative
Agent has control over disbursement from such account) (the “Controlled
Accounts”), when qualified for disbursement, shall be deposited into the
Operating Account or otherwise disbursed to or for the benefit or account of
Borrower in accordance with the Loan Documents, and Section 3.3 and the
Disbursement Instruction Agreement attached hereto as Exhibit G, as amended or
replaced from time to time in accordance with the terms thereof. As additional
security for Borrower’s performance under the Loan Documents, Borrower hereby
irrevocably pledges and assigns to Administrative Agent for the benefit of
Lenders, all monies at any time deposited in any Accounts and in any Controlled
Accounts. Borrower shall not, without obtaining the prior written consent of
Administrative Agent, further pledge, assign or grant any security interest in
any Accounts, in any Controlled Accounts, or any funds on deposit in any
Accounts, and in any Controlled Accounts, or permit any lien to attach thereto,
or any levy to be made thereon, or any UCC Financing Statements to be filed
thereon, except those naming Lender as the secured party, to be filed with
respect thereto. This Agreement is, among other things, intended by the parties
to be a security agreement for purposes of the UCC. Following the occurrence of
a




--------------------------------------------------------------------------------

Loan No. 1013507

Default, Lender may apply all or any part of the funds on deposit in any
Accounts, and in any Controlled Accounts, against the amounts outstanding under
the Loan in any order and in any manner as Lender shall elect in Lender’s sole
discretion without seeking the appointment of a receiver and without adversely
affecting the rights of Lender to foreclose the liens and security interests
securing the Loan or exercise its other rights under the Loan Documents. All
interest which accrues on any funds, if any, deposited in the Accounts, and in
any Controlled Accounts, shall be at a rate established by Lender, which may or
may not be the highest rate then available, shall accrue for the benefit of
Borrower and shall be taxable to Borrower and shall be added to and disbursed in
the same manner and under the same conditions as the principal sum on which said
interest accrued. Upon indefeasible repayment in full of Borrower’s obligations
under the Loan Documents, all remaining funds held in the Accounts, and in any
Controlled Accounts, if any, shall be disbursed to Borrower within ten (10)
Business Days. The provisions of this Section 3.2 shall be subject to
modification as may be set forth in any agreement by and among Lender, Borrower
and Manager.
Section 3.3    Disbursement. Borrower hereby authorizes Administrative Agent to
disburse the proceeds of the Loan and, if applicable, funds in any Controlled
Accounts, in accordance with the terms of the Loan Documents and the terms of
the Disbursement Instruction Agreement attached hereto as Exhibit G, as amended
or replaced from time to time in accordance with the terms thereof.

ARTICLE IV
INTENTIONALLY OMITTED

ARTICLE V
INSURANCE


Borrower shall, while any obligation of Borrower or any Guarantor under any Loan
Document remains outstanding, maintain at Borrower’s sole expense, with licensed
insurers approved by Administrative Agent, the following policies of insurance
in form and substance satisfactory to Administrative Agent:
Section 5.1    Title Insurance. The Title Policy, together with any endorsements
which Administrative Agent may require, insuring Administrative Agent, for the
benefit of Lenders, in the principal amount of the Loan, of the validity and the
priority of the lien of the Mortgage upon the Property, subject only to matters
approved by Administrative Agent in writing. During the term of the Loan,
Borrower shall deliver to Administrative Agent, within ten (10) days of
Administrative Agent’s written request, such other endorsements to the Title
Policy as Administrative Agent may reasonably require with respect to the
Property.
Section 5.2    Property Insurance. An All Risk/Special Form Property Insurance
policy, including without limitation, theft coverage and such other coverages
and endorsements as Administrative Agent may require, insuring Administrative
Agent, for the benefit of Lenders, against damage to the Property in an amount
acceptable to Administrative Agent. Such coverage should adequately insure any
and all Collateral, whether such Collateral is onsite, stored offsite or
otherwise. Administrative Agent, for the benefit of Lenders, shall be named on
each policy as mortgagee and named under a Lender’s Loss Payable Endorsement
(form #438BFU or equivalent).




--------------------------------------------------------------------------------

Loan No. 1013507

Section 5.3    Flood Hazard Insurance. A policy of flood insurance, if the
Property is in a special flood zone area, in an amount required by
Administrative Agent, but in no event less than the amount sufficient to meet
the requirements of applicable law and governmental regulation.
Section 5.4    Liability Insurance. A policy of commercial general liability
insurance on an occurrence basis, with coverages and limits as required by
Administrative Agent, insuring against liability for injury and/or death to any
person and/or damage to any property occurring on the Property.
Section 5.5    Terrorism. A policy of terrorism insurance in an amount
reasonably satisfactory to Administrative Agent, and naming Administrative
Agent, for the benefit of Lenders, as an additional named insured.
Section 5.6    Business Interruption Insurance. A policy of business
interruption insurance in an amount equal to eighteen (18) months of Gross
Operating Revenues.
Section 5.7    Other Coverage. Borrower shall provide to Administrative Agent
evidence of such other reasonable insurance in such reasonable amounts as
Administrative Agent may from time to time request against such other insurable
hazards which at the time are commonly insured against for property similar to
the applicable Property located in or around the region in which the Property is
located. Such coverage requirements may include but are not limited to coverage
for earthquake (if the Property is in a seismic zone 3 or 4 and the probable
maximum loss is 20% or more), mold, acts of terrorism, business income, delayed
business income, rental loss, sink hole, dram shop, workers compensation,
vehicle, soft costs, tenant improvement or environmental claims.
Section 5.8    General. Borrower shall provide to Administrative Agent insurance
certificates or other evidence of coverage in form acceptable to Administrative
Agent, with coverage amounts, deductibles, limits and retentions as required by
Administrative Agent. All insurance policies shall provide that the coverage
shall not be cancelable or materially changed without ten (10) days prior
written notice to Administrative Agent of any cancellation for nonpayment of
premiums, and not less than thirty (30) days prior written notice to
Administrative Agent of any other cancellation or any modification (including a
reduction in coverage). Administrative Agent, for the benefit of Lenders, shall
be named under a Lender’s Loss Payable Endorsement (form #438BFU or equivalent)
on all insurance policies which Borrower actually maintains with respect to a
Property or any portion thereof. All insurance policies shall be issued and
maintained by insurers approved to do business in the state in which the
applicable Property is located and must have an A.M. Best Company financial
rating and policyholder surplus acceptable to Administrative Agent.

ARTICLE VI
REPRESENTATIONS AND WARRANTIES


As a material inducement to Lenders’ entry into this Agreement, Borrower and
Operating Lessee each represent and warrant, as applicable, to Administrative
Agent and each Lender as of the Effective Date and continuing thereafter that:




--------------------------------------------------------------------------------

Loan No. 1013507

Section 6.1    Authority/Enforceability. Borrower and Operating Lessee are each
in compliance with all laws and regulations applicable to its organization,
existence and transaction of business and has all necessary rights and powers to
own, lease, improve and operate the Property, as contemplated by the Loan
Documents.
Section 6.2    Binding Obligations. Borrower and Operating Lessee are each
authorized to execute, deliver and perform its obligations under the Loan
Documents, and such obligations shall be valid and binding obligations of
Borrower and Operating Lessee, as applicable, except as the same may be limited
by bankruptcy, insolvency and other similar laws affecting the rights of
creditors generally and the availability of equitable remedies for the
enforcement of certain obligations contained herein or therein and as may be
limited by equitable principles generally.
Section 6.3    Formation and Organizational Documents. Borrower has delivered to
Administrative Agent all formation and organizational documents of Borrower,
Operating Lessee and of the Guarantors, and all such formation and
organizational documents remain in full force and effect and have not been
amended or modified since they were delivered to Administrative Agent. A
complete and accurate depiction of the owners of Borrower and Operating Lessee
is set forth on Schedule 6.3 attached hereto.
Section 6.4    No Violation. Borrower’s and Operating Lessee’s execution,
delivery, and performance under the Loan Documents do not: (a) require any
consent or approval not heretofore obtained under any partnership agreement,
operating agreement, articles of incorporation, bylaws or other organizational
document; (b) violate any governmental requirement applicable to Property or any
other statute, law, regulation or ordinance or any order or ruling of any court
or governmental entity; (c) conflict with, or constitute a breach or default or
permit the acceleration of obligations under any agreement, contract, lease, or
other document by which Borrower, Operating Lessee or the Property is bound or
regulated; or (d) violate any statute, law, regulation or ordinance, or any
order of any court or governmental entity.
Section 6.5    Compliance with Laws. Borrower and/or Operating Lessee, as
applicable, has, and at all times shall have obtained, all permits, Licenses,
exemptions, and approvals necessary to occupy, operate and market its respective
Property, and shall maintain compliance with all governmental requirements
applicable to the Property and all other applicable statutes, laws, regulations
and ordinances necessary for the transaction of its business, except for
noncompliances which could not, individually or in the aggregate, reasonably be
expected to cause a Default or have a Material Adverse Effect. The Property is a
separate legal parcel lawfully created in full compliance with all subdivision
laws and ordinances and is properly zoned for the stated use of the Property as
disclosed to Administrative Agent at the time of execution hereof.
Section 6.6    Litigation. Except as disclosed on Schedule 6.6, as of the date
hereof, there are no claims, actions, suits, or proceedings pending, or to the
Borrower’s or Operating Lessee’s knowledge, threatened against the Borrower,
Operating Lessee, or affecting any portion of the Property.
Section 6.7    Financial Condition. All financial statements and information
heretofore and hereafter delivered to Administrative Agent by Borrower,
including, without limitation, information




--------------------------------------------------------------------------------

Loan No. 1013507

relating to the financial condition of Borrower, Operating Lessee, the
Guarantor, and to Borrower’s knowledge, the Property, fairly and accurately
represent the financial condition of the subject thereof as of the date
specified therein and have been prepared (except as noted therein) in accordance
with GAAP consistently applied. Notwithstanding the use of GAAP, the calculation
of liabilities shall NOT include any fair value adjustments to the carrying
value of liabilities to record such liabilities at fair value pursuant to
electing the fair value option election under FASB ASC 825-10-25 (formerly known
as FAS 159, The Fair Value Option for Financial Assets and Financial
Liabilities) or other FASB standards allowing entities to elect fair value
option for financial liabilities. Therefore, the amount of liabilities shall be
the historical cost basis, which generally is the contractual amount owed
adjusted for amortization or accretion of any premium or discount. Borrower
acknowledges and agrees that Administrative Agent may request and obtain
additional information from third parties regarding any of the above, including,
without limitation, credit reports.
Section 6.8    No Material Adverse Change. As of the Effective Date, there has
been no Material Adverse Change in the financial condition of Borrower,
Operating Lessee, any Guarantor and/or any Indemnitor since the dates of the
latest financial statements furnished to Administrative Agent and, except as
otherwise disclosed to Administrative Agent in writing, Borrower has not entered
into any material transaction which is not disclosed in such financial
statements.
Section 6.9    Accuracy. To the Borrower’s knowledge, all reports, documents,
instruments, information and forms of evidence delivered to Administrative Agent
concerning the Loan or security for the Loan or required by the Loan Documents
are accurate, correct and sufficiently complete to give Administrative Agent
true and accurate knowledge of their subject matter, and do not contain any
material misrepresentation or omission.
Section 6.10    Americans with Disabilities Act Compliance. Borrower and
Operating Lessee represent and warrant to Administrative Agent that the Property
owned or leased (as applicable) by such Person is and shall be hereafter
maintained in all material respects in compliance with the requirements and
regulations of the Americans with Disabilities Act, of July 26, 1990, Pub. L.
No. 101-336, 104 Stat. 327, 42 U.S.C. § 12101, et seq., as hereafter amended. At
Administrative Agent’s written request from time to time, Borrower shall provide
Administrative Agent with written evidence of such compliance reasonably
satisfactory to Administrative Agent. Borrower shall be solely responsible for
all such ADA costs of compliance and reporting.
Section 6.11    Tax Liability; Separate Tax Parcel. Borrower and Operating
Lessee have filed all required federal, state, county and municipal tax returns
and have paid all taxes and assessments owed and payable, and neither Borrower
nor Operating Lessee has any knowledge of any basis for any additional payment
with respect to any such taxes and assessments. No portion of the Property is
exempt from taxation or constitutes an “omitted” tax parcel. The Property
constitutes a separate tax lot or lots, with a separate tax assessment or
assessments, independent of any other land or improvements not constituting a
part of the Property and no other land or improvements is assessed and taxed
together with any portion of the Property.
Section 6.12    Business Loan. The Loan is a business loan transaction in the
stated amount solely for the purpose of carrying on the business of Borrower and
none of the proceeds of the Loan will be used for personal, family or
agricultural purposes whatsoever.




--------------------------------------------------------------------------------

Loan No. 1013507

Section 6.13    Condemnation. As of the date hereof, no Condemnation or other
proceeding has been commenced or, to Borrower’s and Operating Lessee’s best
knowledge, is contemplated with respect to all or any portion of the Property or
for the relocation of roadways providing direct physical and legal access to the
Property.
Section 6.14    Enforceability. The Loan Documents are not subject to any right
of rescission, set-off, counterclaim or defense by Borrower, including the
defense of usury, nor would the exercise of any of the terms of the Loan
Documents, or the exercise of any right thereunder, render the Loan Documents
unenforceable, and Borrower has not asserted any right of rescission, set-off,
counterclaim or defense with respect thereto.
Section 6.15    Certificate of Occupancy; Licenses. All certifications, permits,
licenses and approvals, including certificates of completion, use and occupancy
permits and any applicable liquor licenses, including, without limitation,
Liquor License No. BEV2625062, required for the legal use, occupancy and
operation of the Property as presently being used (collectively, the
“Licenses”), have been obtained and are in full force and effect. Borrower and
Operating Lessee shall keep and maintain, or cause the applicable Manager to
keep and maintain, all Licenses applicable to the Property. The use being made
of the Property is in conformity with the certificate of occupancy issued for
the Property. To the best knowledge of the Borrower and Operating Lessee, there
are no pending or threatened proceedings or actions to revoke, invalidate,
rescind, or modify any of the Licenses, or asserting that such Licenses do not
permit the occupancy, maintenance, use or operation of the applicable Property
as currently and proposed to be operated.
Section 6.16    Physical Condition. To the Borrower’s knowledge, except as
disclosed to the Administrative Agent prior to the date of this Agreement, as of
the date hereof, the Property, including all buildings, improvements, parking
facilities, sidewalks, storm drainage systems, roofs, plumbing systems, HVAC
systems, fire protection systems, electrical systems, Equipment, elevators,
exterior sidings and doors, landscaping, irrigation systems and all structural
components, are in good condition, order and repair in all material respects;
and there exists no structural or other material defects or damages in or on the
Property. Neither Borrower nor Operating Lessee have received notice on or prior
to the date hereof from any insurance company, bonding company, manager or
franchisor of any defects or inadequacies in the Property, or any part thereof,
which would adversely affect the insurability of the same or cause the
imposition of extraordinary premiums or charges thereon or of any termination or
threatened termination of any policy of insurance or bond or materially and
adversely affect the value or operation of the Property.
Section 6.17    Management Agreement. Borrower has made available to
Administrative Agent a correct and complete copy of the Management Agreement,
all amendments thereto and any other material written agreements or summaries of
material oral agreements with any Manager. As of the Effective Date, the
Management Agreement is unmodified and in full force and effect and neither
Borrower, nor Operating Lessee, nor to Borrower’s knowledge, Manager is in
default thereunder. There are no material oral agreements which modify the
Management Agreement.
Section 6.18    Franchise Agreement. Borrower has made available to
Administrative Agent true correct and complete copies of the Franchise
Agreement, all amendments thereto and any other material written agreements or
summaries of material oral agreements with any Franchisor. As of




--------------------------------------------------------------------------------

Loan No. 1013507

the Effective Date, the Franchise Agreement is unmodified and is in full force
and effect and neither Borrower, nor Operating Lessee , nor to Borrower’s
knowledge, Franchisor, is in default thereunder. There are no material oral
agreements which modify the Franchise Agreement.
Section 6.19    Contracts. Exhibit C sets forth a description of each Contract
to which Borrower or Operating Lessee, and to Borrower’s and Operating Lessee’s
knowledge, Manager, or any Affiliate of the foregoing is a party as of the date
hereof which is material to the value, utility, operation or legality of the
Property, other than the Franchise Agreement, the Management Agreement, and any
such Contract which may be terminated on thirty (30) days’ or less notice
without penalty. To the best of Borrower’s knowledge, the information set forth
in Exhibit C is correct and complete in all material respects as of the date
hereof. A correct and complete copy of each Contract specified on Exhibit C has
been provided to Administrative Agent and each is unmodified (except as set
forth on Exhibit C) and in full force and effect and no party to such contracts
is in default thereunder.
Section 6.20    Personal Property. Other than the Personal Property and the
property of transient hotel guests and the Manager, no personal property is
located on or within the Property, or used or proposed to be used in the
Property. Borrower has good title to all its Personal Property free and clear of
all liens other than Permitted Liens.
Section 6.21    FF&E and Inventory. The FF&E and the Inventory at the Property
is adequate and sufficient for the use, occupancy, operation and maintenance of
the Property in a manner sufficient to meet the brand standards as set forth in
the Franchise Agreement and Management Agreement, as applicable.
Section 6.22    Accounts. The Accounts comprise all the bank accounts,
depository accounts, certificates of deposit, intercompany balances or other
accounts of any kind or description in which any Property revenues are at any
time deposited, held or maintained.
Section 6.23    Vehicles. Neither Borrower nor Operating Lessee owns or leases
any vehicles for use in connection with the Property.
Section 6.24    Budgets. Each annual budget delivered to Administrative Agent
and all of the amounts set forth therein, shall present a true, full and
complete line itemization of: (a) all reasonably estimated revenues; and (b) all
reasonably estimated expenses which the Borrower expects to pay or anticipates
becoming obligated to pay, including, without limitation, obligations relating
to the performance of any PIP.
Section 6.25    Special Purpose Entity Status. Borrower and Operating Lessee
hereby represents, warrants and covenants to Administrative Agent and Lenders,
with regard to Borrower and Operating Lessee, as applicable, the following:
(a)    Limited Purpose. The sole purpose to be conducted or promoted by Borrower
and Operating Lessee since its organization is to engage in the following
activities: (i) to acquire, own, hold, lease, operate, manage, maintain,
develop, improve and sell, the Property owned or leased by Borrower or Operating
Lessee and engage in activities related or incidental thereto, respectively;




--------------------------------------------------------------------------------

Loan No. 1013507

and (ii) to engage in any lawful act or activity and to exercise any powers
permitted to limited liability companies or corporations organized under the
laws of the State of Delaware that are related or incidental to and necessary,
convenient or advisable for the accomplishment of the above mentioned purposes.
(b)    Limitations on Debt, Actions. Notwithstanding anything to the contrary in
the Loan Documents or in any other document governing the formation, management
or operation of Borrower or Operating Lessee, neither Borrower nor Operating
Lessee shall (i) guarantee any obligation of any Person, including any
Affiliate, or become obligated for the debts of any other Person or hold out its
credit as being available to pay the obligations of any other Person other than
in connection with the Loan; (ii) engage, directly or indirectly, in any
business other than as required or permitted to be performed under this Section;
(iii) intentionally omitted; (iv) make or permit to remain outstanding any loan
or advance to, or own or acquire any stock or securities of, any Person, except
(A) as otherwise permitted under this Agreement, and (B) that Borrower may
invest in those investments permitted under the Loan Documents; (v) to the
fullest extent permitted by law, engage in any dissolution, liquidation,
consolidation, merger, sale or other transfer of any of its assets outside the
ordinary course of Borrower’s or Operating Lessee’s business, as applicable;
(vi) buy or hold evidence of indebtedness issued by any other Person (other than
cash or investment-grade securities); (vii) form, acquire or hold any subsidiary
(whether corporate, partnership, limited liability company or other) or own any
equity interest in any other entity; or (viii) own any asset or property other
than its respective Property and incidental personal property necessary for the
ownership or operation of its respective Property.
(c)    Separateness Covenants. In order to maintain its status as a separate
entity and to avoid any confusion or potential consolidation with any Affiliate,
Borrower and Operating Lessee each represent and warrant that in the conduct of
its operations it will observe the following covenants (collectively, the
“Separateness Provisions”): (i) maintain books and records and bank accounts
separate from those of any other Person; (ii) maintain its assets in such a
manner that it is not costly or difficult to segregate, identify or ascertain
such assets; (iii) comply with all organizational formalities necessary to
maintain its separate existence; (iv) hold itself out to creditors and the
public as a legal entity separate and distinct from any other entity; (vi)
maintain separate financial statements, showing its assets and liabilities
separate and apart from those of any other Person and not have its assets listed
on any financial statement of any other Person except that Borrower’s assets may
be included in a consolidated financial statement of its Affiliates so long as
appropriate notation is made on such consolidated financial statements to
indicate the separateness of Borrower from such Affiliate and to indicate that
Borrower’s, or Operating Lessee’s (as applicable), assets and credit are not
available to satisfy the debts and other obligations of such Affiliate (other
than Borrower) or any other Person; (vii) prepare and file its own tax returns
separate from those of any Person to the extent required by applicable law, and
pay any taxes required to be paid by applicable law; (viii) allocate and charge
fairly and reasonably any common employee or overhead shared with Affiliates;
(ix) except for the Operating Lease, not enter into any transaction with any
Affiliate, except on an arm’s-length basis on terms which are intrinsically fair
and no less favorable than would be available for unaffiliated third parties,
and pursuant to written, enforceable agreements; (x) conduct business in its own
name, and use separate stationery, invoices and checks bearing its own name;
(xi) not commingle its assets or funds with those of any other Person, provided,




--------------------------------------------------------------------------------

Loan No. 1013507

maintenance of the accounts required hereunder shall not be deemed a breach of
the foregoing; (xii) not assume, guarantee or pay the debts or obligations of
any other Person other than in connection with the Loan; (xiii) correct any
known misunderstanding as to its separate identity; (xiv) not permit any
Affiliate (other than Borrower) to guarantee or pay its obligations (other than
limited guarantees and indemnities set forth in the Loan Documents); (xv) not
make loans or advances to any other Person, except as expressly permitted in
this Agreement; (xvi) pay its liabilities and expenses out of and to the extent
of its own funds; (xvi) maintain a sufficient number of employees in light of
its contemplated business purpose and pay the salaries of its own employees, if
any, only from its own funds; (xvii) maintain adequate capital in light of its
contemplated business purpose, transactions and liabilities; provided, however,
that the foregoing shall not require any equity owner to make additional capital
contributions to Borrower or Operating Lessee; and (xviii) cause the managers,
officers, employees, agents and other representatives of Borrower, or Operating
Lessee, as applicable, to act at all times with respect to Borrower, or
Operating Lessee, consistently and in furtherance of the foregoing and in the
best interests of Borrower, or Operating Lessee.
Failure of Borrower or Operating Lessee to comply with any of the covenants
contained in this Section or any other covenants contained in this Agreement
shall not affect the status of the Borrower or Operating Lessee as a separate
legal entity.
Section 6.26    Survival of Representations. Borrower and Operating Lessee each
make all of the representations and warranties set forth herein and in the other
Loan Documents as of the date of this Agreement, as of the Effective Date and as
of the date of each disbursement by Administrative Agent, on the account of
Lenders, to Borrower of Loan proceeds, and agrees that all of the
representations and warranties set forth herein and in the other Loan Documents
shall survive for so long as any amount remains owing to any Lender under this
Agreement or any of the other Loan Documents. All representations, warranties,
covenants and agreements made in this Agreement or in the other Loan Documents
by Borrower and Operating Lessee shall be deemed to have been relied upon by
Administrative Agent and Lenders notwithstanding any investigation heretofore or
hereafter made by Administrative Agent or Lenders or on their behalf.

ARTICLE VII
HAZARDOUS MATERIALS


Section 7.1    Special Representations and Warranties. Without in any way
limiting the other representations and warranties set forth in this Agreement,
except as set forth in the Environmental Report, Borrower and Operating Lessee
hereby specially represent and warrant to the best of Borrower’s and Operating
Lessee’s knowledge as of the date of this Agreement as follows:
(a)    Hazardous Materials. Except as previously disclosed to Administrative
Agent in that certain Phase I Environmental Site Assessment, prepared by EMG,
dated November 6, 2014 (the “Environmental Report”), the Property is not and has
not been a site for the use, generation, manufacture, storage, treatment,
release, threatened release, discharge, disposal, transportation or presence of
any oil, flammable explosives, asbestos, urea formaldehyde insulation, mold,
toxic mold, radioactive materials, hazardous wastes, toxic or contaminated
substances or similar materials, including, without limitation, any substances
which are “hazardous substances,”




--------------------------------------------------------------------------------

Loan No. 1013507

“hazardous wastes,” “hazardous materials,” “toxic substances,” “wastes,”
“regulated substances,” “industrial solid wastes,” or “pollutants or
contaminates” under the Hazardous Materials Laws, as described below, and/or
other applicable environmental laws, ordinances and regulations (collectively,
the “Hazardous Materials”), except such Hazardous Materials as may have been
used in the normal course of operation of the Property in accordance with
Hazardous Materials Laws.
(b)    Hazardous Materials Laws. The Property is in compliance with all laws,
ordinances and regulations relating to Hazardous Materials (“Hazardous Materials
Laws”), including, without limitation: the Clean Air Act, as amended, 42 U.S.C.
Section 7401 et seq.; the Federal Water Pollution Control Act, as amended, 33
U.S.C. Section 1251 et seq.; the Resource Conservation and Recovery Act of 1976,
as amended, 42 U.S.C. Section 6901 et seq.; the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (including the
Superfund Amendments and Reauthorization Act of 1986, “CERCLA”), 42 U.S.C.
Section 9601 et seq.; the Toxic Substances Control Act, as amended, 15 U.S.C.
Section 2601 et seq.; the Hazardous Materials Transportation Act, as amended 49
U.S.C. Section 1801 et seq.; the Atomic Energy Act, as amended, 42 U.S.C.
Section 2011 et seq.; the Federal Insecticide, Fungicide and Rodenticide Act, as
amended, 7 U.S.C. Section 136 et seq.; the Occupational Safety and Health Act,
as amended, 29 U.S.C. Section 651, the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and
Health Act of 1977, as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking
Water Act, as amended, 42 U.S.C. Section 300f et seq.; and all comparable state
and local laws, laws of other jurisdictions or orders and regulations, each as
now and hereafter amended, and the regulations thereunder, and any other
applicable local, state and/or federal laws or regulations that govern (i) the
existence, cleanup and/or remedy of contamination on the Property; (ii) the
protection of the environment from released, spilled, deposited or otherwise
emplaced contamination; (iii) the control of hazardous wastes; or (iv) the use,
generation, transport, treatment, removal or recovery of Hazardous Materials,
including any and all building materials.
(c)    Hazardous Materials Claims. There are no claims or actions (“Hazardous
Materials Claims”) pending or threatened in writing against Borrower or the
Property by any governmental entity or agency or by any other Person relating to
Hazardous Materials or pursuant to the Hazardous Materials Laws.
Section 7.2    Hazardous Materials Covenants. Borrower and Operating Lessee
agree as follows:
(a)    No Hazardous Activities. Neither Borrower nor Operating Lessee shall
cause or permit the Property to be used as a site for the use, generation,
manufacture, storage, treatment, release, discharge, disposal, transportation or
presence of any Hazardous Materials, except in compliance with all Hazardous
Materials Laws.
(b)    Compliance. Borrower and Operating Lessee shall comply and cause the
Property to comply in all material respects with all Hazardous Materials Laws.
(c)    Notices. Borrower and Operating Lessee shall immediately notify Lender in
writing of: (i) the discovery of any Hazardous Materials on, under or about the
Property; (ii) any actual




--------------------------------------------------------------------------------

Loan No. 1013507

knowledge by Borrower or Operating Lessee that the Property does not comply with
any Hazardous Materials Laws; (iii) any actual knowledge of any Hazardous
Materials Claims; and (iv) any actual knowledge of the discovery of any
occurrence or condition on any real property adjoining or in the vicinity of the
Property that could cause the Property or any part thereof to fail to comply
with Hazardous Materials Laws.
(d)    Remedial Action. In response to the presence of any Hazardous Materials
on, under or about the Property or any portion thereof, Borrower and Operating
Lessee shall promptly take, at Borrower’s sole expense, all remedial action
required by any Hazardous Materials Laws or any judgment, consent decree,
settlement or compromise in respect to any Hazardous Materials Claims.
Section 7.3    Inspection by Administrative Agent. Upon reasonable prior notice
to Borrower, Administrative Agent, its employees and agents, may from time to
time (whether before or after the commencement of a non-judicial or judicial
foreclosure proceeding) enter and inspect the Property for the purpose of
determining the existence, location, nature and magnitude of any past or present
release or threatened release of any Hazardous Materials into, onto, beneath or
from the Property.
Section 7.4    Hazardous Materials Indemnity. BORROWER HEREBY AGREES TO DEFEND,
INDEMNIFY AND HOLD HARMLESS ADMINISTRATIVE AGENT, LENDERS, AND THEIR DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS (EACH AN “INDEMNITEE” AND
COLLECTIVELY, “INDEMNITEES”) FROM AND AGAINST ANY AND ALL ACTUAL LOSSES,
DAMAGES, LIABILITIES, CLAIMS, ACTIONS, JUDGMENTS, COURT COSTS AND LEGAL OR OTHER
EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND
EXPENSES) WHICH ANY INDEMNITEE MAY INCUR AS A DIRECT OR INDIRECT CONSEQUENCE OF
THE USE, GENERATION, MANUFACTURE, STORAGE, DISPOSAL, THREATENED DISPOSAL,
TRANSPORTATION OR PRESENCE OF HAZARDOUS MATERIALS IN, ON, UNDER OR ABOUT THE
PROPERTY. BORROWER SHALL IMMEDIATELY PAY TO ADMINISTRATIVE AGENT UPON DEMAND ANY
AMOUNTS OWING UNDER THIS INDEMNITY, TOGETHER WITH INTEREST FROM THE DATE THE
INDEBTEDNESS ARISES UNTIL PAID AT THE RATE OF INTEREST APPLICABLE TO THE
PRINCIPAL BALANCE OF THE NOTE. BORROWER’S DUTY AND OBLIGATIONS TO DEFEND,
INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES SHALL SURVIVE THE CANCELLATION OF
THE NOTE AND THE RELEASE, RECONVEYANCE OR PARTIAL RECONVEYANCE OF EACH SECURITY
DOCUMENT. NOTWITHSTANDING THE FOREGOING, THE AFORESAID INDEMNIFICATION SHALL NOT
APPLY TO ANY LOSSES, DAMAGES, LIABILITIES, CLAIMS, ACTIONS, JUDGMENTS, COURT
COSTS AND LEGAL OR OTHER EXPENSES THAT ARE CAUSED BY THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF ANY INDEMNITEE.








--------------------------------------------------------------------------------

Loan No. 1013507


ARTICLE VIII
COVENANTS OF BORROWER


Section 8.1    Performance of Obligations. Borrower shall promptly pay and
perform all of its obligations hereunder and under the other Loan Documents when
due.
Section 8.2    Expenses. To the extent not paid on the Effective Date, Borrower
shall pay Administrative Agent within fifteen (15) days following demand
therefor all reasonable costs and expenses incurred by Administrative Agent in
connection with: (a) the preparation of this Agreement, all other Loan Documents
and Other Related Documents; (b) the administration of this Agreement, the other
Loan Documents and Other Related Documents for the term of the Loan; and (c) the
enforcement or satisfaction by Administrative Agent of any of Borrower’s
obligations under this Agreement, the other Loan Documents or the Other Related
Documents. For all purposes of this Agreement, Administrative Agent’s costs and
expenses shall include, without limitation, all appraisal fees, cost engineering
and inspection fees, legal fees and expenses, accounting fees, environmental
consultant fees, auditor fees, UCC filing fees and/or UCC vendor fees, flood
certification vendor fees, tax service vendor fees, and the cost to
Administrative Agent of any title insurance premiums, title surveys,
reconveyance and notary fees. Borrower recognizes and agrees that formal written
appraisals of the Property by a licensed independent appraiser may be required
by Administrative Agent’s internal procedures and/or federal regulatory
reporting requirements on an annual and/or specialized basis and that
Administrative Agent may, at its option, require inspection of the Property by
an independent supervising architect and/or cost engineering specialist at least
semi-annually. If any of the services described above are provided by an
employee of Administrative Agent, Administrative Agent’s costs and expenses for
such services shall be calculated in accordance with Administrative Agent’s
standard charge for such services.
Section 8.3    ERISA Compliance. Borrower and Operating Lessee shall at all
times comply with the provisions of ERISA with respect to any retirement or
other employee benefit plan to which it is a party as employer, and as soon as
possible after Borrower or Operating Lessee knows, or has reason to know, that
any Reportable Event (as defined in ERISA) with respect to any such plan of
Borrower or Operating Lessee has occurred, it shall furnish to Administrative
Agent a written statement setting forth details as to such Reportable Event and
the action, if any, which such Borrower or Operating Lessee proposes to take
with respect thereto, together with a copy of the notice of such Reportable
Event furnished to the Pension Benefit Guaranty Corporation.
Section 8.4    Leasing. Subject to Manager’s rights under the Management
Agreement, Borrower and Operating Lessee shall each use their reasonable efforts
to maintain all leasable space at the Property leased at no less than fair
market rental rates.
Section 8.5    Approval of Leases. All leases of all or any part of the Property
shall: (a) with respect to a Major Lease, be upon terms and with tenants
approved in writing by Administrative Agent prior to Borrower’s or Operating
Lessee’s execution of any such lease; and (b) include estoppel, subordination,
attornment and mortgagee protection provisions satisfactory to Administrative
Agent.




--------------------------------------------------------------------------------

Loan No. 1013507

Section 8.6    Subdivision Maps; Use.
(a)    Prior to recording any final map, plat, parcel map, lot line adjustment
or other subdivision map of any kind covering any portion of the Property
(collectively, “Subdivision Map”), Borrower shall submit such Subdivision Map to
Administrative Agent for Administrative Agent’s review and approval, which
approval shall not be unreasonably withheld. Within ten (10) Business Days after
Administrative Agent’s receipt of such Subdivision Map, Administrative Agent
shall provide Borrower written notice if Administrative Agent disapproves of
said Subdivision Map. Administrative Agent shall be deemed to have approved the
Subdivision Map if such notice is not provided to Borrower. Within five (5)
Business Days after Administrative Agent’s request, Borrower and Operating
Lessee shall execute, acknowledge and deliver to Administrative Agent such
amendments to the Loan Documents as Administrative Agent may reasonably require
to reflect the change in the legal description of any portion of the Property
resulting from the recordation of any Subdivision Map. In connection with and
promptly after the recordation of any amendment or other modification to the
Security Instrument recorded in connection with such amendments, Borrower shall
deliver to Administrative Agent, at Borrower’s sole expense, a title endorsement
to the Title Policy in form and substance satisfactory to Administrative Agent
insuring the continued first priority lien of the Mortgage. Subject to the
execution and delivery by Borrower of any documents required under this Section,
Administrative Agent shall, if required by applicable law, sign any Subdivision
Map approved, or deemed to be approved, by Administrative Agent pursuant to this
Section.
(b)    Neither Borrower nor Operating Lessee shall initiate or acquiesce to a
zoning change of the Property without prior notice to, and prior written consent
from, Administrative Agent. Furthermore, neither Borrower nor Operating Lessee
shall allow changes in the stated use of the Property from that disclosed to
Administrative Agent at the time of execution hereof without prior notice to,
and prior written consent from, Administrative Agent.
Section 8.7    Opinion of Legal Counsel. On or before the Effective Date,
Borrower shall provide, at Borrower’s expense, an opinion of legal counsel in
form and content reasonably satisfactory to Lender to the effect that: (a) upon
due authorization, execution and recordation or filing as may be specified in
the opinion, each of the Loan Documents shall be legal, valid and binding
instruments, enforceable against the makers thereof in accordance with their
respective terms; (b) Borrower, Operating Lessee and Guarantors are each validly
existing and have all requisite authority to enter into the Loan Documents; and
(c) such other matters, incident to the transactions contemplated hereby, as
Lender may reasonably request.
Section 8.8    Franchise Agreement. Borrower shall cause the Property to be
operated, and Operating Lessee shall operate the Property, pursuant to the
Franchise Agreement, and Borrower and Operating Lessee shall:
(a)    promptly perform and/or observe (or cause to be performed and/or
observed) all of the covenants and agreements required to be performed and
observed by it under any applicable Franchise Agreement (including, without
limitation, the requirements of any PIP) and do all things necessary to preserve
and to keep unimpaired its material rights thereunder;




--------------------------------------------------------------------------------

Loan No. 1013507

(b)    promptly notify Administrative Agent of any default or notice of
non-compliance received or delivered in connection with any Franchise Agreement;
(c)    promptly deliver to Administrative Agent a copy of each financial
statement, business plan, capital expenditures plan, property improvement plan
and any other report delivered or received by it under any Franchise Agreement;
and
(d)    indemnify and hold Administrative Agent and Lenders harmless from and
against all claims or liabilities in any way arising in connection with any
termination payments under any Franchise Agreement, and costs or fees relating
to any PIP and liquidated damages payable under any Franchise Agreement.
Section 8.9    Actions to Maintain Property. Borrower and Operating Lessee
shall:
(a)    subject to the provisions of the Management Agreement, maintain Inventory
in amounts from time to time required by the Manager;
(b)    subject to the provisions of the Management Agreement, make, or cause to
be made, all renovations and capital improvements to its respective Property in
a good and workmanlike manner with materials of high quality, free of defects
and liens, in accordance with the applicable plans and specifications and in
compliance with all applicable laws, regulations and requirements;
(c)    subject to the provisions of the Management Agreement, keep all
applicable Licenses in full force and effect and promptly comply with all
conditions thereof;
(d)    if the Note is mutilated, destroyed, lost, or stolen, promptly deliver to
Administrative Agent, in substitution therefor, a new promissory note containing
the identical terms and conditions as the Note with a notation thereon of the
unpaid principal and accrued and unpaid interest;
(e)    upon Administrative Agent’s reasonable request, execute, deliver, record
and furnish such documents as Administrative Agent may reasonably deem necessary
or desirable to (i) perfect and maintain perfected as valid liens upon the
Property and all other Collateral the liens granted by Borrower to
Administrative Agent under the Loan Documents, (ii) correct any errors of a
typographical nature or inconsistencies which may be contained in any of the
Loan Documents, and (iii) consummate fully the transaction contemplated under
this Agreement; and
(f)    except as expressly permitted in this Agreement, not Transfer any portion
of the Property or the beneficial ownership thereof without the prior written
consent of Administrative Agent.
Section 8.10    Proceedings. If any legal proceedings are commenced seeking to
enjoin or otherwise prevent or declare unlawful the use, occupancy, operation or
maintenance of the Property or any portion thereof (a “Proceeding”), or if any
other Proceedings are filed, the Borrower shall promptly notify Administrative
Agent in writing and to the extent permitted by law and at its sole expense, (i)
cause the Proceeding to be contested in good faith and (ii) in the event of an
adverse ruling or decision, prosecute all allowable appeals therefrom. Without
limiting the generality of the foregoing,




--------------------------------------------------------------------------------

Loan No. 1013507

Borrower shall use commercially reasonable efforts to resist the entry or seek
the stay of any temporary or permanent injunction that may be entered.
Section 8.11    Correction of Defects. Within a commercially reasonable period
of time after Borrower or Operating Lessee acquires knowledge of or is given
notice of a material defect in the Property, the Borrower and/or Operating
Lessee shall commence and continue with diligence to correct all such defects
(including, without limitation, any corrective action necessary to perfect and
maintain perfected as valid liens upon the Property and all other Collateral the
liens granted by Borrower to Administrative Agent under the Loan Documents).
Upon Borrower or Operating Lessee acquiring knowledge of such defect (other than
as a result of written notice to Borrower from Administrative Agent), Borrower
shall promptly advise Administrative Agent in writing of such matter and the
measures being taken to make such corrections, along with an estimate of the
time of completion.
Section 8.12    Personal Property. (a) All of the Personal Property located on
or used in connection with the Property, shall always be located at the Property
and shall also be kept free and clear of all liens other than Permitted Liens;
(b) subject to Section 8.17, Borrower shall pay all taxes, levies, charges and
assessments on the Personal Property located on or used in connection with the
Property prior to such taxes, levies, charges or assessments becoming
delinquent; and (c) Borrower shall, from time to time upon request by
Administrative Agent, furnish Administrative Agent with evidence of such
ownership and payment satisfactory to Administrative Agent, including searches
of applicable public records.
Section 8.13    Operation of the Property. Neither Borrower nor Operating Lessee
shall, without Administrative Agent’s prior written consent: (a) surrender,
terminate or cancel any Franchise Agreement or Management Agreement or otherwise
replace a Franchisor or Manager or enter into any operating lease or franchise
or management agreements with respect to the Property, or any portion thereof,
(b) reduce or consent to the reduction of or extension of the term of the
Management Agreement or Franchise Agreement; (c) increase or consent to the
increase by any material amount of the amount of any charges under the
Management Agreement or Franchise Agreement; or (d) otherwise modify, change,
supplement, alter or amend, or waive or release any of its rights and remedies
under the Management Agreement or Franchise Agreement in any material respect.
Section 8.14    Completion of Renovations.
(a)    In the event Borrower or Operating Lessee shall undertake any Renovations
to the Property pursuant to a PIP or otherwise, Borrower or Operating Lessee, as
applicable shall (i) cause the same to be performed diligently and promptly and
to be commenced, performed and completed within the time limits set forth in the
PIP; (ii) cause to be obtained all governmental permits required for such
Renovations; (iii) cause such Renovations to be constructed, performed and
completed in compliance, in all material respects, with Applicable Law and all
applicable requirements of the applicable Manager and/or Franchisor, in a good
and workmanlike manner, with materials of high quality, free of defects, and in
accordance with the plans and specifications therefor and the PIP, without
substantial deviation therefrom unless approved by such Manager and/or
Franchisor that issued the PIP; (iv) cause such Renovations to be constructed
and completed free and clear of any mechanic’s liens, materialman’s liens and
equitable liens (subject to Section 8.22); (v) pay or cause




--------------------------------------------------------------------------------

Loan No. 1013507

to be paid all costs of such Renovations when due; (vi) fully pay and discharge,
or cause to be fully paid and discharged, all claims for labor performed and
material and services furnished in connection with such Renovations; and (vii)
promptly release and discharge, or cause to be released and discharged, all
claims of stop notices, mechanic's liens, materialman's liens and equitable
liens that may arise in connection with such Renovations (subject to Section
8.22).
(b)    Borrower shall notify Administrative Agent of any Major Renovations that
are scheduled or planned for the Property and shall, if requested by
Administrative Agent, promptly furnish or cause to be furnished to
Administrative Agent (i) copies of any plans and specifications, contracts and
governmental permits for such Major Renovations, and (ii) upon substantial
completion of such Major Renovations (A) a written statement or certificate
executed by the architect designated or shown on the plans and specifications
(or, if no architect has been retained, from the general contractor for such
Major Renovations certifying, without qualification or exception, that such
Major Renovations are substantially complete, (B) all required occupancy permits
for applicable Property issued by the local government agency having
jurisdiction and authority to issue same, and (C) such other evidence of lien
free completion as Administrative Agent deems satisfactory in its reasonable
discretion.
Section 8.15    Accounts. Neither Borrower nor Operating Lessee shall have any
accounts other than the Accounts. Borrower shall not have any right or ability
to affect withdrawals from any Accounts except in accordance with the provisions
of this Agreement or any Management Agreement Assignment/Subordination, and
shall have no right to exercise dominion or control over the proceeds in such
Accounts except as expressly provided in this Agreement or any Management
Agreement Assignment/Subordination.
Section 8.16    FF&E Reserves.
(a)    Borrower shall deposit or cause to be deposited into its FF&E Reserve
Account (which account is hereby pledged to Administrative Agent, for the
benefit of Lenders, as additional collateral for the Loan, subject to the terms
of the Management Agreement and Management Agreement Assignment/Subordination),
not later than the twentieth (20th) day of each month during the term of the
Loan an amount equal to the greater of (i) four percent (4%) of Gross Operating
Revenues for the Property for the previous month, and (ii) the amount required
to be deposited into any FF&E reserve for such month pursuant to the terms of
any applicable Franchise Agreement and/or Management Agreement (each an “FF&E
Reserve”).
(b)    Provided no Default has occurred, funds may be withdrawn from the FF&E
Reserve Account, and Borrower and Operating Lessee shall use such funds, solely
for the payment of expenditures for FF&E and other capital items in accordance
with the applicable Approved Capital Budget or otherwise in accordance with the
Management Agreement, Franchise Agreement and/or Management Agreement
Assignment/Subordination. In addition, regardless of the existence of a Default,
funds may be withdrawn from the FF&E Reserve Account if and to the extent
permitted by the terms of the Management Agreement Assignment/Subordination
applicable to the Property for the benefit of which the relevant FF&E Reserve
Account is maintained.




--------------------------------------------------------------------------------

Loan No. 1013507

(c)    The Administrative Agent shall have the right (to be exercised from time
to time at its election) to audit Borrower’s and Operating Lessee’s books and
records in order to determine whether or not the funds withdrawn or disbursed
from the FF&E Reserve Account have been spent only for the purpose for which
they were withdrawn or disbursed. Borrower and Operating Lessee shall cooperate
with Administrative Agent in connection with any such audit.
Section 8.17    Taxes, Assessments, Encumbrances. Borrower shall pay prior to
delinquency all Taxes on all or part of the Property or any interest in it.
Notwithstanding the preceding sentence, this Section 8.17 shall not require the
payment or discharge of any such Tax (i) that is being contested in good faith
by appropriate proceedings, (ii) with respect to which reserves in conformity
with generally accepted accounting procedures have been provided and (iii) if
such Tax does not constitute and is not secured by any choate lien on any
portion of the Property and no portion of the Property is in jeopardy of being
sold, forfeited or lost during or as a result of such contest; provided, in all
events neither Administrative Agent nor any Lender could become subject to any
civil or criminal fine or penalty, as a result of non-payment of such Tax.
Section 8.18    Management of Property. Without the prior written consent of
Administrative Agent, neither Borrower nor Operating Lessee shall enter into any
agreement providing for the management, leasing or operation of the Property
other than the Management Agreement in effect on the Effective Date.
Section 8.19    Subordination of Management Agreement. With respect to any
Management Agreement entered into after the date hereof, Borrower shall cause
Manager to enter into a subordination and non-disturbance agreement with
Administrative Agent as Administrative Agent may reasonably request to
subordinate the Management Agreement to the Loan.
Section 8.20    Comfort Letter. If requested by Lender, Borrower shall use
commercially reasonable efforts to deliver a “comfort letter" from the
Franchisor to Lender within thirty (30) days of Lender’s request.
Section 8.21    Replacement of Manager. Subject to the terms of the Management
Agreement Assignment/Subordination relating to the Property, Borrower or
Operating Lessee shall, at the written instruction of Administrative Agent,
replace the Manager of the Property with a manager that is not an Affiliate of,
but is chosen by, Borrower and approved by Administrative Agent and the
applicable Franchisor under the applicable Franchise Agreement, upon the
occurrence of one or more of the following events: (a) a Default exists, or (b)
the Manager of the applicable Property is in material default under the
Management Agreement beyond any notice and applicable cure period.
Section 8.22    Liens. Neither Borrower nor Operating Lessee shall, without the
prior written consent of Administrative Agent, create, incur, assume or suffer
to exist any Lien on any portion of the Property or permit any such action to be
taken, except Permitted Liens. Neither Borrower nor Operating Lessee shall
permit any member of Borrower or Operating Lessee to pledge or otherwise
encumber its interest in Borrower or Operating Lessee.




--------------------------------------------------------------------------------

Loan No. 1013507

Section 8.23    Dissolution. Neither Borrower nor Operating Lessee shall
dissolve, terminate its existence, liquidate, merge with or consolidate into
another Person.
Section 8.24    Material Contracts. Neither Borrower nor Operating Lessee shall
do any of the following without the Administrative Agent’s prior written
consent: (a) enter into, surrender or terminate any Material Contract; (b)
reduce or extend the term of, increase the charges or fees payable by such Loan
Party under, decrease the charges or fees payable to such Loan Party under, or
otherwise modify or amend in any material respect, any Material Contract; or (c)
terminate, or modify or amend in any material respect, the Operating Lease.
Section 8.25    Indebtedness. Neither Borrower nor Operating Lessee shall:
(a)    assume, create, incur or suffer to exist any Indebtedness to Guarantor or
any of Guarantor’s Subsidiaries unless such Indebtedness is fully unsecured and
subordinated to the Obligations on terms satisfactory to the Administrative
Agent; or
(b)    assume, incur or suffer to exist any Indebtedness other than (i) as
permitted in clause (a), (ii) the Obligations, (iii) trade payables and
equipment leases that are normal and customary both as to their terms and as to
their amounts, and which, in all events, do not exceed $2,500,000 in the
aggregate, and (iv) a Guaranty of a Franchise Agreement entered into in the
ordinary course of business (such permitted Indebtedness being referred to in
this Agreement as “Permitted Debt”); or
(c)    permit any Collateral, or any direct or indirect ownership interest of
the Borrower or Operating Lessee, as applicable, to be subject to a Negative
Pledge.
Section 8.26    Transactions with Affiliates. Neither Borrower nor Operating
Lessee shall enter into any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
any Loan Party, except (a) as set forth on Schedule 8.26, or (b) transactions in
the ordinary course of and pursuant to the reasonable requirements of the
business of Borrower or Operating Lessee and upon fair and reasonable terms
which are no less favorable to Borrower or Operating Lessee than would be
obtained in a comparable arm’s length transaction with a Person that is not an
Affiliate.
Section 8.27    Other Business. Neither Borrower nor Operating Lessee shall
engage in any business other than the ownership and operation of the Property as
a hotel and any business incidental thereto.
Section 8.28    Further Assurances. Upon Administrative Agent’s request and at
Borrower’s sole cost and expense, Borrower and Operating Lessee shall execute,
acknowledge and deliver any other instruments and perform any other acts
necessary, desirable or proper, as reasonably determined by Administrative
Agent, to carry out the purposes of this Agreement and the other Loan Documents
or to perfect and preserve any liens created by the Loan Documents.
Section 8.29    Assignment. Without the prior written consent of Administrative
Agent, neither Borrower nor Operating Lessee shall assign its interests under
any of the Loan Documents, or in




--------------------------------------------------------------------------------

Loan No. 1013507

any monies due or to become due thereunder, and any assignment without such
consent shall be void.
Section 8.30    Interest Rate Protection. On or before the date hereof, Borrower
shall enter into a Derivative Contract with an Acceptable Counterparty, with (a)
a notional amount not less than the amount of the Loan; (b) a term expiring on
the Original Maturity Date and (c) if in the form of an interest rate cap, a
strike rate of not greater than three percent (3.00%). In addition, Borrower may
be required to obtain a Derivative Contract as a condition to Borrower’s right
to exercise the Option to Extend (as more specifically described in Section
2.14). If Borrower purchases a Derivative Contract from Wells Fargo Bank,
National Association (i) Borrower shall, upon receipt from Administrative Agent,
execute promptly all documents evidencing such transaction, including without
limitation the ISDA Master Agreement, the Schedule to the ISDA Master Agreement
and the ISDA Confirmation, and (ii) if a swap, the interest of Wells Fargo Bank,
National Association, thereunder shall be secured by the Collateral pari passu
with the Loan. If Borrower purchases the Derivative Contract from any provider
other than Wells Fargo Bank, National Association, such Derivative Contract
shall not be secured by the Collateral in any manner whatsoever, and in either
event, Borrower shall collaterally assign all of Borrower’s right, title and
interest to receive any and all payments under the Derivative Contract to
Administrative Agent, for the benefit of Lenders, pursuant to a separate
Collateral Assignment of Interest Rate Protection Agreement (in form and
substance acceptable to Administrative Agent), and shall deliver to
Administrative Agent executed counterparts of such Derivative Contract (which
shall, by its terms, authorize the assignment to Administrative Agent and
require that payments made to Borrower by the counterparty under such Derivative
Contract be deposited directly into an account acceptable to Administrative
Agent).
Section 8.31    No Sale or Encumbrance. Except as otherwise provided herein,
neither Borrower nor Operating Lessee shall permit the Property or any interest
therein to be sold, transferred (including, without limitation, through sale or
transfer (directly or indirectly) of the limited liability company interests of
the Borrower), mortgaged, assigned, further encumbered or leased, whether
directly or indirectly, whether voluntarily, involuntarily or by operation of
law, without the prior written consent of the Administrative Agent.
Notwithstanding the foregoing, the transfer of interests in Parent shall not be
deemed to be a violation of the foregoing so long as such transfer does not
constitute a Default under Section 10.1(h) below.
Section 8.32    Organization Documents. Neither Borrower nor Operating Lessee
shall amend, supplement, restate or otherwise modify in any material respect its
charter, articles of incorporation or by-laws, operating agreement, partnership
agreement or other organizational document without the prior written consent of
Requisite Lenders (which shall not be unreasonably withheld) unless such
amendment, supplement, restatement or other modification is (a) required under
or as a result of the Internal Revenue Code or other Applicable Law or (b)
required to maintain Parent’s status as a REIT. Borrower shall promptly deliver
to Administrative Agent copies of any amendment, supplement, restatement or
modification of the organizational documents of Borrower or Operating Lessee.








--------------------------------------------------------------------------------

Loan No. 1013507

ARTICLE IX
REPORTING COVENANTS


For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.12, all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.12, the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:
Section 9.1    Monthly Reporting. Within thirty (30) days after the end of each
calendar month:
(a)    An operating statement for the Property, both on an individual and
consolidated basis, for the preceding calendar month detailing the Gross
Operating Revenues and Permitted Operating Expenses, along with the average
daily rate, occupancy levels and revenue per available room for the Property,
together with: (i) a comparison of the results for such month with (A) the
projections for such month contained in the applicable Approved Operating Budget
and (B) the actual results for the same calendar month in the immediately
preceding calendar year; (ii) an operating statement showing year-to-date
results for the period ending with such month, together with a comparison of
such operating statement with (A) the projections for such year-to-date period
contained in the applicable Approved Operating Budget and (B) the actual results
for the year-to-date period ending with the same month in the immediately
preceding calendar year; (iii) an operating statement for the Property showing
trailing twelve-month Net Operating Income; and (iv) an operating statement for
the Property showing trailing twelve-month Net Operating Income. Together with
the delivery of the statements referenced above for each of the months ending
March 31, June 30, September 30 and December 31, Borrower shall deliver to
Administrative Agent a certificate, executed by a senior officer of Borrower
acceptable to Administrative Agent, confirming the accuracy of such statements;
provided, however, if, a Default has occurred hereunder, such certificate shall
be required monthly rather than quarterly.
(b)    If available from the Manager for the Property, a budget reforecast, in a
form acceptable to Administrative Agent in its reasonable discretion, showing
actual results to date and a reforecast for the remainder of the current
calendar year;
(c)    The most recent Smith Travel Research STAR Report for the Property, which
shall compare the Property to its primary competitive set.
Section 9.2    DSCR Certificate. Commencing with the DSCR Test Date occurring on
June 30, 2016, and continuing with respect to each DSCR Test Date thereafter,
Borrower shall deliver to, or cause to be delivered to Administrative Agent
within thirty (30) days of the applicable DSCR Test Date, a DSCR Certificate
certifying compliance (or failure to comply, as applicable) with the Minimum
DSCR Hurdle for the twelve month period ending on the applicable DSCR Test Date.
Section 9.3    Other. Borrower shall deliver to, or cause to be delivered to
Administrative Agent:
(a)    No later than January 31 of each year during the term of the Loan (i) the
proposed annual operating budget for the Property, which shall be subject to
approval of the Administrative Agent, which approval shall not be unreasonably
withheld (as so approved, the an “Approved




--------------------------------------------------------------------------------

Loan No. 1013507

Operating Budget”), (ii) the proposed annual FF&E and capital budget for the
Property, which shall be subject to the approval of the Administrative Agent,
which approval shall not be unreasonably withheld (as so approved, each an
“Approved Capital Budget”) and (iii) if available from the applicable Manager,
the proposed marketing plan for the Property, which shall be subject to approval
of the Administrative Agent, which approval shall not be unreasonably withheld
(as so approved, each an “Approved Marketing Plan”).
(b)    Promptly upon the Borrower entering into any Material Contract or any
Material Lease, a copy thereof;
(c)    From time to time and promptly upon each request, such data,
certificates, reports, statements, opinions of counsel, documents or further
information regarding the Property or the business, assets, liabilities,
financial condition, results of operations or business prospects of any Loan
Party as the Administrative Agent or any Lender may reasonably request.
Section 9.4    Books and Records. Borrower shall maintain complete books of
account and other records for its respective Property and for disbursement and
use of the proceeds of the Loan, and the same shall be available for inspection
and copying by Administrative Agent or any Lender upon reasonable prior notice.

ARTICLE X
DEFAULTS AND REMEDIES


Section 10.1    Default. Each of the following shall constitute an event of
default (“Default”), whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of Applicable Law or
pursuant to any judgment or order of any Governmental Authority:
(a)    Default in Payment. Borrower’s failure to pay when due any sums payable
under the Note, the Fee Letter or any of the other Loan Documents.
(b)    Default in Performance.
(i)    Borrower or Operating Lessee shall fail to perform or observe any term,
covenant, condition or agreement on its part to be performed or observed and
contained in Article 9 and such failure shall continue for a period of five (5)
days; or
(ii)    Borrower or Operating Lessee shall fail to perform or observe any term,
covenant, condition or agreement contained in this Agreement or any other Loan
Document to which it is a party and not otherwise mentioned in this Section and
such failure shall continue for a period of thirty (30) days after the earlier
of (A) the date upon which Borrower or Operating Lessee obtains knowledge of
such failure or (B) the date upon which Borrower has received written notice of
such failure from the Administrative Agent; provided, however, that: (X) if such
default is not susceptible of cure within such thirty (30)-day period, such
thirty (30)-day period shall be extended to a ninety (90)-day period, but only
if (1) Borrower or Operating Lessee shall commence such cure within such thirty
(30)-day period




--------------------------------------------------------------------------------

Loan No. 1013507

and shall thereafter prosecute such cure to completion, diligently and without
delay, and (2) no other Default or Potential Default shall have occurred; and
(Y) the grace period provided in this section shall in no event apply to any
default relating to any other Default for which this Agreement or the applicable
Loan Document specifically provides that no period of grace shall be applicable.
(c)    Condemnation; Attachment. (i) The condemnation, seizure or appropriation
of, or occurrence of an uninsured casualty with respect to any material portion
of the Property; or (ii) the sequestration or attachment of, or any levy or
execution upon the Property, any other collateral provided by Borrower under any
of the Loan Documents, or any substantial portion of the other assets of
Borrower, which sequestration, attachment, levy or execution is in an amount in
excess of $1,000,000 and not released, expunged or dismissed prior to the
earlier of thirty (30) days or the sale of the assets affected thereby; or
(d)    Representations and Warranties. (i) The material breach of any
representation or warranty of Borrower or Operating Lessee in any of the Loan
Documents and the continuation of such breach for more than 30 days after
written notice to Borrower from Administrative Agent requesting that Borrower
cure such breach; or
(e)    Voluntary Bankruptcy; Insolvency; Dissolution. (i) The filing of a
petition by Borrower or Operating Lessee for relief under the Bankruptcy Code,
or under any other present or future state or federal law regarding bankruptcy,
reorganization or other debtor relief law; (ii) the filing of any pleading or an
answer by Borrower or Operating Lessee in any involuntary proceeding under the
Bankruptcy Code or other debtor relief law which admits the jurisdiction of the
court or the petition’s material allegations regarding Borrower’s or Operating
Lessee’s insolvency; (iii) a general assignment by Borrower or Operating Lessee
for the benefit of creditors; or (iv) Borrower or Operating Lessee applying for,
or the appointment of, a receiver, trustee, custodian or liquidator of Borrower
or Operating Lessee or any of its property (whether owned or leased); or
(f)    Involuntary Bankruptcy. The failure of Borrower or Operating Lessee to
effect a full dismissal of any involuntary petition under the Bankruptcy Code or
under any other debtor relief law that is filed against Borrower or Operating
Lessee or in any way restrains or limits Borrower, Operating Lessee,
Administrative Agent or Lenders regarding the Loan, the Property, prior to the
earlier of the entry of any court order granting relief sought in such
involuntary petition, or sixty (60) days after the date of filing of such
involuntary petition; or
(g)    Partners; Guarantors. The occurrence of any of the events specified in
Section 10.1(e) or Section 10.1(f) as to any Guarantor or Indemnitor; or
(h)    Change in Management or Control.
(i)    Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that a Person will be deemed to have “beneficial
ownership” of all securities that such Person has the right to acquire, whether
such right is exercisable immediately or only after the




--------------------------------------------------------------------------------

Loan No. 1013507

passage of time), directly or indirectly, of more than 19.9% of the total voting
power of the then outstanding voting stock of Parent;
(ii)    During any period of twelve (12) consecutive months ending after the
Agreement Date, individuals who at the beginning of any such 12-month period
constituted the Board of Trustees of Parent (together with any new trustees
whose election by such Board or whose nomination for election by the
shareholders of Parent was approved by a vote of a majority of the trustees then
still in office who were either directors at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason to constitute a majority of the Board of Trustees of Parent then in
office; or
(iii)    Parent shall cease to be the sole general partner of Operating
Partnership, or shall cease to own at least 80.1% of the partnership interests
in Operating Partnership; or
(iv)    Borrower shall cease to be a Wholly Owned Subsidiary of Operating
Partnership; or
(v)    Operating Lessee shall cease to be a Wholly Owned Subsidiary of Operating
Partnership.
(i)    Loss of Priority. Following the recordation thereof with respect to the
Property, the failure at any time of any Security Document to be a valid first
lien upon the Property or any portion thereof (subject to Permitted Liens),
other than as a result of any release or reconveyance of such Security Document
pursuant to the terms and conditions of this Agreement; or
(j)    Hazardous Materials. The discovery of any significant Hazardous Materials
in, on or about the Property subsequent to the Effective Date. Any such
Hazardous Materials shall be “significant” for this purpose if said Hazardous
Materials, in Administrative Agent’s sole discretion, have a materially adverse
impact on the value of the Property; or
(k)    Security Documents. Any provision of any Security Documents shall for any
reason cease to be valid and binding on, enforceable against, any Loan Party, or
any Lien created under any Security Document ceases to be a valid and perfected
first priority Lien in any of the Collateral purported to be covered thereby.
(l)    Chesapeake Lodging Trust. Parent shall cease to maintain its status as a
REIT or cease to maintain trading privileges on the New York Stock Exchange for
at least one class of its common shares.
(m)    Default Under Derivative Contract. The occurrence of a default beyond any
applicable notice, grace and/or cure period, by Borrower or a termination event
with respect to Borrower under any Derivative Contract entered into by Borrower
in connection with the Loan including, without limitation, the Existing Swap.




--------------------------------------------------------------------------------

Loan No. 1013507

(n)    Default Under Indemnity. The occurrence of a default beyond any
applicable notice, grace and/or cure period, under the Hazardous Materials
Indemnity Agreement, dated the date hereof, executed by Indemnitor and
Administrative Agent.
(o)    Default Under Guaranty. The occurrence of a default beyond any applicable
notice, grace and/or cure period, under any guaranty now or hereafter executed
in connection with the Loan, including without limitation, Guarantor's failure
to perform any covenant, condition or obligation thereunder.
(p)    Default Under Franchise Agreement. The occurrence of a material default
under the Franchise Agreement by Borrower or Operating Lessee (including,
without limitation, the failure to satisfy PIP obligations as and when required
thereunder) that extends beyond any applicable cure period provided for therein.
(q)    Default Under Management Agreement. The occurrence of a material default
under a Management Agreement by Borrower or Operating Lessee (including, without
limitation, the failure to satisfy PIP obligations or Renovation obligations)
that extends beyond any applicable cure period provided for therein.
(r)    Revocation of Liquor License. The revocation, cancellation, termination
or suspension of the liquor license for the hotel located at the Property for a
period of thirty (30) days or more.
Section 10.2    Acceleration Upon Default; Remedies. Upon the occurrence of any
Default specified in this Article 10, Requisite Lenders may, at their sole
option, declare all sums owing to Lenders under the Notes, this Agreement and
the other Loan Documents immediately due and payable. Upon such acceleration,
Administrative Agent may, and at the direction of Requisite Lenders, shall, in
addition to all other remedies permitted under this Agreement and the other Loan
Documents and at law or equity, apply any sums in the Accounts to the sums owing
under the Loan Documents and any and all obligations of Lenders to fund further
disbursements under the Loan (if any) shall terminate.
Section 10.3    Disbursements To Third Parties. Upon the occurrence of a Default
occasioned by Borrower’s or Operating Lessee’s failure to pay money to a third
party as required by this Agreement, Administrative Agent may but shall not be
obligated to make such payment on behalf of such Person and Borrower shall
immediately repay such funds upon written demand of Administrative Agent. In
either case, the Default with respect to which any such payment has been made by
Administrative Agent shall not be deemed cured until such repayment has been
made by Borrower to Administrative Agent.
Section 10.4    Repayment of Funds Advanced. Any funds expended by
Administrative Agent or any Lender in the exercise of its rights or remedies
under this Agreement and/or the other Loan Documents shall be payable to
Administrative Agent upon demand, together with interest at the rate applicable
to the principal balance of the Loan from the date the funds were expended.




--------------------------------------------------------------------------------

Loan No. 1013507

Section 10.5    Rights Cumulative, No Waiver. All Administrative Agent’s and
Lenders’ rights and remedies provided in this Agreement and the other Loan
Documents, together with those granted by law or at equity, are cumulative and
may be exercised by Administrative Agent or Lenders at any time. Administrative
Agent’s or any Lender’s exercise of any right or remedy shall not constitute a
cure of any Default unless all sums then due and payable to Lenders under the
Loan Documents are repaid and Borrower has cured all other Defaults. No waiver
shall be implied from any failure of Administrative Agent or any Lender to take,
or any delay by Administrative Agent or any Lender in taking, action concerning
any Default or failure of condition under the Loan Documents, or from any
previous waiver of any similar or unrelated Default or failure of condition. Any
waiver or approval under any of the Loan Documents must be in writing and shall
be limited to its specific terms.

ARTICLE XI
THE ADMINISTRATIVE AGENT; INTERCREDITOR PROVISIONS


Section 11.1    Appointment and Authorization.
(a)    Each Lender hereby irrevocably appoints and authorizes Administrative
Agent to take such action as contractual representative on such Lender’s behalf
and to exercise such powers under this Agreement, the other Loan Documents and
Other Related Documents as are specifically delegated to Administrative Agent by
the terms hereof and thereof, together with such powers as are reasonably
incidental thereto. Not in limitation of the foregoing, each Lender authorizes
and directs Administrative Agent to enter into the Loan Documents and Other
Related Documents for the benefit of Lenders.
(b)    Each Lender hereby agrees that, except as otherwise set forth herein, any
action taken by the Requisite Lenders in accordance with the provisions of this
Agreement, the Loan Documents or the Other Related Documents, and the exercise
by the Requisite Lenders of the powers set forth herein or therein, together
with such other powers as are reasonably incidental thereto, shall be authorized
and binding upon all of Lenders.
(c)    Nothing herein shall be construed to deem Administrative Agent a trustee
or fiduciary for any Lender or to impose on Administrative Agent duties or
obligations other than those expressly provided for herein. Without limiting the
generality of the foregoing, the use of the terms “Administrative Agent”,
“Agent”, “agent” and similar terms in the Loan Documents or Other Related
Documents with reference to Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, use of such terms is merely a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.
(d)    The Administrative Agent shall deliver to each Lender, promptly upon
receipt thereof by Administrative Agent, copies of each of the financial
statements, certificates, notices and other documents delivered to
Administrative Agent pursuant to Article 10. The Administrative Agent will also
furnish to any Lender, upon the request of such Lender, a copy (or, where
appropriate, an original) of any document, instrument, agreement, certificate or
notice furnished to Administrative




--------------------------------------------------------------------------------

Loan No. 1013507

Agent by Borrower, any Loan Party or any other Affiliate of Borrower, pursuant
to this Agreement or any other Loan Document not already delivered to such
Lender pursuant to the terms of this Agreement or any such other Loan Document.
(e)    As to any matters not expressly provided for by the Loan Documents and
Other Related Documents (including, without limitation, enforcement or
collection of any of Borrower’s obligations hereunder), Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite Lenders
(or all Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the obligations of Borrower; provided, however, that,
notwithstanding anything in this Agreement to the contrary, Administrative Agent
shall not be required to take any action which exposes Administrative Agent to
personal liability or which is contrary to this Agreement or any other Loan
Document or Requirements of Law. Not in limitation of the foregoing,
Administrative Agent may exercise any right or remedy it or Lenders may have
under any Loan Document upon the occurrence of a Potential Default or Default
unless the Requisite Lenders have directed Administrative Agent otherwise.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against Administrative Agent as a result of Administrative Agent
acting or refraining from acting under this Agreement, the other Loan Documents,
or the Other Related Documents in accordance with the instructions of the
Requisite Lenders, or where applicable, all Lenders.
Section 11.2    Wells Fargo as Lender.
Wells Fargo, as a Lender, shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Wells Fargo in
each case in its individual capacity. Wells Fargo and its affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with Borrower, any other Loan Party or
any other affiliate thereof as if it were any other bank and without any duty to
account therefor to the other Lenders. Further, Administrative Agent and any
affiliate may accept fees and other consideration from Borrower for services in
connection with this Agreement and otherwise without having to account for the
same to the other Lenders. The Lenders acknowledge that, pursuant to such
activities, Wells Fargo or its affiliates may receive information regarding
Borrower, an Other Loan Party, other subsidiaries and other Affiliates
(including information that may be subject to confidentiality obligations in
favor of such Person) and acknowledge that Administrative Agent shall be under
no obligation to provide such information to them.
Section 11.3    Defaulting Lenders. If for any reason any Lender shall become a
Defaulting Lender, then, in addition to the rights and remedies that may be
available to Administrative Agent or the Borrower under this Agreement or
applicable law, such Defaulting Lender’s right to participate in the
administration of the Loan, this Agreement and the other Loan Documents,
including without limitation, any right to vote in respect of, to consent to or
to direct any action or inaction of




--------------------------------------------------------------------------------

Loan No. 1013507

Administrative Agent or to be taken into account in the calculation of Requisite
Lenders, shall be suspended during the pendency of such failure or refusal. If
for any reason a Lender fails to make timely payment to the Administrative Agent
of any amount required to be paid to the Administrative Agent hereunder (without
giving effect to any notice or cure periods), in addition to other rights and
remedies which the Administrative Agent or the Borrower may have under the
immediately preceding provisions or otherwise, Administrative Agent shall be
entitled (i) to collect interest from such Defaulting Lender on such delinquent
payment for the period from the date on which the payment was due until the date
on which the payment is made at the Federal Funds Rate, (ii) to withhold or
setoff and to apply in satisfaction of the defaulted payment and any related
interest, any amounts otherwise payable to such Defaulting Lender under this
Agreement or any other Loan Document and (iii) to bring an action or suit
against such Defaulting Lender in a court of competent jurisdiction to recover
the defaulted amount and any related interest. Any amounts received by
Administrative Agent in respect of a Defaulting Lender’s Portion shall not be
paid to such Defaulting Lender and shall be held uninvested by Administrative
Agent and paid to such Defaulting Lender upon the Defaulting Lender’s curing of
its default. The provisions of this section shall apply and be effective
regardless of whether a Default occurs, and notwithstanding (a) any other
provision of this Agreement to the contrary, or (b) any instruction of Borrower
as to its desired application of payments. In addition, the Defaulting Lender
shall indemnify, defend and hold Administrative Agent and each of the other
Lenders harmless from and against any and all liabilities and costs, plus
interest thereon at the Alternate Rate, which they may sustain or incur by
reason of or as a direct consequence of the Defaulting Lender’s failure or
refusal to perform its obligations under this Agreement.
Section 11.4    Distribution and Apportionment of Payments; Defaulting Lenders.
(a)    Subject to Section 11.4(b) below, payments actually received by
Administrative Agent for the account of Lenders shall be paid to them promptly
after receipt thereof by Administrative Agent, but in any event within two (2)
Business Days, provided that Administrative Agent shall pay to Lenders interest
thereon, at the lesser of (i) the Federal Funds Rate and (ii) the rate of
interest applicable to the Loan, from the Business Day following receipt of such
funds by Administrative Agent until such funds are paid in immediately available
funds to Lenders. All payments of principal, interest, and other payments under
the Loan Documents or Other Related Documents shall be allocated among such
Lenders as are entitled thereto, in proportion to their respective Pro Rata
Shares in the Loan or otherwise as provided herein or as separately agreed by
Administrative Agent and any Lender. Administrative Agent shall promptly
distribute, but in any event within two (2) Business Days, to each Lender at its
primary address set forth on the appropriate signature page hereof or on the
Assignment and Assumption Agreement, or at such other address as a Lender may
request in writing, such funds as it may be entitled to receive, provided that
Administrative Agent shall in any event not be bound to inquire into or
determine the validity, scope or priority of any interest or entitlement of any
Lender and may suspend all payments and seek appropriate relief (including,
without limitation, instructions from Requisite Lenders or all Lenders, as
applicable, or an action in the nature of interpleader) in the event of any
doubt or dispute as to any apportionment or distribution contemplated hereby.
The order of priority herein is set forth solely to determine the rights and
priorities of Lenders as among themselves and may at any time or from time to
time be changed by Lenders as they may elect, in writing in accordance with this




--------------------------------------------------------------------------------

Loan No. 1013507

Agreement, without necessity of notice to or consent of or approval by Borrower
or any other Person. All payments or other sums received by Administrative Agent
for the account of Lenders shall not constitute property or assets of
Administrative Agent and shall be held by Administrative Agent, solely in its
capacity as agent for itself and the other Lenders, subject to the Loan
Documents and the Other Related Documents.
(b)    Notwithstanding any provision hereof to the contrary, until such time as
a Defaulting Lender has funded its Pro Rata Share of a Protective Advance or
prior Loan disbursements which was previously a Non-Pro Rata Advance, or all
other Lenders have received payment in full (whether by repayment or prepayment)
of the amounts due in respect of such Non-Pro Rata Advance, all of the
indebtedness and obligations owing to such Defaulting Lender hereunder shall be
subordinated in right of payment, as provided in the following sentence, to the
prior payment in full of all principal, interest and fees in respect of all
Non-Pro Rata Advances in which the Defaulting Lender has not funded its Pro Rata
Share (such principal, interest and fees being referred to as “Senior Loans”).
All amounts paid by Borrower and otherwise due to be applied to the indebtedness
and obligations owing to the Defaulting Lender pursuant to the terms hereof
shall be distributed by Administrative Agent to the other Lenders in accordance
with their respective Pro Rata Shares of the Loan (recalculated for purposes
hereof to exclude the Defaulting Lender’s Pro Rata Share of the Loan), until all
Senior Loans have been paid in full. This provision governs only the
relationship among Administrative Agent, each Defaulting Lender, and the other
Lenders; nothing hereunder shall limit the obligations of Borrower under this
Agreement, provided, however, that Borrower shall not be obligated to a
Defaulting Lender for payments Borrower has made to the Administrative Agent in
accordance with the terms of this Agreement. The provisions of this section
shall apply and be effective regardless of whether a Default occurs, and
notwithstanding (a) any other provision of this Agreement to the contrary, (b)
any instruction of Borrower as to its desired application of payments or (c) the
suspension of such Defaulting Lender’s right to vote on matters which are
subject to the consent or approval of Requisite Lenders or all Lenders.
Administrative Agent shall be entitled to (i) withhold or setoff, and to apply
to the payment of the defaulted amount and any related interest, any amounts to
be paid to such Defaulting Lender under this Agreement, and (ii) bring an action
or suit against such Defaulting Lender in a court of competent jurisdiction to
recover the defaulted amount and any related interest. In addition, the
Defaulting Lender shall indemnify, defend and hold Administrative Agent and each
of the other Lenders harmless from and against any and all liabilities and
costs, plus interest thereon at the Alternate Rate as set forth in the Notes,
which they may sustain or incur by reason of or as a direct consequence of the
Defaulting Lender’s failure or refusal to perform its obligations under this
Agreement.
(c)    If Borrower and Administrative Agent agree in writing that a Lender is no
longer a Defaulting Lender, then Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein, that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loan of the other Lenders or take
such other actions as Administrative Agent may determine to be necessary to
cause the Loan to be held pro rata by the Lenders in accordance with their
respective Commitment Amounts, whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees paid or payments made by or on behalf of Borrower while that
Lender was a Defaulting Lender; and provided, further, that except to the extent
otherwise




--------------------------------------------------------------------------------

Loan No. 1013507

expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
Section 11.5    Pro Rata Treatment.
Except to the extent otherwise provided herein: (a) each borrowing from Lenders
shall be made from Lenders, each payment of the fees shall be made for the
account of Lenders, and each termination or reduction of the amount of the
Commitments pursuant to this Agreement shall be applied to the respective
Commitments of Lenders, pro rata according to the amounts of their respective
Commitments; (b) each payment or prepayment of principal of the Loan by Borrower
shall be made for the account of Lenders pro rata in accordance with the
respective unpaid principal amounts of the Loan held by them, provided that if
immediately prior to giving effect to any such payment in respect of the Loan
the outstanding principal amount of the Loan shall not be held by Lenders pro
rata in accordance with their respective Commitments in effect at the time the
Loan was made, then such payment shall be applied to the Loan in such manner as
shall result, as nearly as is practicable, in the outstanding principal amount
of the Loan being held by Lenders pro rata in accordance with their respective
Commitments; and (c) each payment of interest on the Loan by Borrower shall be
made for the account of Lenders pro rata in accordance with the amounts of
interest on the Loan then due and payable to the respective Lenders.
Section 11.6    Sharing of Payments, Etc.
Lenders agree among themselves that (i) with respect to all amounts received by
them which are applicable to the payment of the obligations of Borrower or
Guarantor under the Loan, equitable adjustment will be made so that, in effect,
all such amounts will be shared among them ratably in accordance with their Pro
Rata Shares in the Loan, whether received by voluntary payment, by counterclaim
or cross action or by the enforcement of any or all of such obligations, (ii) if
any of them shall by voluntary payment or by the exercise of any right of
counterclaim or otherwise, receive payment of a proportion of the aggregate
amount of such obligations held by it which is greater than its Pro Rata Share
in the Loan of the payments on account of such obligations, the one receiving
such excess payment shall purchase, without recourse or warranty, an undivided
interest and participation (which it shall be deemed to have done simultaneously
upon the receipt of such payment) in such obligations owed to the others so that
all such recoveries with respect to such obligations shall be applied ratably in
accordance with such Pro Rata Shares; provided, that if all or part of such
excess payment received by the purchasing party is thereafter recovered from it,
those purchases shall be rescinded and the purchase prices paid for such
participations shall be returned to that party to the extent necessary to adjust
for such recovery, but without interest except to the extent the purchasing
party is required to pay interest in connection with such recovery. Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 11.6 may, to the fullest extent permitted by law,
exercise all its rights of payment with respect to such participation as fully
as if such Lender were the direct creditor of Borrower in the amount of such
participation.
Section 11.7    Collateral Matters; Protective Advances.




--------------------------------------------------------------------------------

Loan No. 1013507

(a)    Each Lender hereby authorizes Administrative Agent, without the necessity
of any notice to or further consent from any Lender, from time to time prior to
a Default, to take any action with respect to any Collateral, Loan Documents or
Other Related Documents which may be necessary to perfect and maintain perfected
the Liens upon the Collateral granted pursuant to any of the Loan Documents or
Other Related Documents.
(b)    The Lenders hereby authorize Administrative Agent, at its option and in
its discretion, to release any Lien granted to or held by Administrative Agent
upon any Collateral (i) upon termination of the Commitments and indefeasible
payment and satisfaction in full of all of obligations of Borrower hereunder;
(ii) as expressly permitted by, but only in accordance with, the terms of the
applicable Loan Document; and (iii) if approved, authorized or ratified in
writing by the Requisite Lenders (or such greater number of Lenders as this
Agreement or any other Loan Document may expressly provide). Upon request by
Administrative Agent at any time, Lenders will confirm in writing Administrative
Agent’s authority to release particular types or items of Collateral pursuant to
this Section.
(c)    Upon any sale and transfer of Collateral which is expressly permitted
pursuant to the terms of this Agreement, and upon at least five (5) Business
Days’ prior written request by Borrower, Administrative Agent shall (and is
hereby irrevocably authorized by Lenders to) execute such documents as may be
necessary to evidence the release of the Liens granted to Administrative Agent
for the benefit of Lenders herein or pursuant hereto upon the Collateral that
was sold or transferred; provided, however, that (i) Administrative Agent shall
not be required to execute any such document on terms which, in Administrative
Agent’s opinion, would expose Administrative Agent to liability or create any
obligation or entail any consequence other than the release of such Liens
without recourse or warranty and (ii) such release shall not in any manner
discharge, affect or impair the obligations of Borrower or any Liens upon (or
obligations of Borrower or any other Loan Party in respect of) all interests
retained by Borrower or any other Loan Party, including (without limitation) the
proceeds of such sale or transfer, all of which shall continue to constitute
part of the Collateral. In the event of any sale or transfer of Collateral, or
any foreclosure with respect to any of the Collateral, Administrative Agent
shall be authorized to deduct all of the expenses reasonably incurred by
Administrative Agent from the proceeds of any such sale, transfer or
foreclosure.
(d)    The Administrative Agent shall have no obligation whatsoever to Lenders
or to any other Person to assure that the Collateral exists or is owned by
Borrower or any other Loan Party or is cared for, protected or insured or that
the Liens granted to Administrative Agent herein or pursuant hereto have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, or to exercise or to continue
exercising at all or in any manner or under any duty of care, disclosure or
fidelity any of the rights, authorities and powers granted or available to
Administrative Agent in this Section or in any of the Loan Documents or Other
Related Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, Administrative Agent
may act in any manner it may deem appropriate, in its sole discretion, given
Administrative Agent’s own interest in the Collateral as one of the Lenders and
that Administrative Agent shall have no duty or liability whatsoever to Lenders,
except to the extent resulting from its gross negligence or willful misconduct.




--------------------------------------------------------------------------------

Loan No. 1013507

(e)    The Administrative Agent may make, and shall be reimbursed by Lenders (in
accordance with their Pro Rata Shares) to the extent not reimbursed by Borrower
for, Protective Advances during any one calendar year with respect to the
Property that is Collateral up to the sum of (i) amounts expended to pay real
estate taxes, assessments and governmental charges or levies imposed upon the
Property; (ii) amounts expended to pay insurance premiums for policies of
insurance related to the Property; and (iii) $500,000.00. Protective Advances in
excess of said sum during any calendar year for the Property that is Collateral
shall require the consent of the Requisite Lenders. The Borrower agrees to pay
on demand all Protective Advances.
(f)    Each Lender agrees that it will not take any action, nor institute any
actions or proceedings, against Borrower or any other obligor hereunder under
the Loan Documents or the Other Related Documents with respect to exercising
claims against or rights in the Collateral without the written consent of
Requisite Lenders.
Section 11.8    Post-Foreclosure Plans. If all or any portion of the Collateral
is acquired by Administrative Agent as a result of a foreclosure or the
acceptance of a deed or assignment in lieu of foreclosure, or is retained in
satisfaction of all or any part of the Obligations of Borrower hereunder, the
title to any such Collateral, or any portion thereof, shall be held in the name
of Administrative Agent or a nominee or subsidiary of Administrative Agent, as
agent, for the ratable benefit of all Lenders. The Administrative Agent shall
prepare a recommended course of action for such Collateral (a “Post-Foreclosure
Plan”), which shall be subject to the approval of the Requisite Lenders. In
accordance with the approved Post-Foreclosure Plan, Administrative Agent shall
manage, operate, repair, administer, complete, construct, restore or otherwise
deal with the Collateral acquired, and shall administer all transactions
relating thereto, including, without limitation, employing a management agent,
leasing agent and other agents, contractors and employees, including agents for
the sale of such Collateral, and the collecting of rents and other sums from
such Collateral and paying the expenses of such Collateral. Actions taken by
Administrative Agent with respect to the Collateral, which are not specifically
provided for in the approved Post-Foreclosure Plan or reasonably incidental
thereto, shall require the written consent of the Requisite Lenders by way of
supplement to such Post-Foreclosure Plan. Upon demand therefor from time to
time, each Lender will contribute its share (based on its Pro Rata Share) of all
reasonable costs and expenses incurred by Administrative Agent pursuant to the
approved Post-Foreclosure Plan in connection with the construction, operation,
management, maintenance, leasing and sale of such Collateral. In addition,
Administrative Agent shall render or cause to be rendered to each Lender, on a
monthly basis, an income and expense statement for such Collateral, and each
Lender shall promptly contribute its Pro Rata Share of any operating loss for
such Collateral, and such other expenses and operating reserves as
Administrative Agent shall deem reasonably necessary pursuant to and in
accordance with the approved Post-Foreclosure Plan. To the extent there is net
operating income from such Collateral, Administrative Agent shall, in accordance
with the approved Post-Foreclosure Plan, determine the amount and timing of
distributions to Lenders. All such distributions shall be made to Lenders in
accordance with their respective Pro Rata Shares. The Lenders acknowledge and
agree that if title to any Collateral is obtained by Administrative Agent or its
nominee, such Collateral will not be held as a permanent investment but will be
liquidated as soon as practicable. The Administrative Agent shall undertake to
sell such Collateral, at such price and upon such terms and conditions as the
Requisite Lenders reasonably shall determine to be most




--------------------------------------------------------------------------------

Loan No. 1013507

advantageous to Lenders. Any purchase money mortgage or deed of trust taken in
connection with the disposition of such Collateral in accordance with the
immediately preceding sentence shall name Administrative Agent, as agent for
Lenders, as the beneficiary or mortgagee. In such case, Administrative Agent and
Lenders shall enter into an agreement with respect to such purchase money
mortgage or deed of trust defining the rights of Lenders in the same Pro Rata
Shares as provided hereunder (however taking into account the pari passu
interest of Administrative Agent or its Affiliates arising under any Derivative
Agreement), which agreement shall be in all material respects similar to this
Article insofar as the same is appropriate or applicable.
Section 11.9    Approvals of Lenders. All communications from Administrative
Agent to any Lender requesting such Lender’s determination, consent, approval or
disapproval (a) shall be given in the form of a written notice to such Lender,
(b) shall be accompanied by a description of the matter or issue as to which
such determination, approval, consent or disapproval is requested, or shall
advise such Lender where information, if any, regarding such matter or issue may
be inspected, or shall otherwise describe the matter or issue to be resolved,
(c) shall include, if reasonably requested by such Lender and to the extent not
previously provided to such Lender, written materials and a summary of all oral
information provided to Administrative Agent by Borrower in respect of the
matter or issue to be resolved, and (d) shall include Administrative Agent’s
recommended course of action or determination in respect thereof. Unless a
Lender shall give written notice to Administrative Agent that it specifically
objects to the recommendation or determination of Administrative Agent (together
with a reasonable written explanation of the reasons behind such objection)
within ten (10) Business Days (or such lesser or greater period as may be
specifically required under the express terms of the Loan Documents or Other
Related Documents) of receipt of such communication, such Lender shall be deemed
to have conclusively approved of or consented to such recommendation or
determination.
Section 11.10    Notice of Defaults. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of a Default or Potential
Default unless Administrative Agent has received notice from a Lender or
Borrower referring to this Agreement, describing with reasonable specificity
such Default or Potential Default and stating that such notice is a “notice of
default”. If any Lender (excluding Lender which is also serving as
Administrative Agent) becomes aware of any Default or Potential Default, it
shall promptly send to Administrative Agent such a “notice of default”. Further,
if Administrative Agent receives such a “notice of default,” Administrative
Agent shall give prompt notice thereof to Lenders.
Section 11.11    Administrative Agent’s Reliance, Etc. Notwithstanding any other
provisions of this Agreement, any other Loan Documents or the Other Related
Documents, neither Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or not taken
by it under or in connection with this Agreement or any other Loan Document,
except for its or their own gross negligence or willful misconduct in connection
with its duties expressly set forth herein or therein. Without limiting the
generality of the foregoing, Administrative Agent: may consult with legal
counsel (including its own counsel or counsel for Borrower or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts.
Neither Administrative Agent nor any of its directors,




--------------------------------------------------------------------------------

Loan No. 1013507

officers, agents, employees or counsel: (a) makes any warranty or representation
to any Lender or any other Person and shall be responsible to any Lender or any
other Person for any statement, warranty or representation made or deemed made
by Borrower, any other Loan Party or any other Person in or in connection with
this Agreement or any other Loan Document; (b) shall have any duty to ascertain
or to inquire as to the performance or observance of any of the terms, covenants
or conditions of this Agreement or any other Loan Document or the satisfaction
of any conditions precedent under this Agreement or any Loan Document on the
part of Borrower or other Persons or inspect the property, books or records of
Borrower or any other Person; (c) shall be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other Loan Document, any other instrument or document
furnished pursuant thereto or any Collateral covered thereby or the perfection
or priority of any Lien in favor of Administrative Agent on behalf of Lenders in
any such Collateral; (d) shall have any liability in respect of any recitals,
statements, certifications, representations or warranties contained in any of
the Loan Documents or Other Related Documents or any other document, instrument,
agreement, certificate or statement delivered in connection therewith; and (e)
shall incur any liability under or in respect of this Agreement or any other
Loan Document by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telephone, telecopy or electronic mail)
believed by it to be genuine and signed, sent or given by the proper party or
parties. The Administrative Agent may execute any of its duties under the Loan
Documents or Other Related Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct.
Section 11.12    Indemnification of Administrative Agent. Regardless of whether
the transactions contemplated by this Agreement, the other Loan Documents and
Other Related Documents are consummated, each Lender agrees to indemnify
Administrative Agent (to the extent not reimbursed by Borrower and without
limiting the obligation of Borrower to do so) pro rata in accordance with such
Lender’s respective Pro Rata Share, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may at any time
be imposed on, incurred by, or asserted against Administrative Agent (in its
capacity as Administrative Agent but not as a “Lender”) in any way relating to
or arising out of the Loan Documents or Other Related Documents, any transaction
contemplated hereby or thereby or any action taken or omitted by Administrative
Agent under the Loan Documents and Other Related Documents (collectively,
“Indemnifiable Amounts”); provided, however, that no Lender shall be liable for
any portion of such Indemnifiable Amounts to the extent resulting from
Administrative Agent’s gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final, non-appealable judgment provided,
however, that no action taken in accordance with the directions of the Requisite
Lenders shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section. Without limiting the generality of the foregoing, each
Lender agrees to reimburse Administrative Agent (to the extent not reimbursed by
Borrower and without limiting the obligation of Borrower to do so) promptly upon
demand for its ratable share of any out-of-pocket expenses (including the
reasonable fees and expenses of the counsel to Administrative Agent) incurred by
Administrative Agent in connection with the preparation, negotiation, execution,
administration, or enforcement (whether through negotiations, legal proceedings,
or otherwise) of, or legal advice with respect to the rights or responsibilities
of




--------------------------------------------------------------------------------

Loan No. 1013507

the parties under, the Loan Documents and Other Related Documents, any suit or
action brought by Administrative Agent to enforce the terms of the Loan
Documents and Other Related Documents and/or collect any obligation of Borrower
hereunder, any “lender liability” suit or claim brought against Administrative
Agent and/or Lenders, and any claim or suit brought against Administrative Agent
and/or Lenders arising under any Hazardous Materials Laws. Such out-of-pocket
expenses (including counsel fees) shall be advanced by Lenders on the request of
Administrative Agent notwithstanding any claim or assertion that Administrative
Agent is not entitled to indemnification hereunder upon receipt of an
undertaking by Administrative Agent that Administrative Agent will reimburse
Lenders if it is actually and finally determined by a court of competent
jurisdiction that Administrative Agent is not so entitled to indemnification.
The agreements in this Section shall survive the payment of the Loans and all
other amounts payable hereunder or under the other Loan Documents or Other
Related Documents and the termination of this Agreement. If Borrower shall
reimburse Administrative Agent for any Indemnifiable Amount following payment by
any Lender to Administrative Agent in respect of such Indemnifiable Amount
pursuant to this Section, Administrative Agent shall share such reimbursement on
a ratable basis with each Lender making any such payment.
Section 11.13    Lender Credit Decision, Etc. Each Lender expressly acknowledges
and agrees that neither Administrative Agent nor any of its officers, directors,
employees, agents, counsel, attorneys-in-fact or other affiliates has made any
representations or warranties to such Lender and that no act by Administrative
Agent hereafter taken, including any review of the affairs of Borrower, any
other Loan Party or Affiliate, shall be deemed to constitute any such
representation or warranty by Administrative Agent to any Lender. Each Lender
acknowledges that it has, independently and without reliance upon Administrative
Agent, any other Lender or counsel to Administrative Agent, or any of their
respective officers, directors, employees, agents or counsel, and based on the
financial statements of Borrower, the other Loan Parties or Affiliates, and
inquiries of such Persons, its independent due diligence of the business and
affairs of Borrower, the other Loan Parties and other Persons, its review of the
Loan Documents and the Other Related Documents, the legal opinions required to
be delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate, made its own credit and
legal analysis and decision to enter into this Agreement and the transactions
contemplated hereby. Each Lender also acknowledges that it will, independently
and without reliance upon Administrative Agent, any other Lender or counsel to
Administrative Agent or any of their respective officers, directors, employees
and agents, and based on such review, advice, documents and information as it
shall deem appropriate at the time, continue to make its own decisions in taking
or not taking action under the Loan Documents or Other Related Documents. The
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by Borrower or any other Loan Party of the Loan
Documents or Other Related Documents or any other document referred to or
provided for therein or to inspect the properties or books of, or make any other
investigation of, Borrower, any other Loan Party. Except for notices, reports
and other documents and information expressly required to be furnished to
Lenders by Administrative Agent under this Agreement, any of the other Loan
Documents or Other Related Documents, Administrative Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of Borrower, any other Loan Party or any other Affiliate
thereof which may come into possession of Administrative Agent or




--------------------------------------------------------------------------------

Loan No. 1013507

any of its officers, directors, employees, agents, attorneys-in-fact or other
Affiliates. Each Lender acknowledges that Administrative Agent’s legal counsel
in connection with the transactions contemplated by this Agreement is only
acting as counsel to Administrative Agent and is not acting as counsel to such
Lender.
Section 11.14    Successor Administrative Agent. Administrative Agent may resign
at any time as Administrative Agent under the Loan Documents and Other Related
Documents by giving written notice thereof to Lenders and Borrower. Upon any
such resignation, the Requisite Lenders shall have the right to appoint a
successor Administrative Agent which appointment shall, provided no Default or
Potential Default exists, be subject to Borrower’s approval, which approval
shall not be unreasonably withheld or delayed (except that Borrower shall, in
all events, be deemed to have approved each Lender and any of its Affiliates as
a successor Administrative Agent). If no successor Administrative Agent shall
have been so appointed in accordance with the immediately preceding sentence,
and shall have accepted such appointment, within thirty (30) days after the
current Administrative Agent’s giving of notice of resignation, then the current
Administrative Agent may, on behalf of Lenders, appoint a successor
Administrative Agent, which shall be a Lender, if any Lender shall be willing to
serve, and otherwise shall be an Eligible Assignee. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the current
Administrative Agent, and the current Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents and the Other Related
Documents. After any Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article 11. shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under the Loan Documents and the Other Related Documents.
Notwithstanding anything contained herein to the contrary, Administrative Agent
may assign its rights and duties under the Loan Documents and the Other Related
Documents to any of its Affiliates by giving Borrower and each Lender prior
written notice.
Section 11.15    No Set-Offs. Each Lender hereby acknowledges that the exercise
by any Lender of offset, set-off, banker’s lien or similar rights against any
deposit account or other property or asset of Borrower, whether or not located
in Florida, could result under certain laws in significant impairment of the
ability of all Lenders to recover any further amounts in respect of the Loan.
Therefore, each Lender agrees not to charge or offset any amount owed to it by
Borrower against any of the accounts, property or assets of Borrower or any of
its affiliates held by such Lender without the prior written approval of
Administrative Agent and Requisite Lenders.
Section 11.16    Taxes.
(a)    Terms. For purposes of this Section, the term “Applicable Law” includes
FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of Borrower or other applicable Loan Party under any Loan Document
shall be made without deduction or withholding for any Taxes, except as required
by Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall




--------------------------------------------------------------------------------

Loan No. 1013507

timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with Applicable Law and, if such Tax is an Indemnified
Tax, then the sum payable by Borrower or other applicable Loan Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.
(c)    Payment of Other Taxes by Borrower. The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of Administrative Agent timely reimburse
it for the payment of, any Other Taxes.
(d)    Indemnification by Borrower. The Borrower and the other Loan Parties
shall jointly and severally indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to
Borrower by a Lender (with a copy to Administrative Agent), or by Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that
Borrower or another Loan Party has not already indemnified Administrative Agent
for such Indemnified Taxes and without limiting the obligation of Borrower and
the other Loan Parties to do so), (ii) any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 12.12 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by Administrative Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by Administrative Agent shall be conclusive absent manifest error. Each
Lender hereby authorizes Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by Administrative Agent to the Lender from any other source against any
amount due to Administrative Agent under this subsection.
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by Borrower or any other Loan Party to a Governmental Authority pursuant to this
Section, Borrower or such other Loan Party shall deliver to Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to Administrative
Agent.
(g)    Status of Lenders.




--------------------------------------------------------------------------------

Loan No. 1013507

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower and Administrative Agent, at the time or times reasonably
requested by Borrower or Administrative Agent, such properly completed and
executed documentation reasonably requested by Borrower or Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by Borrower or
Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by Borrower or Administrative Agent as
will enable Borrower or Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in the immediately following clauses (ii)(A), (ii)(B)
and (ii)(D)) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing:
(A)    any Lender that is a U.S. Person shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent), two (2) executed
originals of IRS Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), whichever of
the following is applicable.
(1)
in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W‑8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2)
executed originals of IRS Form W-8ECI;





--------------------------------------------------------------------------------

Loan No. 1013507

(3)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of Borrower within the meaning
of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Internal Revenue Code (a
“U.S. Tax Compliance Certificate”) and (y) executed originals of IRS Form
W-8BEN; or

(4)
to the extent a Foreign Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W‑8BEN or IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
H-2 or Exhibit H‑3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

(iii)    any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to Borrower and Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or Administrative Agent),
executed originals of any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit Borrower or Administrative Agent to determine the
withholding or deduction required to be made; and
(iv)    if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to Borrower and Administrative Agent at
the time or times prescribed by Applicable Law and at such time or times
reasonably requested by Borrower or Administrative Agent such documentation
prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by Borrower or Administrative Agent as may be necessary for
Borrower and Administrative Agent to comply with their obligations under FATCA
and to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the




--------------------------------------------------------------------------------

Loan No. 1013507

amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and Administrative Agent in
writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 11.16 (including by
the payment of additional amounts pursuant to this Section 11.16, it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the Effective Date of this Agreement, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Agreement and the Loan as not qualifying as
“grandfathered obligations” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
(j)    Survival. Each party’s obligations under this Section 11.16 shall survive
the resignation or replacement of Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.


ARTICLE XII
MISCELLANEOUS PROVISIONS


Section 12.1    Indemnity. BORROWER HEREBY AGREES, JOINTLY AND SEVERALLY, TO
DEFEND, INDEMNIFY AND HOLD HARMLESS ADMINISTRATIVE AGENT, LENDERS, AND THEIR
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, SUCCESSORS AND




--------------------------------------------------------------------------------

Loan No. 1013507

ASSIGNS (EACH AN “INDEMNITEE” AND, COLLECTIVELY “INDEMNITEES”) FROM AND AGAINST
ANY AND ALL LOSSES, DAMAGES, LIABILITIES, CLAIMS, ACTIONS, JUDGMENTS, COURT
COSTS AND LEGAL OR OTHER EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEYS’ FEES AND EXPENSES) WHICH ANY SUCH INDEMNITEE MAY INCUR AS A DIRECT OR
INDIRECT CONSEQUENCE OF: (A) THE PURPOSE TO WHICH EITHER BORROWER APPLIES THE
LOAN PROCEEDS; (B) THE FAILURE OF BORROWER TO PERFORM ANY OBLIGATIONS AS AND
WHEN REQUIRED BY THE FRANCHISE AGREEMENT, THE MANAGEMENT AGREEMENT, THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; (C) ANY FAILURE AT ANY TIME OF ANY
OF BORROWER’S REPRESENTATIONS OR WARRANTIES TO BE TRUE AND CORRECT; OR (D) ANY
ACT OR OMISSION BY BORROWER, CONSTITUENT PARTNER OR MEMBER OF BORROWER, ANY
CONTRACTOR, SUBCONTRACTOR OR MATERIAL SUPPLIER, ENGINEER, ARCHITECT OR OTHER
PERSON OR ENTITY WITH RESPECT TO ANY OF THE PROPERTY; PROVIDED, HOWEVER,
BORROWER SHALL NOT BE OBLIGATED TO INDEMNIFY ANY INDEMNITEE TO THE EXTENT THAT
ANY LOSSES, DAMAGES, LIABILITIES, CLAIMS, ACTIONS, JUDGMENTS, COURT COSTS AND
LEGAL OR OTHER EXPENSES INCURRED BY SUCH INDEMNITEE (1) ARISE FROM SUCH
INDEMNITEE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OR (2) ARISE FROM ACTS OR
EVENTS THAT OCCUR AT THE PROPERTY AFTER FORECLOSURE OR OTHER TAKING OF TITLE TO
SUCH PROPERTY BY AN INDEMNITEE. BORROWER SHALL IMMEDIATELY PAY TO ADMINISTRATIVE
AGENT UPON DEMAND ANY AMOUNTS OWING UNDER THIS INDEMNITY, TOGETHER WITH INTEREST
FROM THE DATE THE INDEBTEDNESS ARISES UNTIL PAID AT THE RATE OF INTEREST
APPLICABLE TO THE PRINCIPAL BALANCE OF THE NOTE. BORROWER’S DUTY AND OBLIGATIONS
TO DEFEND, INDEMNIFY AND HOLD HARMLESS INDEMNITEES SHALL SURVIVE CANCELLATION OF
THE NOTE AND THE RELEASE, RECONVEYANCE OR PARTIAL RECONVEYANCE OF EACH SECURITY
DOCUMENT.
Section 12.2    Form of Documents. The form and substance of all documents,
instruments, and forms of evidence to be delivered to Administrative Agent under
the terms of this Agreement and any of the other Loan Documents shall be subject
to Administrative Agent’s reasonable approval and shall not be modified,
superseded or terminated in any respect without Administrative Agent’s prior
written approval.
Section 12.3    No Third Parties Benefited. No Person other than Administrative
Agent, Lenders, and Borrower and their permitted successors and assigns shall
have any right of action under any of the Loan Documents, unless such Person is
a party thereto.
Section 12.4    Notices. All notices, demands, or other communications under
this Agreement and the other Loan Documents shall be in writing and shall be
delivered to the appropriate party at the address set forth on the signature
page of this Agreement (subject to change from time to time by written notice to
all other parties to this Agreement). All notices, demands or other
communications shall be considered as properly given if delivered personally or
sent by first class United States Postal Service mail, postage prepaid, except
that notice of Default may be sent by certified mail, return receipt requested,
or by Overnight Express Mail or by overnight commercial courier service,




--------------------------------------------------------------------------------

Loan No. 1013507

charges prepaid. Notices so sent shall be effective three (3) days after
mailing, if mailed by first class mail, and otherwise upon receipt; provided,
however, that non-receipt of any communication as the result of any change of
address of which the sending party was not notified or as the result of a
refusal to accept delivery shall be deemed receipt of such communication.
Section 12.5    Attorney-in-Fact. Borrower hereby irrevocably appoints and
authorizes Administrative Agent, as Borrower’s attorney‑in‑fact, following a
Default, which agency is coupled with an interest, to execute and/or record in
Administrative Agent’s or Borrower’s name any notices, instruments or documents
that Administrative Agent deems appropriate to protect Lenders’ interest under
any of the Loan Documents.
Section 12.6    Actions. Borrower agrees that Administrative Agent, in
exercising the rights, duties or liabilities of Administrative Agent, Lenders,
or Borrower under the Loan Documents, may, following a Default, commence, appear
in or defend any action or proceeding purporting to affect the Property, or the
Loan Documents and Borrower shall immediately reimburse Administrative Agent
upon demand for all such expenses so incurred or paid by Administrative Agent,
including, without limitation, reasonable attorneys’ fees and expenses and court
costs.
Section 12.7    Right of Contest. Borrower may contest in good faith any claim,
demand, levy or assessment by any Person other than Administrative Agent or
Lenders which would constitute a Default if: (a) Borrower pursues the contest
diligently, in a manner which Administrative Agent determines is not prejudicial
to Administrative Agent or any Lender, and does not impair the rights of
Administrative Agent or any Lender under any of the Loan Documents; and (b)
Borrower deposits with Administrative Agent any funds or other forms of
assurance which Administrative Agent in good faith determines from time to time
appropriate to protect Administrative Agent and each Lender from the
consequences of the contest being unsuccessful. Borrower’s strict compliance
with this Section shall operate to prevent such claim, demand, levy or
assessment from becoming a Default.
Section 12.8    Relationship of Parties. The relationship of Borrower,
Administrative Agent, and Lenders under the Loan Documents is, and shall at all
times remain, solely that of borrower and lender, and Administrative Agent and
Lenders neither undertakes nor assume any responsibility or duty to either
Borrower or to any third party with respect to the Property, except as expressly
provided in this Agreement and the other Loan Documents.
Section 12.9    Delay Outside Lender’s Control. No Lender or Administrative
Agent shall be liable in any way to Borrower or any third party for
Administrative Agent’s or such Lender’s failure to perform or delay in
performing under the Loan Documents (and Administrative Agent or any Lender may
suspend or terminate all or any portion of Administrative Agent’s or such
Lender’s obligations under the Loan Documents) if such failure to perform or
delay in performing results directly or indirectly from, or is based upon, the
action, inaction, or purported action, of any governmental or local authority,
or because of war, rebellion, insurrection, strike, lock‑out, boycott or
blockade (whether presently in effect, announced or in the sole judgment of
Lender deemed probable), or from any Act of God or other cause or event beyond
Administrative Agent’s or such Lender’s control.




--------------------------------------------------------------------------------

Loan No. 1013507

Section 12.10    Attorneys’ Fees and Expenses; Enforcement. If any attorney is
engaged by Administrative Agent or any Lender to enforce or defend any provision
of this Agreement, any of the other Loan Documents or Other Related Documents,
or as a consequence of any Default under the Loan Documents, with or without the
filing of any legal action or proceeding, and including, without limitation, any
fees and expenses incurred in any bankruptcy proceeding of Borrower, then
Borrower shall immediately pay to Administrative Agent or such Lender, upon
demand, the amount of all attorneys’ fees and expenses and all costs incurred by
Administrative Agent or such Lender in connection therewith, together with
interest thereon from the date of such demand until paid at the rate of interest
applicable to the principal balance of the Note as specified therein.
Section 12.11    Amendments and Waivers.
(a)    Generally. Except as otherwise expressly provided in this Agreement, (i)
any consent or approval required or permitted by this Agreement or in any Loan
Document to be given by Lenders may be given, (ii) any term of this Agreement or
of any other Loan Document may be amended, (iii) the performance or observance
by Borrower or any other Loan Party of any terms of this Agreement or such other
Loan Document may be waived, and (iv) the continuance of any Default may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Requisite Lenders
(or Administrative Agent at the written direction of the Requisite Lenders),
and, in the case of an amendment to any Loan Document, the written consent of
each Loan Party which is party thereto. Notwithstanding the previous sentence,
Administrative Agent, shall be authorized on behalf of all Lenders, without the
necessity of any notice to, or further consent from, any Lender, to waive the
imposition of the late fees provided in Section 2.2(c), up to a maximum of three
(3) times per calendar year.
(b)    Unanimous Consent. Notwithstanding the foregoing, no amendment, waiver or
consent shall, unless in writing, and signed by all of Lenders (or
Administrative Agent at the written direction of Lenders), do any of the
following:
(i)    increase the Commitments of Lenders (excluding any increase as a result
of an assignment of Commitments permitted under Section 12.12) or subject
Lenders to any additional obligations;
(ii)    reduce the principal of, or interest rates that have accrued or that
will be charged on the outstanding principal amount of, the Loan;
(iii)    except for waivers permitted under Section 12.11(a), reduce the amount
of any fees payable to Lenders hereunder;
(iv)    except for waivers permitted under Section 12.11(a), postpone any date
fixed for any payment of principal of, or interest on, the Loan (including,
without limitation, the Maturity Date) or for the payment of fees or any other
obligations of Borrower or Guarantor;
(v)    change the Pro Rata Shares (excluding any change as a result of an
assignment of Commitments permitted under Section 12.12);




--------------------------------------------------------------------------------

Loan No. 1013507

(vi)    amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section;
(vii)    modify the definition of the term “Requisite Lenders” or modify in any
other manner the number or percentage of Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;
(viii)    release any Guarantor from its obligations under the Guaranty;
(ix)    waive a Default under Section 10.1(a); or
(x)    release or dispose of any Collateral unless released or disposed of as
permitted by, and in accordance with, Section 11.7, or as otherwise expressly
permitted under this Agreement.
(c)    Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by Administrative Agent, in addition to
Lenders required hereinabove to take such action, shall affect the rights or
duties of Administrative Agent under this Agreement, any of the other Loan
Documents or Other Related Documents. No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon and any
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose set forth therein. No course of dealing or delay or
omission on the part of Administrative Agent or any Lender in exercising any
right shall operate as a waiver thereof or otherwise be prejudicial thereto. Any
Default occurring hereunder shall continue to exist until such time as such
Default is waived in writing by Administrative Agent in accordance with the
terms of this Section, notwithstanding any attempted cure or other action by
Borrower, any other Loan Party or any other Person subsequent to the occurrence
of such Default. Except as otherwise explicitly provided for herein or in any
other Loan Document, no notice to or demand upon Borrower shall entitle Borrower
to other or further notice or demand in similar or other circumstances.
Section 12.12    Successors and Assigns.
(a)    Generally. The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, except that Borrower may not assign or otherwise transfer any of its
rights under this Agreement without the prior written consent of all Lenders
(and any such assignment or transfer to which all of Lenders have not consented
shall be void).
(b)    Participations. Any Lender may at any time grant to an affiliate of such
Lender, or one or more banks or other financial institutions (each a
“Participant”) participating interests in its Commitment or the obligations
owing to such Lender hereunder. No Participant shall have any rights or benefits
under this Agreement or any other Loan Document. In the event of any such grant
by a Lender of a participating interest to a Participant, such Lender shall
remain responsible for the performance of its obligations hereunder, and
Borrower and Administrative Agent shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations




--------------------------------------------------------------------------------

Loan No. 1013507

under this Agreement. Any agreement pursuant to which any Lender may grant such
a participating interest shall provide that such Lender shall retain the sole
right and responsibility to enforce the obligations of Borrower hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided however, such Lender may
agree with the Participant that it will not, without the consent of the
Participant, agree to (i) increase such Lender’s Commitment, (ii) extend the
date fixed for the payment of principal on the Loan or a portion thereof owing
to such Lender, (iii) reduce the rate at which interest is payable thereon, (iv)
release all or substantially all of the Collateral without replacement thereof
other than as permitted in accordance with the terms of the Loan Documents, or
(v) changes to the definition of Minimum DSCR Hurdle and/or Requisite Lenders,
each as set forth in this Agreement. An assignment or other transfer which is
not permitted by subsection (c) or (e) below shall be given effect for purposes
of this Agreement only to the extent of a participating interest granted in
accordance with this subsection (b).
(c)    Assignments. Any Lender may with the prior written consent of the
Administrative Agent and the Borrower (which consent, in each case, shall not be
unreasonably withheld) at any time assign to one or more Eligible Assignees
(each an “Assignee”) all or a portion of its rights and obligations under this
Agreement and the Note; provided, however, (i) no such consent by the Borrower
shall be required (x) if a Default or Potential Default shall exist or (y) in
the case of an assignment to another Lender or an affiliate of another Lender;
(ii) any partial assignment shall be in an amount at least equal to
$10,000,000.00 and after giving effect to such assignment the assigning Lender
retains a Commitment, or if the Commitments have been terminated, holds a Note
having an outstanding principal balance, of at least $10,000,000.00, and (iii)
each such assignment shall be effected by means of an Assignment and Assumption
Agreement. Upon execution and delivery of such instrument and payment by such
Assignee to such transferor Lender of an amount equal to the purchase price
agreed between such transferor Lender and such Assignee, such Assignee shall be
deemed to be a Lender party to this Agreement and shall have all the rights and
obligations of a Lender with a Commitment as set forth in such Assignment and
Assumption Agreement, and the transferor Lender shall be released from its
obligations hereunder to a corresponding extent, and no further consent or
action by any party shall be required. Upon the consummation of any assignment
pursuant to this subsection (c), the transferor Lender, the Administrative Agent
and the Borrower shall make appropriate arrangement so the new Notes are issued
to the Assignee and such transferor Lender, as appropriate. In connection with
any such assignment, the transferor Lender shall pay to the Administrative Agent
an administrative fee for processing such assignment in the amount of $4,500.00.
Anything in this Section to the contrary notwithstanding, no Lender may assign
or participate any interest in any Loan held by it hereunder to the Borrower, or
any of its respective Affiliates or subsidiaries.
(d)    Tax Withholding. At least five (5) Business Days prior to the first day
on which interest or fees are payable hereunder for the account of any Lender,
each Lender that is not incorporated under the laws of the United States of
America, or a state thereof, shall furnish Administrative Agent and Borrower
with a properly completed executed copy of either Internal Revenue Service Form
W-8ECI or Internal Revenue Service Form W-8BEN or W-8BEN-E (as applicable) and
either Internal Revenue Service Form W-8 or Internal Revenue Service Form W-9
and any additional form (or such other form) as is necessary to claim complete
exemption from




--------------------------------------------------------------------------------

Loan No. 1013507

United States withholding taxes on all payments hereunder. At all times each
Lender shall own or beneficially own a Note, such Lender shall (i) promptly
provide to Administrative Agent and Borrower a new Internal Revenue Service Form
W-8ECI or Internal Revenue Service Form W-8BEN or W-8BEN-E (as applicable) and
Internal Revenue Service Form W-8 or Internal Revenue Service Form W-9 and any
additional form (or such other form) (or any successor form or forms) upon the
expiration or obsolescence of any previously delivered form and comparable
statements in accordance with applicable United States laws and regulations and
amendments duly executed and completed by such Lender, and (ii) comply at all
times with all applicable United States laws and regulations, including all
provisions of any applicable tax treaty, with regard to any withholding tax
exemption claimed with respect to any payments on the Loan. If any Lender cannot
deliver such form, then Borrower may withhold from payments due under the Loan
Documents such amounts as Borrower is able to determine from accurate
information provided by such Lender are required by the Internal Revenue Code.
(e)    Federal Reserve Bank Assignments. In addition to the assignments and
participations permitted under the foregoing provisions of the Section, and
without the need to comply with any of the formal or procedural requirements of
this Section, any Lender may at any time and from time to time, pledge and
assign all or any portion of its rights under all or any of the Loan Documents
and Other Related Documents to a Federal Reserve Bank; provided that no such
pledge of assignment shall release such Lender from its obligation thereunder.
(f)    Information to Assignee, Etc. A Lender may furnish any information
concerning Borrower, any subsidiary or any other Loan Party in the possession of
such Lender from time to time to Assignees and Participants (including
prospective Assignees and Participants) but shall advise them that any such
information that is not publicly available is confidential. In connection with
such negotiation, execution and delivery, Borrower authorizes Administrative
Agent and Lenders to communicate all information and documentation related to
the Loan (whether to Borrower or to any Participant, Assignee, legal counsel,
appraiser or other necessary party) directly by e-mail, fax, or other electronic
means used to transmit information.
(g)    Register. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except Borrower except to the extent that such disclosure is necessary to
establish that such commitment, loan, or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt,
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.




--------------------------------------------------------------------------------

Loan No. 1013507

(h)    USA Patriot Act Notice; Compliance. In order for Administrative Agent to
comply with “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the Patriot Act, prior to any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America becoming a party hereto, Administrative Agent may request, and such
Lender shall provide to Administrative Agent, its name, address, tax
identification number and/or such other identification information as shall be
necessary for Administrative Agent to comply with federal law.”
Section 12.13    Capital Adequacy; Additional Costs.
(a)    Capital Adequacy. If any Lender or any Participant in the Loan determines
that compliance with any law or regulation or with any guideline or request from
any central bank or other Governmental Authority (whether or not having the
force of law) affects or would affect the amount of capital required or expected
to be maintained by such Lender or such Participant, or any corporation
controlling such Lender or such Participant, as a consequence of, or with
reference to, such Lender’s or such Participant’s or such corporation’s
Commitments or its making or maintaining Loans below the rate which such Lender
or such Participant or such corporation controlling such Lender or such
Participant could have achieved but for such compliance (taking into account the
policies of such Lender or such Participant or corporation with regard to
capital), then Borrower shall, from time to time, within thirty (30) calendar
days after written demand by such Lender or such Participant, pay to such Lender
or such Participant additional amounts sufficient to compensate such Lender or
such Participant or such corporation controlling such Lender or such Participant
to the extent that such Lender or such Participant determines such increase in
capital is allocable to such Lender’s or such Participant’s obligations
hereunder.
(b)    Additional Costs. In addition to, and not in limitation of the
immediately preceding clause (a), Borrower shall promptly pay to Administrative
Agent for the account of a Lender from time to time such amounts as such Lender
may determine to be necessary to compensate such Lender for any costs incurred
by such Lender that it determines are attributable to its making or maintaining
of any LIBOR Loans or its obligation to make any LIBOR Loans or hereunder, any
reduction in any amount receivable by such Lender under this Agreement or any of
the other Loan Documents in respect of any of such LIBOR Loans or such
obligation or the maintenance by such Lender of capital in respect of its LIBOR
Loans or its Commitments (such increases in costs and reductions in amounts
receivable being herein called “Additional Costs”), resulting from any
Regulatory Change that: (i) changes the basis of taxation of any amounts payable
to such Lender under this Agreement or any of the other Loan Documents in
respect of any of such LIBOR Loans or its Commitments (other than taxes imposed
on or measured by the overall net income of such Lender or of its Lending Office
for any of such LIBOR Loans by the jurisdiction in which such Lender has its
principal office or such Lending Office), or (ii) imposes or modifies any
reserve, special deposit or similar requirements (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System or other
similar reserve requirement applicable to any other category of liabilities or
category of extensions of credit or other assets by reference to which the
interest rate on LIBOR Loans is determined) relating to any extensions of credit
or other assets of, or any deposits with or other liabilities of, or other
credit extended by, or any other acquisition of funds by such Lender (or its
parent corporation), or any commitment of such Lender (including, without




--------------------------------------------------------------------------------

Loan No. 1013507

limitation, the Commitments of such Lender hereunder) or (iii) has or would have
the effect of reducing the rate of return on capital of such Lender to a level
below that which such Lender could have achieved but for such Regulatory Change
(taking into consideration such Lender’s policies with respect to capital
adequacy).
(c)    Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsection (a) and (b), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to Borrower (with a copy to Administrative Agent),
the obligation of such Lender to make or continue, LIBOR Loans shall be
suspended until such Regulatory Change ceases to be in effect (in which case the
provisions of Section 12.13(g) shall apply).
(d)    Notification and Determination of Additional Costs. Each of
Administrative Agent, each Lender, and each Participant, as the case may be,
agrees to notify Borrower of any event occurring after the Effective Date
entitling Administrative Agent, such Lender or such Participant to compensation
under any of the preceding subsections of this Section as promptly as
practicable; provided, however, that the failure of Administrative Agent, any
Lender or any Participant to give such notice shall not release Borrower from
any of its obligations hereunder. Administrative Agent, each Lender and each
Participant, as the case may be, agrees to furnish to Borrower (and in the case
of a Lender or a Participant to Administrative Agent as well) a certificate
setting forth the basis and amount of each request for compensation under this
Section. Determinations by Administrative Agent, such Lender, or such
Participant, as the case may be, of the effect of any Regulatory Change shall be
conclusive and binding for all purposes, absent manifest error.
(e)    Suspension of Libor Loans. Anything herein to the contrary
notwithstanding, if, on or prior to the determination of LIBOR for any LIBO Rate
Period:
(i)    Administrative Agent reasonably determines (which determination shall be
conclusive) that quotations of interest rates for the relevant deposits referred
to in the definition of LIBOR are not being provided in the relevant amounts or
for the relevant maturities for purposes of determining rates of interest for
LIBOR Loans as provided herein or is otherwise unable to determine LIBO Rate, or
(ii)    Administrative Agent reasonably determines (which determination shall be
conclusive) that the relevant rates of interest referred to in the definition of
LIBOR upon the basis of which the rate of interest for LIBOR Loans for such LIBO
Rate Period is to be determined are not likely to adequately cover the cost to
any Lender of making or maintaining LIBOR Loans for such LIBO Rate Period;
then Administrative Agent shall give Borrower and each Lender prompt notice
thereof and, so long as such condition remains in effect, the Lenders shall be
under no obligation to, and




--------------------------------------------------------------------------------

Loan No. 1013507

shall not, make additional LIBOR Loans, or continue LIBOR Loans and Borrower
shall, on the last day of each current LIBO Rate Period for each outstanding
LIBOR Loan, either prepay such Loan or convert such Loan into a Variable Rate
Loan.
(f)    Illegality. Notwithstanding any other provision of this Agreement, if any
Lender shall determine (which determination shall be conclusive and binding)
that it is unlawful for such Lender to honor its obligation to make or maintain
LIBOR Loans hereunder, then such Lender shall promptly notify Borrower thereof
(with a copy of such notice to Administrative Agent) and such Lender’s
obligation to make or continue, or to convert Loans into LIBOR Loans shall be
suspended until such time as such Lender may again make and maintain LIBOR Loans
(in which case the provisions of Section 12.13(g) shall be applicable).
(g)    Treatment of Affected Loans. If the obligation of any Lender to make
LIBOR Loans or to continue LIBOR Loans shall be suspended pursuant to
Section 12.13(c), Section 12.13(e), or Section 12.13(f) then such Lender’s LIBOR
Loans shall be automatically converted into Variable Rate Loans on the last
day(s) of the then current LIBO Rate Period(s) for LIBOR Loans (or, in the case
of a conversion required by Section 12.13(c), Section 12.13(e), or
Section 12.13(f) on such earlier date as such Lender may specify to Borrower
with a copy to Administrative Agent) and, unless and until such Lender gives
notice as provided below that the circumstances specified in Section 12.13 that
gave rise to such conversion no longer exist:
(i)    to the extent that such Lender’s LIBOR Loans have been so converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Variable Rate Loans; and
(ii)    all Loans that would otherwise be made or continued by such Lender as
LIBOR Loans shall be made or continued instead as Variable Rate Loans, and all
Variable Rate Loans of such Lender that would otherwise be converted into LIBOR
Loans shall remain as Variable Rate Loans.
If such Lender gives notice to Borrower (with a copy to Administrative Agent)
that the circumstances specified in Section 12.13(c) or 12.13(f) that gave rise
to the conversion of such Lender’s LIBOR Loans pursuant to this Section no
longer exist (which such Lender agrees to do promptly upon such circumstances
ceasing to exist) at a time when LIBOR Loans made by other Lenders are
outstanding, then such Lender’s Variable Rate Loans shall be automatically
converted, on the first day(s) of the next succeeding LIBO Rate Period(s) for
such outstanding LIBOR Loans, to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders holding LIBOR Loans and by such
Lender are held pro rata (as to principal amounts and LIBO Rate Periods) in
accordance with their respective Commitments.
(h)    Change of Lending Office. Each Lender agrees that it will use reasonable
efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate an alternate Lending Office with respect to any of
its Loans affected by the matters or circumstances described in
Sections 2.6.(g), 12.13(a) through (e) or 12.13(g) to reduce the liability of
Borrower or avoid the results provided thereunder, so long as such designation
is not disadvantageous to such Lender as




--------------------------------------------------------------------------------

Loan No. 1013507

determined by such Lender in its sole discretion, except that such Lender shall
have no obligation to designate a Lending Office located in the United States of
America.
(i)    Assumptions Concerning Funding LIBOR Loans. Calculation of all amounts
payable to a Lender under this Section 12.13 shall be made as though such Lender
had actually funded LIBOR Loans through the purchase of deposits in the relevant
market bearing interest at the rate applicable to such LIBOR Loans in an amount
equal to the amount of the LIBOR Loans and having a maturity comparable to the
relevant LIBO Rate Period; provided, however, that each Lender may fund each of
its LIBOR Loans in any manner it sees fit and the foregoing assumption shall be
used only for calculation of amounts payable under this Article.
(j)    Affected Lenders. If (a) a Lender requests compensation pursuant to this
Section 12.13, and the Requisite Lenders are not also doing the same, or (b) the
obligation of any Lender to make LIBOR Loans shall be suspended pursuant to
subsection (c) above, but the obligation of the Requisite Lenders shall not have
been suspended under such subsection, then, so long as there does not then exist
any Default, the Borrower may demand that such Lender (the “Affected Lender”),
and upon such demand the Affected Lender shall promptly, assign its Commitment
and outstanding portion of the Loan to an Eligible Assignee subject to and in
accordance with the provisions of Section 12.12 for a purchase price equal to
(x) the aggregate principal balance of all Loans then owing to the Affected
Lender, plus (y) any accrued but unpaid interest and fees owing to the Affected
Lender, or any other amount as may be mutually agreed upon by such Affected
Lender and Eligible Assignee. Each of Administrative Agent and the Affected
Lender shall reasonably cooperate in effectuating the replacement of such
Affected Lender under this Section, but at no time shall the Administrative
Agent, such Affected Lender nor any other Lender nor any Titled Agent be
obligated in any way whatsoever to initiate any such replacement or to assist in
finding an Eligible Assignee. The exercise by the Borrower of its rights under
this Section shall be at Borrower’s sole cost and expense and at no cost or
expense to Administrative Agent, the Affected Lender or any of the other
Lenders. The terms of this Section shall not in any way limit the Borrower’s
obligation to pay to any Affected Lender compensation owing to such Affected
Lender pursuant to this Agreement with respect to any period up to the date of
replacement..
Section 12.14    Lender’s Agents. Administrative Agent and/or any Lender may
designate an agent or independent contractor to exercise any of such Person’s
rights under this Agreement, any of the other Loan Documents and Other Related
Documents. Any reference to Administrative Agent or any Lender in any of the
Loan Documents or Other Related Documents shall include Administrative Agent’s
and such Lender’s agents, employees or independent contractors. Borrower shall
pay the costs of such agent or independent contractor either directly to such
person or to Administrative Agent or such Lender in reimbursement of such costs,
as applicable.
Section 12.15    Tax Service. Administrative Agent, on behalf of Lenders, is
authorized to secure, at Borrower’s expense, a tax service contract with a third
party vendor which shall provide tax information on the Property and
Improvements satisfactory to Administrative Agent.
Section 12.16    Waiver of Right to Trial by Jury. TO THE EXTENT PERMITTED BY
THEN-APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF




--------------------------------------------------------------------------------

Loan No. 1013507

ACTION (a) ARISING UNDER THE LOAN DOCUMENTS OR OTHER RELATED DOCUMENTS,
INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR FUTURE MODIFICATION THEREOF OR (b)
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THE LOAN DOCUMENTS OR OTHER
RELATED DOCUMENTS (AS NOW OR HEREAFTER MODIFIED) OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE
TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION IS NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF ANY RIGHT THEY MIGHT OTHERWISE HAVE TO TRIAL BY
JURY.
Section 12.17    Severability. If any provision or obligation under this
Agreement, the other Loan Documents or Other Related Documents shall be
determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable, that provision shall be deemed severed from the Loan Documents
and the Other Related Documents and the validity, legality and enforceability of
the remaining provisions or obligations shall remain in full force as though the
invalid, illegal, or unenforceable provision had never been a part of the Loan
Documents or Other Related Documents, provided, however, that if the rate of
interest or any other amount payable under the Notes or this Agreement or any
other Loan Document, or the right of collectability therefor, are declared to be
or become invalid, illegal or unenforceable, Lenders’ obligations to make
advances under the Loan Documents shall not be enforceable by Borrower.
Section 12.18    Time. Time is of the essence of each and every term of this
Agreement.
Section 12.19    Headings. All article, section or other headings appearing in
this Agreement, the other Loan Documents and Other Related Documents are for
convenience of reference only and shall be disregarded in construing this
Agreement, any of the other Loan Documents and Other Related Documents.
Section 12.20    Governing Law. This Agreement shall be governed by, and
construed and enforced in accordance with the laws of the State of New York,
except to the extent preempted by federal laws. Borrower and all persons and
entities in any manner obligated to Lender under the Loan Documents and Other
Related Documents consent to the jurisdiction of any federal or state court
located in New York, New York, or the State of Florida having proper venue and
also consent to service of process by any means authorized by New York, Florida
or federal law.
Section 12.21    Integration; Interpretation. This Agreement completely amends,
restates and replaces the Original Loan Agreement. The Loan Documents and Other
Related Documents contain or expressly incorporate by reference the entire
agreement of the parties with respect to the matters contemplated therein and
supersede all prior negotiations or agreements, written or oral. The Loan
Documents and Other Related Documents shall not be modified except by written
instrument




--------------------------------------------------------------------------------

Loan No. 1013507

executed by all parties. Any reference to the Loan Documents or Other Related
Documents includes any amendments, renewals or extensions now or hereafter
approved by Administrative Agent in writing.
Section 12.22    Joint and Several Liability. The liability of all persons and
entities obligated in any manner under this Agreement, any of the Loan Documents
or Other Related Documents, other than Administrative Agent and/or Lenders,
shall be joint and several.
Section 12.23    Counterparts. To facilitate execution, this document may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.
Section 12.24    Electronic Delivery of Certain Information.
(a)    Documents required to be delivered pursuant to the Loan Documents may be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which Administrative Agent and each Lender have
access (including a commercial, third-party website such as www.Edgar.com
<http://www.Edgar.com> or a website sponsored or hosted by Administrative Agent
or the Borrower) provided that (A) the foregoing shall not apply to notices to
any Lender pursuant to Article II or any notices to Borrower and (B) Lender has
not notified the Administrative Agent or Borrower that it cannot or does not
want to receive electronic communications. Administrative Agent or Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic delivery pursuant to procedures approved by it for all
or particular notices or communications. Documents or notices delivered
electronically shall be deemed to have been delivered twenty-four (24) hours
after the date and time on which Administrative Agent or Borrower posts such
documents or the documents become available on a commercial website and
Administrative Agent or Borrower notifies each Lender of said posting and
provides a link thereto provided if such notice or other communication is not
sent or posted during the normal business hours of the recipient, said posting
date and time shall be deemed to have commenced as of 9:00 a.m. on the opening
of business on the next business day for the recipient. Notwithstanding anything
contained herein, in every instance Borrower shall be required to provide paper
copies of the certificate required by Section 9.2 to Administrative Agent and
shall deliver paper copies of any documents to Administrative Agent or to any
Lender that requests such paper copies until a written request to cease
delivering paper copies is given by Administrative Agent or such Lender. Except
for the certificates required by Section 9.2, Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by Borrower with any such request for
delivery. Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.




--------------------------------------------------------------------------------

Loan No. 1013507

(b)    Documents required to be delivered pursuant to Article II may be
delivered electronically to a website provided for such purpose by
Administrative Agent pursuant to the procedures provided to Borrower by
Administrative Agent.
Section 12.25    Public/Private Information. Borrower and Operating Lessee shall
cooperate, with Administrative Agent in connection with the publication of
certain materials and/or information provided by or on behalf of Borrower or the
other Loan Parties. Documents required to be delivered pursuant to the Loan
Documents shall be delivered by or on behalf of Borrower or the other Loan
Parties to Administrative Agent and Lenders (collectively, “Information
Materials”) pursuant to this Article and shall designate Information Materials
(a) that are either available to the public or not material with respect to
Borrower, the other Loan Parties or any of their respective securities for
purposes of United States federal and state securities laws, as “Public
Information” and (b) that are not Public Information as “Private Information”.
Notwithstanding the foregoing, any information regarding the Guarantor that is
not publicly available will be deemed “Private Information”, whether or not
designated as such by Borrower or Guarantor. Administrative Agent shall not
disseminate to the public, and will advise Lenders not to disseminate to the
public (including in connection with a syndication described in Section 12.27)
any Information Materials that are designated as “Private Information” or deemed
“Private Information” hereunder. The foregoing shall not, however, limit
Administrative Agent’s ability to share any “Private Information” with any
Lenders, Participants, potential Lenders or potential Participants.
Section 12.26    USA Patriot Act Notice; Compliance. The USA Patriot Act of 2001
(Public Law 107-56) and federal regulations issued with respect thereto require
all financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, a Lender (for itself and/or as
Administrative Agent for all Lenders hereunder) may from time-to-time request,
and Borrower shall provide to such Lender, such Loan Party’s name, address, tax
identification number and/or such other identification information as shall be
necessary for such Lender to comply with federal law. An “account” for this
purpose may include, without limitation, a deposit account, cash management
service, a transaction or asset account, a credit account, a loan or other
extension of credit, and/or other financial services product.
Section 12.27    Syndication Cooperation. Administrative Agent and Lenders,
shall have the unfettered right to sell, assign, transfer, encumber, pledge or
otherwise dispose of, participate or syndicate the Loan, in whole or in part
either contemporaneously with the closing thereof or thereafter. In addition,
Administrative Agent and Lenders may sell or syndicate all or a portion of the
Loan by certificates, participations, securities or pari passu notes evidencing
whole or component interests therein, through one or more public or private
offerings, including, without limitation, a “syndication,” but not a
“securitization.” Borrower and Guarantor shall cooperate with Administrative
Agent, Lenders, and their affiliates with any such transaction by, without
limitation, cooperating with the following upon request, either before or after
closing as applicable: (a) separating the Loan into two or more separate notes
and/or participation interests including, but not limited to, separate senior
and junior notes, participations or components. Such notes or components may be
assigned different interest rates, so long as the initial weighted average of
such interest rates equals the Effective Rate as of the closing of the Loan.
Partial prepayments of principal may cause




--------------------------------------------------------------------------------

Loan No. 1013507

the weighted average Effective Rate to change over time due to the non pro-rata
allocation of such prepayments between any such separate notes, participations
or components; (b) obtaining ratings from two or more rating agencies; (c)
making or causing to be made non-material changes or modifications to the Loan
documentation, organizational documentation, opinion letters and other
documentation; (d) reviewing and assisting in the preparation of offering
materials (including a confidential information memorandum) relating to the
Collateral Property, Borrower, Guarantor, and the Loan and making with regard to
such offering materials certain indemnifications, representations and warranties
(including a standard Rule 10b-5 representation and warranty) in both a
customary authorization to distribute (to be signed by Borrower) and the Loan
Documents; and (f) delivering updated information on Borrower, Guarantor, and
the Property.
Section 12.28    Operating Lessee – No Liability. Administrative Agent and
Lenders hereby acknowledges that Operating Lessee is not liable for the
indebtedness evidenced by the Note.
Section 12.29    Assignment of Loan Documents. At Borrower's request, upon (a)
Borrower's repayment of the Obligations in full, whether by prepayment or
otherwise and (b) payment by Borrower of Administrative Agent’s and Lenders’
counsel fees, disbursements and other costs, if any, and provided Borrower (i)
refinances the Loan through any institution other than Wells Fargo Bank,
National Association, or (ii) sells the Property, and an institution other than
Wells Fargo Bank, National Association is involved in the financing of such
sale, Administrative Agent will endeavor to cause Lenders to deliver to Borrower
or Borrower's designee an assignment of each Note (or an affidavit of lost note,
as applicable), the Mortgage, this Agreement, and the other Loan Documents,
without recourse, representation or warranty, duly endorsed by Administrative
Agent or Lenders, as applicable, to Borrower's designee, in recordable form as
appropriate, as well as all appropriate UCC termination statements and the
release and termination of all other security for the Loan. Borrower shall pay
all of Administrative Agent’s and Lenders’ costs and expenses incurred in
connection with the foregoing. In addition thereto, in the event of a partial
reconveyance, Administrative Agent agrees to endeavor to cause Lenders to enter
into such reasonable and customary severance arrangements to accomplish the
foregoing. Notwithstanding anything to the contrary, in no event will
Administrative Agent or Lenders be required to comply with the foregoing if such
compliance would reasonably be expected to (a) result in any loss or liability
to Administrative Agent or Lenders, (b) impair Administrative Agent’s or
Lenders’ rights or remedies under the Loan Documents or (c) adversely affect the
liens contemplated by the Loan Documents, if and to the extent that such liens
will remain in existence following the assignment(s) contemplated above.
[SIGNATURES FOLLOW ON NEXT PAGE]






--------------------------------------------------------------------------------

Loan No. 1013507

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Loan Agreement as of the date appearing on the first page hereof.
“ADMINISTRATIVE AGENT”
WELLS FARGO BANK, NATIONAL ASSOCIATION


By: __/s/ Mark F. Monahan_________________
Name: Mark F. Monahan
Title: Senior Vice President


Administrative Agent’s Address:
Wells Fargo Bank, N.A.
1750 H Street, NW, #550
Washington, D.C. 20006
Attn: Mark F. Monahan
Telecopy Number:    (202) 429-2985
Telephone Number:    (202) 303-3017
With a copy to:
Wells Fargo Bank, N.A.
Hospitality Finance Group
2030 Main Street, Suite 800
Irvine, CA 92614
Attention: Rhonda Friedly
Telecopy Number:    (949) 251-4383
Telephone Number:    (866) 935-8304
[Signatures continue on the following page.]



Signature Page to Amended and Restated Loan Agreement

--------------------------------------------------------------------------------

Loan No. 1013507

“BORROWER”


RP HOTEL HOLDINGS, LLC,
a Delaware limited liability company


By:    ___/s/ Graham J. Wootten_____________
Name:    Graham J. Wootten
Title:    Vice President and Secretary


Borrower’s Address

Chesapeake Lodging Trust
1997 Annapolis Exchange Parkway
Suite 410
Annapolis, MD 21401
Attention: Graham J. Wootten
Telecopy Number:    (410) 972-4180
Telephone Number:    (410) 972-4144
[Signatures continue on the following page.]



Signature Page to Amended and Restated Loan Agreement

--------------------------------------------------------------------------------

Loan No. 1013507

“LENDER”


WELLS FARGO BANK, NATIONAL ASSOCIATION


By: ___/s/ Mark F. Monahan_________________
Name: Mark F. Monahan
Title: Senior Vice President


Lender’s Address:
Wells Fargo Bank, N.A.
1750 H Street, NW, #550
Washington, D.C. 20006
Attn: Mark F. Monahan
Telecopy Number:    (202) 429-2985
Telephone Number:    (202) 303-3017
With a copy to:
Wells Fargo Bank, N.A.
Hospitality Finance Group
2030 Main Street, Suite 800
Irvine, CA 92614
Attention: Rhonda Friedly
Telecopy Number:    (949) 251-4383
Telephone Number:    (866) 935-8304





Signature Page to Amended and Restated Loan Agreement

--------------------------------------------------------------------------------

Loan No. 1013507

JOINDER BY OPERATING LESSEE
The undersigned, as Operating Lessee under the foregoing Agreement, hereby joins
in and executes the Agreement solely for the purposes of acknowledging and
agreeing to its obligations expressly set forth therein.


“OPERATING LESSEE”


RP HOTEL OPERATING CO., INC.,
a Delaware limited liability company


By:    ___/s/ Graham J. Wootten_____________
Name:    Graham J. Wootten
Title:    Vice President and Secretary





Operating Lessee Joinder to Amended and Restated Loan Agreement